Exhibit 10.1

 

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

EXTRA SPACE STORAGE LP

 

a Delaware limited partnership

 

--------------------------------------------------------------------------------

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),

OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,

TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH

REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP

AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP,

IN FORM AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO THE EFFECT

THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE

EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER

APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.

 

AMENDED AND RESTATED AS OF AUGUST 29, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINED TERMS

1

 

 

ARTICLE II. ORGANIZATIONAL MATTERS

14

 

 

 

Section 2.1

Organization

14

Section 2.2

Name

14

Section 2.3

Registered Office and Agent; Principal Office

14

Section 2.4

Power of Attorney

15

Section 2.5

Term

16

 

 

ARTICLE III. PURPOSE

16

 

 

 

Section 3.1

Purpose and Business

16

Section 3.2

Powers

16

Section 3.3

Partnership Only for Partnership Purposes Specified

16

Section 3.4

Representations and Warranties by the Parties

16

 

 

ARTICLE IV. CAPITAL CONTRIBUTIONS

17

 

 

 

Section 4.1

Capital Contributions of the Partners

17

Section 4.2

Classes of Partnership Units

17

Section 4.3

Issuances of Additional Partnership Interests

18

Section 4.4

Additional Funds and Capital Contributions

19

Section 4.5

Stock Option Plan

20

Section 4.6

No Interest; No Return

20

Section 4.7

Conversion or Redemption of Contingent Conversion Units

20

Section 4.8

Other Contribution Provisions

22

Section 4.9

Not Publicly Traded

22

 

 

ARTICLE V. DISTRIBUTIONS

22

 

 

 

Section 5.1

Requirement and Characterization of Distributions

22

Section 5.2

Distributions In-Kind

23

Section 5.3

Amounts Withheld

23

Section 5.4

Distributions Upon Liquidation

23

Section 5.5

Distributions to Reflect Issuance of Additional Partnership Units

23

Section 5.6

Restricted Distributions

23

 

 

ARTICLE VI. ALLOCATIONS

23

 

 

 

Section 6.1

Timing and Amount of Allocations of Net Income and Net Loss

23

Section 6.2

General Allocations

23

Section 6.3

Additional Allocation Provisions

26

Section 6.4

Tax Allocations

28

 

 

 

ARTICLE VII. MANAGEMENT AND OPERATIONS OF BUSINESS

28

 

 

 

Section 7.1

Management

28

Section 7.2

Certificate of Limited Partnership

31

Section 7.3

Restrictions on General Partner’s Authority

31

Section 7.4

Reimbursement of the General Partner and Parent

32

Section 7.5

Outside Activities of the General Partner

33

Section 7.6

Contracts with Affiliates

33

 

i

--------------------------------------------------------------------------------


 

Section 7.7

Indemnification

34

Section 7.8

Liability of the General Partner

35

Section 7.9

Other Matters Concerning the General Partner and the Parent

36

Section 7.10

Title to Partnership Assets

36

Section 7.11

Reliance by Third Parties

37

 

 

 

ARTICLE VIII. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

37

 

 

 

Section 8.1

Limitation of Liability

37

Section 8.2

Management of Business

37

Section 8.3

Outside Activities of Limited Partners

37

Section 8.4

Return of Capital

38

Section 8.5

Adjustment Factor

38

Section 8.6

Redemption Rights

38

 

 

 

ARTICLE IX. BOOKS, RECORDS, ACCOUNTING AND REPORTS

40

 

 

Section 9.1

Records and Accounting

40

Section 9.2

Partnership Year

40

Section 9.3

Reports

40

 

 

 

ARTICLE X. TAX MATTERS

40

 

 

 

Section 10.1

Preparation of Tax Returns

40

Section 10.2

Tax Elections

41

Section 10.3

Tax Matters Partner

41

Section 10.4

Withholding

42

Section 10.5

Organizational Expenses

42

 

 

 

ARTICLE XI. TRANSFERS AND WITHDRAWALS

42

 

 

 

Section 11.1

Transfer

42

Section 11.2

Transfer of General Partner’s Partnership Interest

43

Section 11.3

Transfer of Limited Partners’ Partnership Interests

43

Section 11.4

Substituted Limited Partners

44

Section 11.5

Assignees

45

Section 11.6

General Provisions

45

 

 

 

ARTICLE XII. ADMISSION OF PARTNERS

46

 

 

 

Section 12.1

Admission of Successor General Partner

46

Section 12.2

Admission of Additional Limited Partners

46

Section 12.3

Amendment of Agreement and Certificate of Limited Partnership

47

Section 12.4

Limit on Number of Partners

47

 

 

 

ARTICLE XIII. DISSOLUTION, LIQUIDATION AND TERMINATION

47

 

 

 

Section 13.1

Dissolution

47

Section 13.2

Winding Up

48

Section 13.3

Deemed Distribution and Recontribution

49

Section 13.4

Rights of Limited Partners

50

Section 13.5

Notice of Dissolution

50

Section 13.6

Cancellation of Certificate of Limited Partnership

50

Section 13.7

Reasonable Time for Winding-Up

50

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XIV. PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS;
MEETINGS

50

 

 

 

Section 14.1

Procedures for Actions and Consents of Partners

50

Section 14.2

Amendments

50

Section 14.3

Meetings of the Partners

51

 

 

 

ARTICLE XV. GENERAL PROVISIONS

51

 

 

 

Section 15.1

Addresses and Notice

51

Section 15.2

Titles and Captions

51

Section 15.3

Pronouns and Plurals

52

Section 15.4

Further Action

52

Section 15.5

Binding Effect

52

Section 15.6

Waiver

52

Section 15.7

Counterparts

52

Section 15.8

Applicable Law

52

Section 15.9

Entire Agreement

52

Section 15.10

Invalidity of Provisions

52

Section 15.11

Limitation to Preserve REIT Status

52

Section 15.12

No Partition

53

Section 15.13

No Third-Party Rights Created Hereby

53

Section 15.14

No Rights as Shareholders of General Partner or Stockholders of Parent

53

Section 15.15

Creditors

53

 

 

 

ARTICLE XVI. SERIES A PARTICIPATING REDEEMABLE PREFERRED UNITS

53

 

 

 

Section 16.1

Designation and Number

53

Section 16.2

Distributions

54

Section 16.3

Liquidation Proceeds

54

Section 16.4

Redemption

55

Section 16.5

Ranking

57

Section 16.6

Voting Rights

57

Section 16.7

Transfer Restrictions

57

Section 16.8

No Conversion Rights

57

Section 16.9

No Sinking Fund

58

Section 16.10

Article 8 Opt-In

58

 

 

 

ARTICLE XVII. SERIES B REDEEMABLE PREFERRED UNITS

58

 

 

 

Section 17.1

Designation and Number

58

Section 17.2

Distributions

58

Section 17.3

Liquidation Proceeds

59

Section 17.4

Redemption

59

Section 17.5

Ranking

61

Section 17.6

Voting Rights

62

Section 17.7

Transfer Restrictions

62

Section 17.8

No Conversion Rights

62

Section 17.9

No Sinking Fund

62

Section 17.10

Article 8 Opt-In

62

 

 

EXHIBIT A

PARTNERS AND PARTNERSHIP UNITS

A-1

EXHIBIT B

NOTICE OF REDEMPTION

B-1

EXHIBIT C

OBLIGATED PARTNERS AND PROTECTED AMOUNTS

C-1

EXHIBIT D

LIST OF WHOLLY OWNED EARLY STAGE LEASE-UP STORAGE FACILITIES

D-1

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT E

NOTICE OF SERIES A PREFERRED REDEMPTION

E-1

EXHIBIT F

NOTICE OF SERIES B PREFERRED REDEMPTION

F-1

 

iv

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED

 

PARTNERSHIP OF EXTRA SPACE STORAGE LP

 

THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF EXTRA SPACE
STORAGE LP, dated as of August 29, 2013, is entered into by and among ESS
Holdings Business Trust I, a Massachusetts business trust (the “General
Partner”) and the limited partners listed on Exhibit A hereto (each a “Limited
Partner”).

 

WHEREAS, the General Partner and the Parent Limited Partner entered into that
certain Second Amended and Restated Agreement of Limited Partnership of Extra
Space Storage LP dated as of June 25, 2007, as amended by that certain First
Amendment to Second Amended and Restated Agreement of Limited Partnership dated
as of September 18, 2008 (together, the “Second Amended and Restated Partnership
Agreement”); and

 

WHEREAS, the General Partner and the Parent Limited Partner desire to amend and
restate the Second Amended and Restated Partnership Agreement in its entirety by
entering into this Third Amended and Restated Agreement of Limited Partnership.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I.
DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C. §
17-101 et seq.), as it may be amended from time to time, and any successor to
such statute.

 

“Actions” has the meaning set forth in Section 7.7 hereof.

 

“Additional Funds” has the meaning set forth in Section 4.4.A hereof.

 

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section 4.3 and Section 12.2 hereof and who is
shown as such on the books and records of the Partnership.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year.

 

“Adjusted Section 704(b) Net Income” means, for any Partnership Year or other
applicable period, (i) the Partnership’s Net Income for such Partnership Year or
other applicable period as determined under the Code, minus (ii) that portion of
the Series A Preferred Priority Return for such Partnership Year or other
applicable period that consists of an amount, with respect to each Series A
Preferred Unit, equal to 5.00% per annum on the Series A

 

1

--------------------------------------------------------------------------------


 

Preferred Stated Value per Series A Preferred Unit, commencing on the date of
original issuance of such Series A Preferred Unit.

 

“Adjustment Factor” means 1.0; provided, however, that in the event that:

 

(i)                                     the Parent (a) declares or pays a
dividend on its outstanding REIT Shares in REIT Shares or makes a distribution
to all holders of its outstanding REIT Shares in REIT Shares, (b) splits or
subdivides its outstanding REIT Shares or (c) effects a reverse stock split or
otherwise combines its outstanding REIT Shares into a smaller number of REIT
Shares, the Adjustment Factor shall be adjusted by multiplying the Adjustment
Factor previously in effect by a fraction, (i) the numerator of which shall be
the number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;

 

(ii)                                  the Parent distributes any rights, options
or warrants to all holders of its REIT Shares to subscribe for or to purchase or
to otherwise acquire REIT Shares (or other securities or rights convertible
into, exchangeable for or exercisable for REIT Shares) at a price per share less
than the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction (a) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date plus a fraction (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the denominator of which is the Value of a REIT Share
as of the record date; provided, however, that, if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fraction; and

 

(iii)                               the Parent shall, by dividend or otherwise,
distribute to all holders of its REIT Shares evidences of its indebtedness or
assets (including securities, but excluding any dividend or distribution
referred to in subsection (i) above), which evidences of indebtedness or assets
relate to assets not received by the Parent or its Subsidiaries pursuant to a
pro rata distribution by the Partnership, then the Adjustment Factor shall be
adjusted to equal the amount determined by multiplying the Adjustment Factor in
effect immediately prior to the close of business on the date fixed for
determination of stockholders entitled to receive such distribution by a
fraction (i) the numerator of which shall be such Value of a REIT Share on the
date fixed for such determination and (ii) the denominator of which shall be the
Value of a REIT Share on the dates fixed for such determination less the then
fair market value (as determined by the REIT, whose determination shall be
conclusive) of the portion of the evidences of indebtedness or assets so
distributed applicable to one REIT Share.

 

Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Third Amendment and Restated Agreement of Limited
Partnership of Extra Space Storage LP, as it may be amended, supplemented or
restated from time to time.

 

2

--------------------------------------------------------------------------------


 

“Assignee” means a Person to whom one or more Partnership Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.

 

“Available Cash” means, with respect to any period for which such calculation is
being made, the amount of cash available for distribution by the Partnership as
determined by the General Partner.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Bylaws” means the Bylaws of the Parent, as amended, supplemented or restated
from time to time.

 

“Capital Account” means, with respect to any Partner, the Capital Account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

 

A.                                    To each Partner’s Capital Account, there
shall be added such Partner’s Capital Contributions, such Partner’s distributive
share of Net Income and any items in the nature of income or gain that are
specially allocated pursuant to Section 6.3 hereof, and the principal amount of
any Partnership liabilities assumed by such Partner or that are secured by any
property distributed to such Partner.

 

B.                                    From each Partner’s Capital Account, there
shall be subtracted the amount of cash and the Gross Asset Value of any property
distributed to such Partner pursuant to any provision of this Agreement, such
Partner’s distributive share of Net Losses and any items in the nature of
expenses or losses that are specially allocated pursuant to Section 6.3 hereof,
and the principal amount of any liabilities of such Partner assumed by the
Partnership or that are secured by any property contributed by such Partner to
the Partnership.

 

C.                                    In the event any interest in the
Partnership is Transferred in accordance with the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
that it relates to the Transferred interest.

 

D.                                    In determining the principal amount of any
liability for purposes of subsections (a) and (b) hereof, there shall be taken
into account Code Section 752(c) and any other applicable provisions of the Code
and Regulations.

 

E.                                     The provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
Sections 1.704-1(b) and 1.704-2, and shall be interpreted and applied in a
manner consistent with such Regulations. If the General Partner shall determine
that it is prudent to modify the manner in which the Capital Accounts are
maintained in order to comply with such Regulations, the General Partner may
make such modification provided that such modification will not have a material
effect on the amounts distributable to any Partner without such Partner’s
Consent. The General Partner also shall (i) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Partners and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any appropriate
modifications in the event that unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.

 

“Capital Account Deficit” has the meaning set forth in Section 13.2.C hereof.

 

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes to the Partnership or is deemed to contribute pursuant to
Section 4.5 hereof.

 

“Cash Amount” means, with respect to a Tendering Partner, an amount of cash
equal to the product of (A) the Value of a REIT Share and (B) such Tendering
Partner’s REIT Shares Amount determined as of the date of

 

3

--------------------------------------------------------------------------------


 

receipt by the General Partner of such Tendering Partner’s Notice of Redemption
or, if such date is not a Business Day, the immediately preceding Business Day.

 

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware on May 5,
2004, as amended from time to time in accordance with the terms hereof and the
Act.

 

“Charter” means the Articles of Amendment and Restatement of the Parent as filed
with the State Department of Assessments and Taxation of Maryland, as amended,
supplemented or restated from time to time.

 

“Closing Price” has the meaning set forth in the definition of “Value.”

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Company Employees” means the employees of the Partnership, the Parent and any
of their subsidiaries.

 

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article XIV hereof.

 

“Contingent Conversion Shares” means a contingent conversion share of the
Parent, par value $.01 per share.

 

“Contingent Conversion Units” has the meaning set forth in Section 4.2 hereof.

 

“Contributed Property” means each item of Property or other asset, in such form
as may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or deemed contributed by the Partnership to a
“new” partnership pursuant to Code Section 708) net of any liabilities assumed
by the Partnership relating to such Contributed Property and any liability to
which such Contributed Property is subject.

 

“Contribution Agreement” means that certain Contribution Agreement dated as of
June 15, 2007 by and among the Partnership and those entities identified therein
as contributors to the Partnership.

 

“Conversion Date” has the meaning set forth in Section 4.7.C hereof.

 

“Conversion Percentage” has the meaning set forth in Section 4.7.C hereof.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.

 

“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero,

 

4

--------------------------------------------------------------------------------


 

Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the General Partner.

 

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

 

“Effective Date” means the date of closing of the initial public offering of
REIT Shares.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event” has the meaning set forth in Section 4.7.A hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Funding Debt” means the incurrence of any Debt for the purpose of providing
funds to the Partnership by or on behalf of the Parent or any wholly owned
subsidiary of the Parent.

 

“General Partner” means ESS Holdings Business Trust I, a Massachusetts business
trust, and its successors and assigns, as the general partner of the
Partnership.

 

“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act. A General Partner Interest may be expressed as a number of OP Units,
Contingent Conversion Units, Preferred Units, Junior Units or any other
Partnership Units.

 

“General Partner Loan” has the meaning set forth in Section 4.4.D hereof.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)                                 The initial Gross Asset Value of any asset
contributed by a Partner to the Partnership shall be the gross fair market value
of such asset as determined by the General Partner.

 

(b)                                 The Gross Asset Values of all Partnership
assets in connection with the events described in clauses (i) through
(viii) below shall be adjusted to equal their respective gross fair market
values, as determined by the General Partner using such reasonable method of
valuation as it may adopt, as of the following times:

 

(i)                                     the acquisition of an additional
interest in the Partnership (other than in connection with the execution of this
Agreement but including, without limitation, acquisitions pursuant to
Section 4.3 hereof or contributions or deemed contributions by the General
Partner pursuant to Section 4.3 hereof) by a new or existing Partner in exchange
for more than a de minimis Capital Contribution, if the General Partner
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Partners in the Partnership;

 

(ii)                                  the distribution by the Partnership to a
Partner of more than a de minimis amount of Property as consideration for an
interest in the Partnership, if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

 

(iii)                               the liquidation of the Partnership within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);

 

(iv)                              upon the admission of a successor General
Partner pursuant to Section 12.1 hereof;

 

(v)                                 the conversion of any Contingent Conversion
Units pursuant to Section 4.7.A hereof;

 

5

--------------------------------------------------------------------------------


 

(vi)                              the issuance by the Partnership of a
Noncompensatory Option which is not treated as a partnership interest pursuant
to Regulations Section 1.761-3(a);

 

(vii)                           the acquisition of a Partnership Interest upon
the exercise of a Noncompensatory Option (including upon the conversion of any
Series A Preferred Unit pursuant to Section 16.4.B or the conversion of any
Series B Preferred Unit pursuant to Section 17.4.B) in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(s); and

 

(viii)                        at such other times as the General Partner shall
reasonably determine necessary or advisable in order to comply with Regulations
Sections 1.704-1(b) and 1.704-2;

 

provided, if any Noncompensatory Options are outstanding upon the occurrence of
an event described in this paragraph (b)(i) through (b)(viii), the Partnership
shall adjust the Gross Asset Values of its properties in accordance with
Regulations Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2).

 

(c)                                  The Gross Asset Value of any Partnership
asset distributed to a Partner shall be the gross fair market value of such
asset on the date of distribution as determined by the distributee and the
General Partner provided that, if the distributee is the General Partner or if
the distributee and the General Partner cannot agree on such a determination,
such gross fair market value shall be determined by an independent third party
experienced in the valuation of similar assets, selected by the General Partner
or the Parent in good faith.

 

(d)                                 The Gross Asset Values of Partnership assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Code Section 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subsection (d) to the extent that the General Partner reasonably determines that
an adjustment pursuant to subsection (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (d).

 

(e)                                  If the Gross Asset Value of a Partnership
asset has been determined or adjusted pursuant to subsection (a), subsection
(b) or subsection (d) above, such Gross Asset Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset for purposes
of computing Net Income and Net Losses.

 

“Holder” means either (a) a Partner or (b) an Assignee, owning a Partnership
Unit, that is treated as a member of the Partnership for federal income tax
purposes.

 

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of the corporation’s charter; (iii) as to any
Partner that is a partnership, the dissolution and commencement of winding up of
the partnership; (iv) as to any Partner that is an estate, the distribution by
the fiduciary of the estate’s entire interest in the Partnership; (v) as to any
trustee of a trust that is a Partner, the termination of the trust (but not the
substitution of a new trustee); or (vi) as to any Partner, the bankruptcy of
such Partner. For purposes of this definition, bankruptcy of a Partner shall be
deemed to have occurred when (a) the Partner commences a voluntary proceeding
seeking liquidation, reorganization or other relief of or against such Partner
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within 120 days after the
commencement thereof, (g) the appointment without the Partner’s consent or
acquiescence of a trustee, receiver or liquidator has not been

 

6

--------------------------------------------------------------------------------


 

vacated or stayed within 90 days of such appointment, or (h) an appointment
referred to in clause (g) above is not vacated within 90 days after the
expiration of any such stay.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or the Parent or any successor thereto or
(B) a trustee of the General Partner, a director of the Parent or an officer or
employee of the Partnership, the General Partner or the Parent and (ii) such
other Persons (including Affiliates of the General Partner, the Partnership or
the Parent) as the General Partner may designate from time to time (whether
before or after the event giving rise to potential liability), in its sole and
absolute discretion.

 

“IPO” means the initial public offering of REIT Shares.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Junior Share” means a share of capital stock of the Parent now or hereafter
authorized or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are junior in rank to the REIT Shares. For
purposes of this definition, a Contingent Conversion Share shall not be
considered a Junior Share.

 

“Junior Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.1, 4.3 or 4.4 hereof that
has distribution rights, or rights upon liquidation, winding up and dissolution,
that are junior in rank to the OP Units and the Preferred Units. For purposes of
this definition, a Contingent Conversion Unit shall not be considered a Junior
Unit.

 

“Lease-Up NOI” has the meaning set forth in Section 4.7.C hereof.

 

“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit A may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of OP Units, Contingent Conversion Units, Preferred Units or other
Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

 

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

 

“Majority in Interest of the Outside Limited Partners” means Limited Partners
(excluding for this purpose (i) any Limited Partnership Interests held by the
Parent or its Subsidiaries, (ii) any Person of which the Parent or its
Subsidiaries directly or indirectly owns or controls more than 50% of the voting
interests and (iii) any Person directly or indirectly owning or controlling more
than 50% of the outstanding interests of the General Partner) holding more than
50% of the outstanding OP Units held by all Limited Partners who are not
excluded for the purposes hereof.

 

“Mandatory Conversion Notice” has the meaning set forth in Section 4.7.C hereof.

 

“Market Price” has the meaning set forth in the definition of “Value.”

 

“Measurement Period” has the meaning set forth in Section 4.7.C hereof.

 

“Net Income” or “Net Loss” means, for each Partnership Year of the Partnership,
an amount equal to the Partnership’s taxable income or loss for such year,
determined in accordance with Code Section 703(a) (for this

 

7

--------------------------------------------------------------------------------


 

purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:

 

(a)                                 Any income of the Partnership that is exempt
from federal income tax and not otherwise taken into account in computing Net
Income (or Net Loss) pursuant to this definition of “Net Income” or “Net Loss”
shall be added to (or subtracted from, as the case may be) such taxable income
(or loss);

 

(b)                                 Any expenditure of the Partnership described
in Code Section 705(a)(2)(B) or treated as a Code
Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

 

(c)                                  In the event the Gross Asset Value of any
Partnership asset is adjusted pursuant to subsection (b) or subsection (c) of
the definition of “Gross Asset Value,” the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Net Income or Net Loss;

 

(d)                                 Gain or loss resulting from any disposition
of property with respect to which gain or loss is recognized for federal income
tax purposes shall be computed by reference to the Gross Asset Value of the
property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Gross Asset Value;

 

(e)                                  In lieu of the depreciation, amortization
and other cost recovery deductions that would otherwise be taken into account in
computing such taxable income or loss, there shall be taken into account
Depreciation for such Partnership Year;

 

(f)                                   To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Partner’s
interest in the Partnership, the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Income or
Net Loss; and

 

(g)                                  Notwithstanding any other provision of this
definition of “Net Income” or “Net Loss,” any item that is specially allocated
pursuant to Section 6.3 hereof shall not be taken into account in computing Net
Income or Net Loss. The amounts of the items of Partnership income, gain, loss
or deduction available to be specially allocated pursuant to Section 6.3 hereof
shall be determined by applying rules analogous to those set forth in this
definition of “Net Income” or “Net Loss.”

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares, Contingent Conversion Shares, Preferred Shares or Junior Shares, except
that “New Securities” shall not mean any Preferred Shares, Junior Shares or
grants under the Stock Option Plans or (ii) any Debt issued by the REIT that
provides any of the rights described in clause (i).

 

“Noncompensatory Option” means a “noncompensatory option” within the meaning of
Regulations Sections 1.721-2(f) and 1.761-3(b)(2).

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B attached to this Agreement.

 

8

--------------------------------------------------------------------------------


 

“Notice of Series A Preferred Redemption” shall mean the Notice of Series A
Preferred Redemption substantially in the form of Exhibit E attached to this
Agreement.

 

“Notice of Series B Preferred Redemption” shall mean the Notice of Series B
Preferred Redemption substantially in the form of Exhibit F attached to this
Agreement.

 

“Obligated Partner” means a Partner who has agreed in writing to be an Obligated
Partner and has agreed and is obligated to make certain contributions, not in
excess of such Obligated Partner’s Protected Amount, to the Partnership with
respect to such Partner’s Capital Account Deficit upon the occurrence of certain
events.

 

“OP Unit” means a fractional share of the Partnership Interests of all Partners
issued pursuant to Sections 4.1 and 4.3 hereof, but does not include any
Contingent Conversion Unit, Preferred Unit, Junior Unit or any other Partnership
Unit specified in a Partnership Unit Designation as being other than an OP Unit;
provided, however, that the General Partner Interest and the Limited Partner
Interests shall have the differences in rights and privileges as specified in
this Agreement.

 

“Outside Director” shall mean a director of the Parent who is not also an
officer or employee of the Parent.

 

“Ownership Limit” means the applicable restriction or restrictions on ownership
of shares of the Parent imposed under the Charter.

 

“Parent” means Extra Space Storage Inc., a Maryland corporation.

 

“Parent Limited Partner” means ESS Holdings Business Trust II, a Massachusetts
business trust, and its successors and assigns, as a limited partner of the
Partnership in its capacity as limited partner of the Partnership.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).”Partner Nonrecourse Deductions” has the meaning set forth
in Regulations Section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

 

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may be expressed as a number of OP Units, Contingent Conversion Units, Preferred
Units, Junior Units or other Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means a record date established by the General Partner
for the distribution of Available Cash pursuant to Section 5.1 hereof, which
record date shall generally be the same as the record date established by the
General Partner for a distribution to its stockholders of some or all of its
portion of such distribution.

 

9

--------------------------------------------------------------------------------


 

“Partnership Unit” shall mean an OP Unit, a Contingent Conversion Unit, a
Preferred Unit, a Junior Unit or any other fractional share of the Partnership
Interests that the General Partner has authorized pursuant to Section 4.1, 4.3
or 4.4 hereof. The ownership of Partnership Units may be evidenced by a
certificate for units as the General Partner may determine with respect to any
class of Partnership Units issued from time to time under Section 4.1 and 4.3.

 

“Partnership Unit Designation” has the meaning set forth in Section 4.3 hereof.

 

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

 

“Percentage Interest” means, as to a Partner holding a class or series of
Partnership Interests, its interest in such class or series as determined by
dividing the Partnership Units of such class or series owned by such Partner by
the total number of Partnership Units of such class then outstanding as
specified in Exhibit A attached hereto, as such Exhibit may be amended from time
to time. If the Partnership issues additional classes or series of Partnership
Interests other than as contemplated herein, the interest in the Partnership
among the classes or series of Partnership Interests shall be determined as set
forth in the amendment to the Partnership Agreement setting forth the rights and
privileges of such additional classes or series of Partnership Interest, if any,
as contemplated by Section 4.3.

 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

“Preferred Distribution Shortfall” means, with respect to any Partnership
Interests that are entitled to any preference in distributions of Available Cash
pursuant to this Agreement, the aggregate amount of the required distributions
of Available Cash for such outstanding Partnership Interests for all periods
minus the aggregate amount of the distributions made with respect to the
required distributions of Available Cash for such outstanding Partnership
Interests pursuant to this Agreement.

 

“Preferred Share” means a share of capital stock of the Parent now or hereafter
authorized or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are superior or prior to the REIT Shares.

 

“Preferred Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.1, 4.3 or 4.4 hereof that
has distribution rights, or rights upon liquidation, winding up and dissolution,
that are superior or prior to the OP Units, including the Series A Preferred
Units and the Series B Preferred Units.

 

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, interests in limited
liability companies, joint ventures or partnerships, interests in mortgages, and
Debt instruments as the Partnership may hold from time to time and “Property”
shall mean any one such asset or property.

 

“Protected Amount” means the amount specified on Exhibit C with respect to any
Obligated Partner, as such Exhibit may be amended from time to time.

 

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Market or another
national securities exchange, or any successor to the foregoing.

 

“Qualified REIT Subsidiary” means a qualified REIT subsidiary of the Parent
within the meaning of Code Section 856(i)(2).

 

“Qualified Transferee” means an “Accredited Investor” as defined in Rule 501
promulgated under the Securities Act.

 

10

--------------------------------------------------------------------------------


 

“Qualifying Party” means (a) a Limited Partner set forth in Schedule A hereto,
(b) an Additional Limited Partner or (c) a Substituted Limited Partner
succeeding to all or part of the Limited Partner Interest of (i) a Limited
Partner set forth in Schedule A hereto or (ii) an Additional Limited Partner.

 

“Redemption” has the meaning set forth in Section 8.6.A hereof.

 

“Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).”Regulatory Allocations” has the meaning set forth in
Section 6.3.B(vii) hereof.

 

“REIT” means a real estate investment trust qualifying under Code Section 856.

 

“REIT Payment” has the meaning set forth in Section 15.11 hereof.

 

“REIT Requirements” has the meaning set forth in Section 5.1 hereof.

 

“REIT Share” means a share of the Parent’s common stock, par value $0.01 per
share. Where relevant in this Agreement, “REIT Share” includes shares of the
Parent’s common stock, par value $0.01 per share, issued upon conversion or
exchange of Contingent Conversion Shares, Preferred Shares or Junior Shares.

 

“REIT Shares Amount” means a number of REIT Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor in effect on the
Specified Redemption Date with respect to such Tendered Units; provided,
however, that, in the event that the Parent issues to all holders of REIT Shares
as of a certain record date rights, options, warrants or convertible or
exchangeable securities entitling the Parent’s stockholders to subscribe for or
purchase REIT Shares, or any other securities or property (collectively, the
“Rights”), with the record date for such Rights issuance falling within the
period starting on the date of the Notice of Redemption and ending on the day
immediately preceding the Specified Redemption Date, which Rights will not be
distributed before the relevant Specified Redemption Date, then the REIT Shares
Amount shall also include such Rights that a holder of that number of REIT
Shares would be entitled to receive, expressed, where relevant hereunder, in a
number of REIT Shares determined by the Parent in good faith.

 

“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”

 

“Second Amended and Restated Partnership Agreement” has the meaning set forth in
the Recitals.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Preferred Capital” means an amount, per Series A Preferred Unit, equal
to the sum of (i) the Series A Preferred Stated Value and (ii) any Preferred
Distribution Shortfall per Series A Preferred Unit.

 

“Series A Preferred Priority Return” means, with respect to each Series A
Preferred Unit, an amount equal to the sum of (a) 5.00% per annum on the
Series A Preferred Stated Value per Series A Preferred Unit, commencing on the
date of original issuance of such Series A Preferred Unit and (b) the Series A
Preferred Return. For any partial quarterly period, the amount of the Series A
Preferred Priority Return shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-day months.

 

“Series A Preferred Redemption” has the meaning set forth in Section 16.4.A
hereof.

 

“Series A Preferred Redemption Amount” has the meaning set forth in
Section 16.4.A hereof.

 

“Series A Preferred Redemption Date” means the 10th Business Day following
receipt by the General Partner of a Notice of Series A Preferred Redemption;
provided that, if the REIT Shares are not Publicly Traded, the

 

11

--------------------------------------------------------------------------------


 

Series A Preferred Redemption Date means the 30th Business Day following receipt
by the General Partner of a Notice of Series A Preferred Redemption.

 

“Series A Preferred REIT Shares Amount” means, with respect to each Series A
Preferred Unit, a number of REIT Shares equal to the quotient of (i) the
Series A Preferred Redemption Amount divided by (ii) the Value of a REIT Share
as of the Series A Preferred Redemption Date (to the extent then permitted by
the rules of the New York Stock Exchange without having to obtain the approval
of Parent’s stockholders); provided, however, that, in the event that the Parent
issues to all holders of REIT Shares as of a certain record date Rights, with
the record date for such Rights issuance falling within the period starting on
the date of the Notice of Series A Preferred Redemption and ending on the day
immediately preceding the Series A Preferred Redemption Date, which Rights will
not be distributed before the relevant Series A Preferred Redemption Date, then
the Series A Preferred REIT Shares Amount shall also include such Rights that a
holder of that number of REIT Shares would be entitled to receive, expressed,
where relevant hereunder, in a number of REIT Shares determined by the Parent in
good faith.

 

“Series A Preferred Return” means the amount of distributions to which Holders
of Series A Preferred Units would be entitled to receive if the Series A
Preferred Units were treated as part of a single class of units with the OP
Units and the Series A Preferred Units shared in distributions with the OP Units
pursuant to Section 5.1(4) proportionately based on the total number of
outstanding Series A Preferred Units and OP Units.

 

“Series A Preferred Stated Value” means, with respect to each Series A Preferred
Unit, an amount equal to (i) the “Gross Preference Amount” divided by (ii) the
aggregate number of Series A Preferred Units that have been issued by the
Partnership as of the date of determination (regardless of whether such Series A
Preferred Units are then outstanding). As used herein, “Gross Preference Amount”
shall mean $99,295,885.47; provided that, the Gross Preference Amount shall be
increased by $7,168,969.76 to the extent the Partnership has acquired the
Hayward Property (as defined in the Contribution Agreement); provided further,
that the Gross Preference Amount shall be increased by $8,535,144.77 to the
extent the Partnership has acquired the San Leandro Property (as defined in the
Contribution Agreement).

 

“Series A Preferred Unit Distribution Payment Date” shall have the meaning set
forth in Section 16.2.A hereof.

 

“Series A Preferred Units” means the Partnership’s Series A Participating
Redeemable Preferred Units, with the rights, priorities and preferences set
forth herein.

 

“Series B Preferred Priority Return” means, with respect to each Series B
Preferred Unit, an amount equal to 6.00% per annum on the Series B Preferred
Stated Value, commencing on the date of original issuance of such Series B
Preferred Unit. For any partial quarterly period, the amount of the Series B
Preferred Priority Return shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-day months.

 

“Series B Preferred Redemption” has the meaning set forth in Section 17.4.A
hereof.

 

“Series B Preferred Redemption Amount” has the meaning set forth in
Section 17.4.A hereof.

 

“Series B Preferred Redemption Date” means the 10th Business Day following
receipt by the General Partner of a Notice of Series B Preferred Redemption;
provided that, if the REIT Shares are not Publicly Traded, the Series B
Preferred Redemption Date means the 30th Business Day following receipt by the
General Partner of a Notice of Series B Preferred Redemption.

 

“Series B Preferred REIT Shares Amount” means, with respect to each Series B
Preferred Unit, a number of REIT Shares equal to the quotient of (i) the
Series B Preferred Redemption Amount divided by (ii) the Value of a REIT Share
as of the Series B Preferred Redemption Date (to the extent then permitted by
the rules of the New York Stock Exchange without having to obtain the approval
of Parent’s stockholders); provided, however, that, in the event that the Parent
issues to all holders of REIT Shares as of a certain record date Rights, with
the record date for such Rights issuance falling within the period starting on
the date of the Notice of Series B Preferred Redemption and ending on the day
immediately preceding the Series B Preferred Redemption Date, which Rights will
not be

 

12

--------------------------------------------------------------------------------


 

distributed before the relevant Series B Preferred Redemption Date, then the
Series B Preferred REIT Shares Amount shall also include such Rights that a
holder of that number of REIT Shares would be entitled to receive, expressed,
where relevant hereunder, in a number of REIT Shares determined by the Parent in
good faith.

 

“Series B Preferred Stated Value” means, with respect to each Series B Preferred
Unit, $25.00.

 

“Series B Preferred Unit Distribution Payment Date” shall have the meaning set
forth in Section 17.2.A hereof.

 

“Series B Preferred Units” means the Partnership’s Series B Redeemable Preferred
Units, with the rights, priorities and preferences set forth herein.

 

“Services Agreement” means any management, development or advisory agreement
with a property and/or asset manager for the provision of property management,
asset management, leasing, development and/or similar services with respect to
the Properties and any agreement for the provision of services of accountants,
legal counsel, appraisers, insurers, brokers, transfer agents, registrars,
developers, financial advisors and other professional services.

 

“Specified Redemption Date” means the 10th Business Day following receipt by the
General Partner of a Notice of Redemption; provided that, if the REIT Shares are
not Publicly Traded, the Specified Redemption Date means the 30th Business Day
following receipt by the General Partner of a Notice of Redemption.

 

“Stock Option Plan” means any stock option plan hereafter adopted by the
Partnership or the Parent, including the Parent’s 2004 Long Term Incentive
Compensation Plan.

 

“Subsidiary” means, with respect to any Person, any other Person (which is not
an individual) of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.

 

“Tax Items” has the meaning set forth in Section 6.4.A hereof.

 

“Tendered Series A Preferred Units” has the meaning set forth in Section 16.4.A
hereof.

 

“Tendered Series B Preferred Units” has the meaning set forth in Section 17.4.A
hereof.

 

“Tendering Series A Preferred Unit Holder” has the meaning set forth in
Section 16.4.A hereof.

 

“Tendering Series B Preferred Unit Holder” has the meaning set forth in
Section 17.4.A hereof.

 

“Tendered Units” has the meaning set forth in Section 8.6.A hereof.

 

“Tendering Partner” has the meaning set forth in Section 8.6.A hereof.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

“Transfer,” when used with respect to a Partnership Unit, or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that when
the term is used in Article XI hereof, “Transfer” does not include (a) any
Redemption of Partnership Units by the Partnership or the Parent, or acquisition
of

 

13

--------------------------------------------------------------------------------


 

Tendered Units by the General Partner or the Parent, pursuant to Section 8.6
hereof or (b) any redemption of Partnership Units pursuant to any Partnership
Unit Designation. The terms “Transferred” and “Transferring” have correlative
meanings.

 

“Value” means, on any date of determination with respect to a REIT Share, the
average of the daily Market Prices for ten consecutive trading days immediately
preceding the date of determination except that, as provided in Section 4.5.B
hereof, the Market Price for the trading day immediately preceding the date of
exercise of a stock option under any Stock Option Plan shall be substituted for
such average of daily market prices for purposes of Section 4.5 hereof;
provided, however, that for purposes of Section 8.6, the “date of determination”
shall be the date of receipt by the Parent of a Notice of Redemption or, if such
date is not a Business Day, the immediately preceding Business Day; provided,
further, that for purposes of Section 16.4, the “date of determination” shall be
the date of receipt by the Parent of a Notice of Series A Preferred Redemption
or, if such date is not a Business Day, the immediately preceding Business Day;
provided, further, that for purposes of Section 17.4, the “date of
determination” shall be the date of receipt by the Parent of a Notice of
Series B Preferred Redemption or, if such date is not a Business Day, the
immediately preceding Business Day. The term “Market Price” on any date shall
mean, with respect to any class or series of outstanding REIT Shares, the
Closing Price for such REIT Shares on such date. The “Closing Price” on any date
shall mean the last sale price for such REIT Shares, regular way, or, in case no
such sale takes place on such day, the average of the closing bid and asked
prices, regular way, for such REIT Shares, in either case as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the New York Stock Exchange or, if such REIT
Shares are not listed or admitted to trading on the New York Stock Exchange, as
reported on the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities exchange on which such
REIT Shares are listed or admitted to trading or, if such REIT Shares are not
listed or admitted to trading on any national securities exchange, the last
quoted price, or, if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by the National Association
of Securities Dealers, Inc. Automated Quotation System or, if such system is no
longer in use, the principal other automated quotation system that may then be
in use or, if such REIT Shares are not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in such REIT Shares selected by the Board of
Directors of the Parent or, in the event that no trading price is available for
such REIT Shares, the fair market value of the REIT Shares, as determined in
good faith by the Board of Directors of the Parent.

 

In the event that the REIT Shares Amount includes Rights (as defined in the
definition of “REIT Shares Amount”) that a holder of REIT Shares would be
entitled to receive, then the Value of such Rights shall be determined by the
Parent acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.

 

ARTICLE II.
ORGANIZATIONAL MATTERS

 

Section 2.1                                    Organization. The Partnership is
a limited partnership organized pursuant to the provisions of the Act and upon
the terms and subject to the conditions set forth in this Agreement. Except as
expressly provided herein to the contrary, the rights and obligations of the
Partners and the administration and termination of the Partnership shall be
governed by the Act. The Partnership Interest of each Partner shall be personal
property for all purposes.

 

Section 2.2                                    Name. The name of the Partnership
is “Extra Space Storage LP” The Partnership’s business may be conducted under
any other name or names deemed advisable by the General Partner, including the
name of the General Partner or any Affiliate thereof. The words “Limited
Partnership,” “LP,” “L.P.,” “Ltd.” or similar words or letters shall be included
in the Partnership’s name where necessary for the purposes of complying with the
laws of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Partners of such change in the next regular
communication to the Partners.

 

Section 2.3                                    Registered Office and Agent;
Principal Office. The address of the registered office of the Partnership in the
State of Delaware is located at Corporation Service Company, 1013 Centre Road,
Wilmington, Delaware 19805, and the registered agent for service of process on
the Partnership in the State of Delaware at such

 

14

--------------------------------------------------------------------------------


 

registered office is Corporation Service Company. The principal office of the
Partnership is located at 2795 East Cottonwood Parkway, Suite 400, Salt Lake
City, UT 84121 or such other place as the General Partner may from time to time
designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner deems advisable.

 

Section 2.4                                    Power of Attorney.

 

A.                                    Each Limited Partner and each Assignee
hereby irrevocably constitutes and appoints the General Partner, any Liquidator,
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

(i)                                     execute, swear to, seal, acknowledge,
deliver, file and record in the appropriate public offices (a) all certificates,
documents and other instruments (including, without limitation, this Agreement
and the Certificate and all amendments, supplements or restatements thereof)
that the General Partner or the Liquidator deems appropriate or necessary to
form, qualify or continue the existence or qualification of the Partnership as a
limited partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or the Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, withdrawal, removal or substitution of any Partner
pursuant to, or other events described in, Article XI, Article XII,
Article XIII, Article XVI or Article XVII hereof or the Capital Contribution of
any Partner; and (f) all certificates, documents and other instruments relating
to the determination of the rights, preferences and privileges relating to
Partnership Interests; and

 

(ii)                                  execute, swear to, acknowledge and file
all ballots, consents, approvals, waivers, certificates and other instruments
appropriate or necessary, in the sole and absolute discretion of the General
Partner or the Liquidator, to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement or other action that is made or given by the
Partners hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole and absolute discretion of the General
Partner or the Liquidator, to effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or the Liquidator to amend this Agreement except in accordance with Article XIV
hereof or as may be otherwise expressly provided for in this Agreement.

 

B.                                    The foregoing power of attorney is hereby
declared to be irrevocable and a special power coupled with an interest, in
recognition of the fact that each of the Limited Partners and Assignees will be
relying upon the power of the General Partner or the Liquidator to act as
contemplated by this Agreement in any filing or other action by it on behalf of
the Partnership, and it shall survive and not be affected by the subsequent
Incapacity of any Limited Partner or Assignee and the Transfer of all or any
portion of such Limited Partner’s or Assignee’s Partnership Units or Partnership
Interest and shall extend to such Limited Partner’s or Assignee’s heirs,
successors, assigns and personal representatives. Each such Limited Partner or
Assignee hereby agrees to be bound by any representation made by the General
Partner or the Liquidator, acting in good faith pursuant to such power of
attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
General Partner or the Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within 15 days after receipt of the General
Partner’s or the Liquidator’s request therefor, such further designation, powers
of attorney and other instruments as the General Partner or the Liquidator, as
the case may be, deems necessary to effectuate this Agreement and the purposes
of the Partnership.

 

15

--------------------------------------------------------------------------------


 

Section 2.5                                    Term. Pursuant to
Section 17-217(d) of the Act, the term of the Partnership commenced on May 5,
2004 and shall continue until December 31, 2104 unless it is dissolved sooner
pursuant to the provisions of Article XIII hereof or as otherwise provided by
law.

 

ARTICLE III.
PURPOSE

 

Section 3.1                                    Purpose and Business. The purpose
and nature of the Partnership is to conduct any business, enterprise or activity
permitted by or under the Act; provided, however, such business and arrangements
and interests may be limited to and conducted in such a manner as to permit the
Parent, in the sole and absolute discretion of the General Partner, at all times
to be classified as a REIT unless the Parent in its sole discretion has chosen
to cease to qualify as a REIT or has chosen not to attempt to qualify as a REIT
for any reason or for reasons whether or not related to the business conducted
by the Partnership. Without limiting the General Partner’s right in its sole
discretion to cease qualifying as a REIT, the Partners acknowledge that the
status of the Parent as a REIT inures to the benefit of all Partners and not
solely to the Parent, the General Partner or its Affiliates. In connection with
the foregoing, the Partnership shall have full power and authority to enter
into, perform and carry out contracts of any kind, to borrow and lend money and
to issue and guarantee evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien and, directly or indirectly, to
acquire and construct additional Properties necessary, useful or desirable in
connection with its business.

 

Section 3.2                                    Powers.

 

A.                                    The Partnership shall be empowered to do
any and all acts and things necessary, appropriate, proper, advisable,
incidental to or convenient for the furtherance and accomplishment of the
purposes and business described herein and for the protection and benefit of the
Partnership.

 

B.                                    The Partnership may contribute from time
to time Partnership capital to one or more newly formed entities solely in
exchange for equity interests therein (or in a wholly owned subsidiary entity
thereof).

 

C.                                    Notwithstanding any other provision in
this Agreement, the General Partner may cause the Partnership not to take, or to
refrain from taking, any action that, in the judgment of the General Partner, in
its sole and absolute discretion, (i) could adversely affect the ability of the
Parent to continue to qualify as a REIT, (ii) could subject the Parent to any
additional taxes under Code Section 857 or Code Section 4981 or any other
related or successor provision of the Code or (iii) could violate any law or
regulation of any governmental body or agency having jurisdiction over the
General Partner, the Parent, their securities or the Partnership.

 

Section 3.3                                    Partnership Only for Partnership
Purposes Specified. This Agreement shall not be deemed to create a company,
venture or partnership between or among the Partners with respect to any
activities whatsoever other than the activities within the purposes of the
Partnership as specified in Section 3.1 hereof. Except as otherwise provided in
this Agreement, no Partner shall have any authority to act for, bind, commit or
assume any obligation or responsibility on behalf of the Partnership, its
properties or any other Partner. No Partner, in its capacity as a Partner under
this Agreement, shall be responsible or liable for any indebtedness or
obligation of another Partner, and the Partnership shall not be responsible or
liable for any indebtedness or obligation of any Partner, incurred either before
or after the execution and delivery of this Agreement by such Partner, except as
to those responsibilities, liabilities, indebtedness or obligations incurred
pursuant to and as limited by the terms of this Agreement and the Act.

 

Section 3.4                                    Representations and Warranties by
the Parties.

 

A.                                    Each Partner (including, without
limitation, each Additional Limited Partner or Substituted Limited Partner as a
condition to becoming an Additional Limited Partner or a Substituted Limited
Partner, respectively) represents and warrants to the Partnership and each other
Partner that (i) the consummation of the transactions contemplated by this
Agreement to be performed by such Partner will not result in a breach or
violation of, or a default under, any material agreement by which such Partner
or any of such Partner’s property is bound, or any statute, regulation, order or
other law to which such Partner is subject, (ii) subject to the last sentence of
this

 

16

--------------------------------------------------------------------------------


 

Section 3.4.A, such Partner is neither a “foreign person” within the meaning of
Code Section 1445(f) nor a “foreign partner” within the meaning of Code
Section 1446(e), (iii) such Partner does not own, directly or indirectly,
(a) 9.9% or more of the total combined voting power of all classes of stock
entitled to vote, or 9.9% or more of the total number of shares of all classes
of stock, of any corporation that is a tenant of either (I) the Parent or any
Qualified REIT Subsidiary, (II) the Partnership or (III) any partnership,
venture or limited liability company of which the Parent, any Qualified REIT
Subsidiary or the Partnership is a member or (b) an interest of 9.9% or more in
the assets or net profits of any tenant of either (I) the Parent or any
Qualified REIT Subsidiary, (II) the Partnership or (III) any partnership,
venture, or limited liability company of which the Parent, any Qualified REIT
Subsidiary or the Partnership is a member and (iv) this Agreement is binding
upon, and enforceable against, such Partner in accordance with its terms.
Notwithstanding anything contained herein to the contrary, in the event that the
representation contained in the foregoing clause (ii) would be inaccurate if
given by a Partner, such Partner (w) shall not be required to make and shall not
be deemed to have made such representation, if it delivers to the General
Partner in connection with or prior to its execution of this Agreement written
notice that it may not truthfully make such representation, (x) hereby agrees
that it is subject to, and hereby authorizes the General Partner to withhold,
all withholdings to which such a “foreign person” or “foreign partner,” as
applicable, is subject under the Code and (y) hereby agrees to cooperate fully
with the General Partner with respect to such withholdings, including by
effecting the timely completion and delivery to the General Partner of all
governmental forms required in connection therewith.

 

B.                                    Each Partner (including, without
limitation, each Substituted Limited Partner as a condition to becoming a
Substituted Limited Partner) represents, warrants and agrees that it has
acquired and continues to hold its interest in the Partnership for its own
account for investment purposes only and not for the purpose of, or with a view
toward, the resale or distribution of all or any part thereof, and not with a
view toward selling or otherwise distributing such interest or any part thereof
at any particular time or under any predetermined circumstances. Each Partner
further represents and warrants that it is a sophisticated investor, able and
accustomed to handling sophisticated financial matters for itself, particularly
real estate investments, and that it has a sufficiently high net worth that it
does not anticipate a need for the funds that it has invested in the Partnership
in what it understands to be a highly speculative and illiquid investment.

 

C.                                    The representations and warranties
contained in Sections 3.4.A and 3.4.B hereof shall survive the execution and
delivery of this Agreement by each Partner (and, in the case of an Additional
Limited Partner or a Substituted Limited Partner, the admission of such
Additional Limited Partner or Substituted Limited Partner as a Limited Partner
in the Partnership) and the dissolution, liquidation and termination of the
Partnership.

 

D.                                    Each Partner (including, without
limitation, each Substituted Limited Partner as a condition to becoming a
Substituted Limited Partner) hereby acknowledges that no representations as to
potential profit, cash flows, funds from operations or yield, if any, in respect
of the Partnership or the General Partner have been made by the Parent, any
Partner or any employee or representative or Affiliate of the Parent or any
Partner, and that projections and any other information, including, without
limitation, financial and descriptive information and documentation, that may
have been in any manner submitted to such Partner shall not constitute any
representation or warranty of any kind or nature, express or implied.

 

ARTICLE IV.
CAPITAL CONTRIBUTIONS

 

Section 4.1                                    Capital Contributions of the
Partners. Each Partner has made a Capital Contribution to the Partnership and
owns Partnership Units in the amount and designation set forth for such Partner
on Exhibit A, as the same may be amended from time to time by the General
Partner to the extent necessary to reflect accurately sales, exchanges,
conversions or other Transfers, redemptions, Capital Contributions, the issuance
of additional Partnership Units, or similar events having an effect on a
Partner’s ownership of Partnership Units. Except as provided by law or in
Section 4.3, 10.4 or 13.2.D hereof, the Partners shall have no obligation or
right to make any additional Capital Contributions or loans to the Partnership.

 

Section 4.2                                    Classes of Partnership Units.
Subject to Section 4.3.A below, the Partnership shall have three classes of
Partnership Units entitled “Preferred Units,” “OP Units” and “Contingent
Conversion Units.” Subject to Section 4.7, any of the Preferred Units, OP Units
or Contingent Conversion Units, at the election of the General

 

17

--------------------------------------------------------------------------------


 

Partner, in its sole and absolute discretion, may be issued to newly admitted
Partners in exchange for any Capital Contributions by such Partners; provided
that any Partnership Unit that is not specifically designated by the General
Partner as being of a particular class shall be deemed to be an OP Unit. Each
Contingent Conversion Unit shall be converted automatically into an OP Unit as
provided in Section 4.7 hereof without the requirement for any action by either
the Partnership or the Partner holding the Contingent Conversion Units.

 

Section 4.3                                    Issuances of Additional
Partnership Interests.

 

A.                                    General. Notwithstanding Section 7.3.B
hereof, the General Partner is hereby authorized to cause the Partnership to
issue additional Partnership Interests, in the form of Partnership Units, for
any Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner or Parent Limited Partner) or to other Persons,
and to admit such Persons as Additional Limited Partners, for such consideration
and on such terms and conditions as shall be established by the General Partner
in its sole and absolute discretion, all without the approval of any Limited
Partners. Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units (i) upon the
conversion, redemption or exchange of any Debt, Partnership Units or other
securities issued by the Partnership, (ii) for less than fair market value, so
long as the General Partner concludes in good faith that such issuance is in the
best interests of the Parent and the Partnership and (iii) in connection with
any merger of any other Person into the Partnership or any Subsidiary of the
Partnership if the applicable merger agreement provides that Persons are to
receive Partnership Units in exchange for their interests in the Person merging
into the Partnership or any Subsidiary of the Partnership. Subject to Delaware
law, any additional Partnership Interests may be issued in one or more classes,
or one or more series of any of such classes, with such designations,
preferences and relative, participating, optional or other special rights,
powers and duties as shall be determined by the General Partner, in its sole and
absolute discretion without the approval of any Limited Partner, and which may
be set forth in a written document thereafter attached to and made an exhibit to
this Agreement or incorporated into this Agreement by amendment (each, a
“Partnership Unit Designation”). Without limiting the generality of the
foregoing, the General Partner shall have authority to specify (a) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Interests; (b) the right of each such
class or series of Partnership Interests to share in Partnership distributions;
(c) the rights of each such class or series of Partnership Interests upon
dissolution and liquidation of the Partnership; (d) the voting rights, if any,
of each such class or series of Partnership Interests; and (e) the conversion,
redemption or exchange rights applicable to each such class or series of
Partnership Interests. Upon the issuance of any additional Partnership Interest,
the General Partner shall amend this Agreement and/or Exhibit A as appropriate
to reflect such issuance.

 

B.                                    Issuances to the General Partner. No
additional Partnership Units shall be issued to the General Partner or Parent
Limited Partner unless (i) the additional Partnership Units are issued to all
Partners in proportion to their respective Percentage Interests with respect to
the class of Partnership Units so issued, (ii) (a) the additional Partnership
Units are (x) OP Units issued in connection with an issuance of REIT Shares or
(y) Partnership Units (other than OP Units) issued in connection with an
issuance of Contingent Conversion Shares, Preferred Shares, Junior Shares, New
Securities or other interests in the Parent (other than REIT Shares), which
Contingent Conversion Shares, Preferred Shares, Junior Shares, New Securities or
other interests have designations, preferences and other rights, terms and
provisions that are substantially the same as the designations, preferences and
other rights, terms and provisions of the additional Partnership Units issued to
the General Partner and (b) the Parent directly or indirectly contributes or
otherwise causes to be transferred to the Partnership the cash proceeds or other
consideration, if any, received in connection with the issuance of such REIT
Shares, Contingent Conversion Shares, Preferred Shares, Junior Shares, New
Securities or other interests in the Parent, (iii) the additional Partnership
Units are issued upon the conversion, redemption or exchange of Debt,
Partnership Units or other securities issued by the Partnership, or (iv) the
additional Partnership Units are issued pursuant to Section 4.7, 4.8 or 4.9. In
the event that the Partnership issues additional Partnership Units pursuant to
this Section 4.3.B, the General Partner shall make such revisions to this
Agreement (including but not limited to the revisions described in Sections
6.2.B and 8.6) and/or Exhibit A as it determines are necessary to reflect the
issuance of such additional Partnership Interests.

 

C.                                    No Preemptive Rights. No Person,
including, without limitation, any Partner or Assignee, shall have any
preemptive, preferential, participation or similar right or rights to subscribe
for or acquire any Partnership Interest.

 

18

--------------------------------------------------------------------------------


 

Section 4.4                                    Additional Funds and Capital
Contributions.

 

A.                                    General. The General Partner may, at any
time and from time to time, determine that the Partnership requires additional
funds (“Additional Funds”) for the acquisition or development of additional
Properties, for the redemption of Partnership Units or for such other purposes
as the General Partner may determine in its sole and absolute discretion.
Additional Funds may be obtained by the Partnership, at the election of the
General Partner, in any manner provided in, and in accordance with, the terms of
this Section 4.4 without the approval of any Limited Partners.

 

B.                                    Additional Capital Contributions. The
General Partner, on behalf of the Partnership, may obtain any Additional Funds
by accepting Capital Contributions from any Partners or other Persons. In
connection with any such Capital Contribution (of cash or property), the General
Partner is hereby authorized to cause the Partnership from time to time to issue
additional Partnership Units (as set forth in Section 4.3 above) in
consideration therefor and the Percentage Interests of the General Partner and
the Limited Partners shall be adjusted to reflect the issuance of such
additional Partnership Units.

 

C.                                    Loans by Third Parties. The General
Partner, on behalf of the Partnership, may obtain any Additional Funds by
causing the Partnership to incur Debt to any Person upon such terms as the
General Partner determines appropriate, including making such Debt convertible,
redeemable or exchangeable for Partnership Units; provided, however, that the
Partnership shall not incur any such Debt if (i) a breach, violation or default
of such Debt would be deemed to occur by virtue of the Transfer by any Limited
Partner of any Partnership Interest or (ii) such Debt is recourse to any Partner
(unless the Partner otherwise agrees).

 

D.                                    General Partner/Parent Loans. The General
Partner and/or the Parent, as the case may be, on behalf of the Partnership, may
obtain any Additional Funds by causing the Partnership to incur Debt with the
General Partner and/or the Parent, as the case may be (each, a “General Partner
Loan”), if (i) such Debt is, to the extent permitted by law, on substantially
the same terms and conditions (including interest rate, repayment schedule, and
conversion, redemption, repurchase and exchange rights) as Funding Debt incurred
by the General Partner and/or the Parent, as the case may be, the net proceeds
of which are loaned to the Partnership to provide such Additional Funds or
(ii) such Debt is on terms and conditions no less favorable to the Partnership
than would be available to the Partnership from any third party; provided,
however, that the Partnership shall not incur any such Debt if (a) a breach,
violation or default of such Debt would be deemed to occur by virtue of the
Transfer by any Limited Partner of any Partnership Interest or (b) such Debt is
recourse to any Partner and/or the Parent, as the case may be (unless the
Partner and/or the Parent, as the case may be, otherwise agrees).

 

E.                                     Issuance of Securities by the Parent. The
Parent shall not issue any additional REIT Shares, Contingent Conversion Shares,
Preferred Shares, Junior Shares or New Securities unless the Parent contributes
directly or indirectly the cash proceeds or other consideration, if any,
received from the issuance of such additional REIT Shares, Contingent Conversion
Shares, Preferred Shares, Junior Shares or New Securities, as the case may be,
and from the exercise of the rights contained in any such additional New
Securities, to the Partnership in exchange for (x) in the case of an issuance of
REIT Shares, Partnership Units, (y) in the case of an issuance of Contingent
Conversion Shares, Contingent Conversion Units or (z) in the case of an issuance
of Preferred Shares, Junior Shares or New Securities, Partnership Units with
designations, preferences and other rights, terms and provisions that are
substantially the same as the designations, preferences and other rights, terms
and provisions of such Contingent Conversion Shares, Preferred Shares, Junior
Shares or New Securities; provided, however, that notwithstanding the foregoing,
the Parent may issue REIT Shares, Contingent Conversion Shares, Preferred
Shares, Junior Shares or New Securities (a) pursuant to Section 4.5, 8.6.B, 16.4
or 17.4 hereof, (b) pursuant to a dividend or distribution (including any stock
split) of REIT Shares, Contingent Conversion Shares, Preferred Shares, Junior
Shares or New Securities to all of the holders of REIT Shares, Contingent
Conversion Shares, Preferred Shares, Junior Shares or New Securities, as the
case may be, (c) upon a conversion, redemption or exchange of Preferred Shares,
(d) upon a conversion of Junior Shares into REIT Shares, (e) upon a conversion,
redemption, exchange or exercise of Contingent Conversion Shares into REIT
Shares, (f) upon a conversion, redemption, exchange or exercise of New
Securities or (g) pursuant to share grants or awards made pursuant to any equity
incentive plan of the Parent (including the Parent’s 2004 Long Term Incentive
Compensation Plan) . In the event of any issuance of additional REIT Shares,
Contingent Conversion Shares, Preferred Shares, Junior Shares or New Securities
by the Parent, and the direct or indirect contribution to the Partnership, by
the Parent, of the cash proceeds or other consideration

 

19

--------------------------------------------------------------------------------


 

received from such issuance, the Partnership shall pay the Parent’s expenses
associated with such issuance, including any underwriting discounts or
commissions (it being understood that payment of some or all of such expenses
may be made by the Parent on behalf of the Partnership out of the gross proceeds
of such issuance prior to the direct or indirect contribution of such proceeds
by the Parent to the Partnership).

 

Section 4.5                                    Stock Option Plan.

 

A.                                    Options Granted to Company Employees and
Independent Directors. If at any time or from time to time, in connection with a
Stock Option Plan, a stock option granted to a Company Employee or Outside
Director is duly exercised:

 

(i)                                     the Parent shall, as soon as practicable
after such exercise, make or cause to be made directly or indirectly a Capital
Contribution to the Partnership in an amount equal to the exercise price paid to
the Parent by such exercising party in connection with the exercise of such
stock option.

 

(ii)                                  Notwithstanding the amount of the Capital
Contribution actually made pursuant to Section 4.5.A(i) hereof, the Parent shall
be deemed to have contributed directly or indirectly to the Partnership, as a
Capital Contribution, in consideration of an additional Limited Partner Interest
(expressed in and as additional Partnership Units), an amount equal to the Value
of a REIT Share as of the date of exercise multiplied by the number of REIT
Shares then being issued in connection with the exercise of such stock option.

 

(iii)                               An equitable Percentage Interest adjustment
shall be made in which the General Partner shall be treated as having made a
cash contribution equal to the amount described in Section 4.5.A(ii) hereof.

 

B.                                    Special Valuation Rule. For purposes of
this Section 4.5, in determining the Value of a REIT Share, only the trading
date immediately preceding the exercise of the relevant stock option under the
Stock Option Plan shall be considered.

 

C.                                    Future Stock Incentive Plans. Nothing in
this Agreement shall be construed or applied to preclude or restrain the Parent
from adopting, modifying or terminating stock incentive plans, including any
Stock Option Plan, for the benefit of employees, directors or other business
associates of the Parent, the Partnership or any of their Affiliates. The
Limited Partners acknowledge and agree that, in the event that any such plan is
adopted, modified or terminated by the Parent, amendments to this Section 4.5
may become necessary or advisable and that any approval or consent of the
Limited Partners required pursuant to the terms of this Agreement in order to
effect any such amendments requested by the General Partner shall not be
unreasonably withheld or delayed.

 

Section 4.6                                    No Interest; No Return. No
Partner shall be entitled to interest on its Capital Contribution or on such
Partner’s Capital Account. Except as provided herein or by law, no Partner shall
have any right to demand or receive the return of its Capital Contribution from
the Partnership.

 

Section 4.7                                    Conversion or Redemption of
Contingent Conversion Units.

 

A.                                    Except as provided in the next sentence,
the holders of Contingent Conversion Units shall not have any voting rights. So
long as any Contingent Conversion Units are outstanding, the Partnership shall
not, without the affirmative vote of the holders of at least two-thirds of the
Contingent Conversion Units outstanding at the time, given in person or by
proxy, either in writing or at a meeting, amend, alter or repeal the provisions
of this Agreement, whether by merger, consolidation or otherwise (an “Event”),
so as to materially and adversely affect any right, preference, privilege or
voting power of the Contingent Conversion Units; provided, however, that with
respect to the occurrence of any Event, so long as the Contingent Conversion
Units remain outstanding with the terms thereof materially unchanged, the
occurrence of any such Event shall not be deemed to materially and adversely
affect such rights, preferences, privileges or voting powers of the Contingent
Conversion Units.

 

B.                                    The holders of Contingent Conversion Units
shall not be entitled to receive any distributions in respect of their
Contingent Conversion Units.

 

20

--------------------------------------------------------------------------------


 

C.                                    Within 30 days after the end of each
quarter beginning with the quarter ending March 30, 2006 and ending with the
quarter ending December 31, 2008, the Parent shall calculate the Lease-Up NOI
over the 12-month period ending in such quarter (each such 12-month period being
referred to as a “Measurement Period”) and the applicable Conversion Percentage.
For purposes hereof, (i) the “Lease-Up NOI” for any Measurement Period shall
equal the total revenues less the property related expenses achieved from the
wholly owned early stage lease-up properties listed on Exhibit D hereto, subject
to adjustment to take into account sales of any of the lease-up properties that
occur on or prior to December 31, 2008, and (ii) the “Conversion Percentage”
shall be an amount not less than zero nor more than 100% equal to (A) a
fraction, the numerator of which shall be an amount not less than zero equal to
the Lease-Up NOI achieved during the Measurement Period less $5,100,000 and the
denominator of which is equal to $4,600,000 less (B) the sum of all Conversion
Percentages determined for all prior Measurement Periods. By way of example, if
the Lease-Up NOI is $6,000,000 for the first Measurement Period and $7,000,000
for the second Measurement Period, the Conversion Percentage shall equal
approximately 20% for the first Measurement Period ($6,000,000 minus $5,100,000
with the remainder divided by $4,600,000) and shall equal approximately 21% for
the second Measurement Period ($7,000,000 minus $5,100,000 with the remainder
divided by $4,600,000 and 20% subtracted from the result 41%.). All calculations
described above shall be performed by the Parent and shall be verified by the
Parent’s independent accountants and reviewed and approved by a majority of the
Parent’s independent directors whose decision shall be final and binding absent
manifest error or fraud.

 

Within five days after the Lease-Up NOI and the Conversion Percentage have been
determined for any Measurement Period in which the Conversion Percentage is
greater than zero, the General Partner shall send to each holder of record of
Contingent Conversion Units to the address shown on the record books of the
Partnership a notice (each a “Mandatory Conversion Notice”) setting forth the
calculation of Lease-Up NOI, the Conversion Percentage in respect of such
Measurement Period and the date (the “Conversion Date”) that Contingent
Conversion Units will be converted into OP Units (which date shall be the date
of the Mandatory Conversion Notice). Effective as of the Conversion Date, the
number of Contingent Conversion Units held by such holder multiplied by the
Conversion Percentage shall convert into OP Units. Each converted Contingent
Conversion Unit shall be converted into OP Units at the conversion rate of one
OP Unit for each converted Contingent Conversion Unit, subject to adjustment as
determined in good faith by the General Partner to prevent dilution or
enlargement of the conversion rights of the holders of the Contingent Conversion
Unit in the event that the Partnership (A) makes a distribution on its OP Units
in OP Units, (B) subdivides its outstanding OP Units into a greater number of
units or (C) combines its outstanding OP Units into a smaller number of OP
Units. Any such adjustment made pursuant to the preceding sentence will become
effective immediately after the record date in the case of a distribution, and
will become effective immediately after the effective date in the case of a
subdivision or combination. If such distribution is declared but is not paid or
made, the conversion rate then in effect will be appropriately readjusted;
however, a readjustment will not affect any conversion which takes place before
the readjustment. Whenever the conversion rate for the Contingent Conversion
Units is adjusted, the General Partner will promptly send each holder of record
of Contingent Conversion Units to the address shown on the record books of the
Partnership a notice of the adjustment setting forth the adjusted conversion
rate and the date on which the adjustment becomes effective and containing a
brief description of the events which caused the adjustment.

 

For purposes of this calculation, in the event that any property on Exhibit D
hereto is sold on or prior to December 31, 2008, in lieu of the actual net
operating income derived from such property for the 12-month period ended on the
measurement date immediately preceding such sale and in each subsequent 12-month
Measurement Period, the Lease-Up NOI from such property for each period shall be
equal to the sale price for such property multiplied by 8% and additional
Contingent Conversion Units shall be immediately converted into OP Units to give
effect to such recalculation to give effect to such provision. The sale of any
property set forth on Exhibit D hereto while any Contingent Conversion Units
remain outstanding shall be approved by a majority of the Parent’s independent
directors.

 

D.                                    If there is a reclassification or change
of outstanding OP Units (other than as a result of a subdivision or
combination), or a merger or consolidation of the Partnership with any other
entity that results in a reclassification, change, conversion, exchange or
cancellation of outstanding OP Units, or a sale or transfer of all or
substantially all of the assets of the Partnership, upon any subsequent
conversion of Contingent Conversion Units each holder of Contingent Conversion
Units will be entitled to receive the kind and amount of securities, cash and
other property which the holder would have received if the Contingent Conversion
Units had been converted into

 

21

--------------------------------------------------------------------------------


 

OP Units immediately before the first of those events and had retained all the
securities, cash and other assets received as a result of all those events.

 

E.                                     Effective on each Conversion Date, the
General Partner shall amend Exhibit A as appropriate to record the conversion of
Contingent Conversion Units being converted on such Conversion Date. The Person
in whose name OP Units (or other Partnership Units) are to be issued upon a
conversion will be deemed to have become the holder of record of the OP Units
(or other Partnership Units) as of the Conversion Date. All OP Units (or other
Partnership Units) issued upon conversion of Contingent Conversion Units will
upon issuance be duly and validly issued and fully paid OP Units, not subject to
any liens and charges created by the Partnership nor subject to any preemptive
rights. Effective on the Conversion Date, the converted Contingent Conversion
Units will no longer be deemed to be outstanding and all rights of the holder
with respect to those Contingent Conversion Units will immediately terminate,
except the right to receive the OP Units, cash or other assets to be issued as a
result of the conversion.

 

F.                                      Upon any such conversion, no fractional
interests in OP Units shall be issued and instead the number of OP Units shall
be rounded upward to the next whole number.

 

G.                                    All remaining outstanding Contingent
Conversion Units not converted in respect of the Measurement Period ended on
December 31, 2008, will be cancelled.

 

H.                                   From and after the initial issuance of
Contingent Conversion Units, no additional Contingent Conversion Units shall be
issued or sold by the Partnership, except on a pro rata basis to the holders of
record of the Contingent Conversion Units immediately prior to such issuance or
sale.

 

I.                                        The Contingent Conversion Units may
only be transferred by a holder of Contingent Conversion Units in connection
with a concurrent transfer of OP Units to the same transferee.

 

Section 4.8                                    Other Contribution Provisions. In
the event that any Partner is admitted to the Partnership and is given a Capital
Account in exchange for services rendered to the Partnership, unless otherwise
determined by the General Partner in its sole and absolute discretion, such
transaction shall be treated by the Partnership and the affected Partner as if
the Partnership had compensated such partner in cash and such Partner had
contributed the cash to the capital of the Partnership. In addition, with the
consent of the General Partner, one or more Limited Partners may enter into
contribution agreements with the Partnership which have the effect of providing
a guarantee of certain obligations of the Partnership.

 

Section 4.9                                    Not Publicly Traded. The General
Partner, on behalf of the Partnership, shall use its best efforts not to take
any action which would result in the Partnership being a “publicly traded
partnership” under and as such term is defined in Code Section 7704(b).

 

ARTICLE V.
DISTRIBUTIONS

 

Section 5.1                                    Requirement and Characterization
of Distributions. Subject to the terms of any Partnership Unit Designation, the
General Partner shall cause the Partnership to distribute at least quarterly all
Available Cash generated by the Partnership during such quarter to the Holders
of Partnership Units on such Partnership Record Date with respect to such
quarter: (1) first, to Holders of Series A Preferred Units, pro rata in
proportion to their respective Percentage Interests on such Partnership Record
Date, in an amount equal to the Series A Preferred Priority Return (as further
set forth in Section 16.2(A) of this Agreement), (2) second, to Holders of
Series B Preferred Units, pro rata in proportion to their respective Percentage
Interests on such Partnership Record Date, in an amount equal to the Series B
Preferred Priority Return (as further set forth in Section 17.2(A) of this
Agreement), (3) third, with respect to any Partnership Interests that are
entitled to any preference in distribution ranking junior to the Series A
Preferred Units and Series B Preferred Units, in accordance with the rights of
such class(es) of Partnership Interests (and, within such class(es), pro rata in
proportion to the respective Percentage Interests on such Partnership Record
Date) and (4) fourth, with respect to any Partnership Interests that are not
entitled to any preference in distribution, in accordance with the rights of
such class of Partnership Interests (and, within such class,

 

22

--------------------------------------------------------------------------------


 

pro rata in proportion to the respective Percentage Interests on such
Partnership Record Date). Distributions payable with respect to any Partnership
Units that were not outstanding during the entire quarterly period in respect of
which any distribution is made shall be prorated based on the portion of the
period that such units were outstanding. The General Partner in its sole and
absolute discretion may distribute to the Holders Available Cash on a more
frequent basis and provide for an appropriate Partnership Record Date.
Notwithstanding anything herein to the contrary, the General Partner shall make
such reasonable efforts, as determined by it in its sole and absolute discretion
and consistent with the Parent’s qualification as a REIT, to cause the
Partnership to distribute sufficient amounts to enable the Parent to pay
stockholder dividends that will (a) satisfy the requirements for its
qualification as a REIT under the Code and Regulations (the “REIT Requirements”)
and (b) except to the extent otherwise determined by the Parent, in its sole and
absolute discretion, avoid any federal income or excise tax liability of the
Parent. Contingent Conversion Units shall not be entitled to distributions.

 

Section 5.2                                    Distributions In-Kind. No right
is given to any Partner to demand and receive property other than cash as
provided in this Agreement. The General Partner may determine, in its sole and
absolute discretion, to make a distribution in-kind of Partnership assets to the
Holders, and such assets shall be distributed in such a fashion as to ensure
that the fair market value is distributed and allocated in accordance with
Articles V, VI and X hereof.

 

Section 5.3                                    Amounts Withheld. All amounts
withheld pursuant to the Code or any provisions of any state or local tax law
and Section 10.4 hereof with respect to any allocation, payment or distribution
to any Holder shall be treated as amounts paid or distributed to such Holder
pursuant to Section 5.1 hereof for all purposes under this Agreement.

 

Section 5.4                                    Distributions Upon Liquidation.
Notwithstanding the other provisions of this Article V, net proceeds from a
Terminating Capital Transaction, and any other cash received or reductions in
reserves made after commencement of the liquidation of the Partnership, shall be
distributed to the Holders in accordance with Section 13.2 hereof.

 

Section 5.5                                    Distributions to Reflect Issuance
of Additional Partnership Units. Notwithstanding Section 7.3.B hereof, in the
event that the Partnership issues additional Partnership Units pursuant to the
provisions of Article IV hereof, subject to Section 7.3.D, the General Partner
is hereby authorized to make such revisions to this Article V as it determines
are necessary or desirable to reflect the issuance of such additional
Partnership Units, including, without limitation, making preferential
distributions to certain classes of Partnership Units.

 

Section 5.6                                    Restricted Distributions.
Notwithstanding any provision to the contrary contained in this Agreement,
neither the Partnership nor the General Partner, on behalf of the Partnership,
shall make a distribution to any Holder on account of its Partnership Interest
or interest in Partnership Units if such distribution would violate
Section 17-607 of the Act or other applicable law.

 

ARTICLE VI.
ALLOCATIONS

 

Section 6.1                                    Timing and Amount of Allocations
of Net Income and Net Loss. Net Income and Net Loss of the Partnership shall be
determined and allocated with respect to each Partnership Year of the
Partnership as of the end of each such year. Except as otherwise provided in
this Article VI, and subject to Section 11.6.C hereof, an allocation to a Holder
of a share of Net Income or Net Loss shall be treated as an allocation of the
same share of each item of income, gain, loss or deduction that is taken into
account in computing Net Income or Net Loss.

 

Section 6.2                                    General Allocations.

 

A.                                    Allocations of Net Income and Net Loss.

 

(a)                                 Net Income. Except as otherwise provided
herein, Net Income for any Partnership Year or other applicable period shall be
allocated in the following order and priority:

 

23

--------------------------------------------------------------------------------


 

(i)                                     First, to the General Partner until the
cumulative Net Income allocated to the General Partner pursuant to this
subparagraph (a)(i) equals the cumulative Net Loss allocated to the General
Partner pursuant to subparagraph (b)(vii) below;

 

(ii)                                  Second, to each Obligated Partner until
the cumulative Net Income allocated to such Obligated Partner pursuant to this
subparagraph (a)(ii) equals the cumulative Net Loss allocated to such Obligated
Partner under subparagraph (b)(vi) below (and, among the Obligated Partners, pro
rata in proportion to their respective percentages of the cumulative Net Loss
allocated to all Obligated Partners pursuant to subparagraph (b)(vi) below);

 

(iii)                               Third, to Holders of Series A Preferred
Units until the cumulative Net Income allocated under this subparagraph
(a)(iii) equals the cumulative Net Loss allocated to such Holders under
subparagraph (b)(v) below;

 

(iv)                              Fourth, to Holders of Series A Preferred Units
until each such Partnership Unit has been allocated, on a cumulative basis
pursuant to this subparagraph (a)(iv), Net Income equal to the Series A
Preferred Priority Return;

 

(v)                                 Fifth, to Holders of Series B Preferred
Units until the cumulative Net Income allocated under this subparagraph
(a)(v) equals the cumulative Net Loss allocated to such Holders under
subparagraph (b)(iv) below;

 

(vi)                              Sixth, to Holders of Series B Preferred Units
until each such Partnership Unit has been allocated, on a cumulative basis
pursuant to this subparagraph (a)(vi), Net Income equal to the Series B
Preferred Priority Return;

 

(vii)                           Seventh, to Holders of any Partnership Units
that are entitled to any preference in distribution ranking junior to the
Series A Preferred Units and Series B Preferred Units, until the cumulative Net
Income allocated under this subparagraph (a)(vii) equals the cumulative Net Loss
allocated to such Holders under subparagraph (b)(iii);

 

(viii)                        Eighth, to Holders of any Partnership Units that
are entitled to any preference in distribution (other than Series A Preferred
Units and Series B Preferred Units) until each such Partnership Unit has been
allocated, on a cumulative basis pursuant to this subparagraph (a)(viii), Net
Income equal to the amount of distributions which are attributable to such
Partnership Units; and

 

(ix)                              Thereafter, with respect to Partnership Units
that are not entitled to any preference in distribution or with respect to which
distributions are not limited to any preference in distribution, pro rata to
each such class in accordance with the terms of such class (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made).

 

(b)                                 Net Loss. Except as otherwise provided
herein, Net Loss for any Partnership Year or other applicable period shall be
allocated in the following order and priority:

 

(i)                                     First, to each Holder of Partnership
Units in proportion to and to the extent of the amount by which the cumulative
Net Income allocated to such Partner pursuant to subparagraph (a)(ix) above
exceeds, on a cumulative basis, the sum of (a) distributions with respect to
such Partnership Units pursuant to Section 5.1 and (b) Net Loss allocated to
such Partner pursuant to this subparagraph (b)(i);

 

(ii)                                  Second, with respect to classes of
Partnership Units that are not entitled to any preference in distribution or
with respect to which distributions are not limited to any preference in
distribution, pro rata to each such class in accordance with the terms of such
class (and within such class, pro rata in proportion to the respective
Percentage Interests as of the last day of the period for which such allocation
is being made); provided that Net Loss shall not be allocated to any Partner
pursuant to this subparagraph (b)(ii) to the extent that such allocation would
cause such Partner to have an Adjusted Capital Account Deficit or increase any
existing Adjusted

 

24

--------------------------------------------------------------------------------


 

Capital Account Deficit (determined in each case (1) by not including in the
Partners’ Adjusted Capital Accounts any amount that a Partner who also holds
classes of Partnership Units that are entitled to any preferences in
distribution upon liquidation, by subtracting from such Partners’ Adjusted
Capital Account the amount of such preferred distribution to be made upon
liquidation and (2) by not including in the Partners’ Adjusted Capital Accounts
any amount that a Partner is obligated to contribute to the Partnership with
respect to any deficit in its Capital Account pursuant to Section 13.2.C) at the
end of such Partnership Year or other applicable period;

 

(iii)                               Third, with respect to classes of
Partnership Units that are entitled to any preference in distribution upon
liquidation ranking junior to the Series A Preferred Units and Series B
Preferred Units, in reverse order of the priorities of each such class (and
within each such class, pro rata in proportion to their respective Percentage
Interests as of the last day of the period for which such allocation is being
made); provided that Net Loss shall not be allocated to any Partner pursuant to
this subparagraph (b)(iii) to the extent that such allocation would cause such
Partner to have an Adjusted Capital Account Deficit (or increase any existing
Adjusted Capital Account Deficit) (determined in each case by not including in
the Partners’ Adjusted Capital Accounts any amount that a Partner is obligated
to contribute to the Partnership with respect to any deficit in its Capital
Account pursuant to Section 13.2.C) at the end of such Partnership Year or other
applicable period;

 

(iv)                              Fourth, to Holders of Series B Preferred
Units; provided that Net Loss shall not be allocated to any Partner pursuant to
this subparagraph (b)(iv) to the extent that such allocation would cause such
Partner to have an Adjusted Capital Account Deficit (or increase any existing
Adjusted Capital Account Deficit) (determined in each case by not including in
the Partners’ Adjusted Capital Accounts any amount that a Partner is obligated
to contribute to the Partnership with respect to any deficit in its Capital
Account pursuant to Section 13.2.C) at the end of such Partnership Year or other
applicable period;

 

(v)                                 Fifth, to Holders of Series A Preferred
Units; provided that Net Loss shall not be allocated to any Partner pursuant to
this subparagraph (b)(v) to the extent that such allocation would cause such
Partner to have an Adjusted Capital Account Deficit (or increase any existing
Adjusted Capital Account Deficit) (determined in each case by not including in
the Partners’ Adjusted Capital Accounts any amount that a Partner is obligated
to contribute to the Partnership with respect to any deficit in its Capital
Account pursuant to Section 13.2.C) at the end of such Partnership Year or other
applicable period;

 

(vi)                              Sixth, to and among the Obligated Partners, in
proportion to their respective Protected Amounts, until such time as the
Obligated Partners as a group have been allocated cumulative Net Loss pursuant
to this subparagraph (b)(vi) equal to the aggregate Protected Amounts of all
Obligated Partners; and

 

(vii)                           Thereafter, to the General Partner.

 

B.                                    Allocations to Reflect Issuance of
Additional Partnership Units. Notwithstanding Section 7.3.B hereof, in the event
that the Partnership issues additional Partnership Units pursuant to the
provisions of Article IV hereof, the General Partner is hereby authorized to
make such revisions to this Section 6.2 as it determines are necessary or
desirable to reflect the terms of the issuance of such additional Partnership
Units.

 

C.                                    Allocations in Connection with a
Liquidating Event. Except as otherwise provided in Section 6.3, the allocations
of Net Income and Net Loss set forth in the foregoing provisions of this
Section 6.2 or, if necessary, allocations of individual items of income, gain,
loss and deduction which comprise such Net Income or Net Loss, shall be adjusted
to the extent necessary and to the extent possible, so as to result in the
Capital Account balance of each Partner being such that distributions to the
Partners pursuant to Article XIII hereof upon the occurrence of a Liquidating
Event shall be made first to the Holders of Series A Preferred Units (and
proportionately among such Holders) in an amount equal to the Series A Preferred
Redemption Amount for each Series A Preferred Unit, second to the Holders of
Series B Preferred Units (and proportionately among such Holders) in an amount
equal to the Series B Preferred Redemption Amount for each Series B Preferred
Unit, and thereafter to the Holders of other Partnership Interests. If,
notwithstanding such allocations, (i) (A) the amount distributable to any Holder
of Series A Preferred Units pursuant to Article XIII hereof would be less than
the Series A Preferred Redemption Amount with respect to such Holder’s Series A
Preferred Units, and (B) one or more other Holders would receive a distribution
pursuant to Article XIII hereof (or a distribution in excess of the Series A
Preferred Redemption Amount with respect to any Holder of Series A Preferred
Units), or (ii) (A) the amount distributable to any Holder of Series B

 

25

--------------------------------------------------------------------------------


 

Preferred Units pursuant to Article XIII hereof would be less than the Series B
Preferred Redemption Amount with respect to such Holder’s Series B Preferred
Units, and (B) one or more other Holders (other than Holders of Series A
Preferred Units) would receive a distribution pursuant to Article XIII hereof
(or a distribution in excess of the Series B Preferred Redemption Amount with
respect to any Holder of Series B Preferred Units), then the amounts otherwise
payable to such other Holders shall instead be paid (as a guaranteed payment
pursuant to Section 707(c) of the Code) first, to Holders of Series A Preferred
Units, to the extent of the shortfall in their distributions under clause
(i)(A) above, and second, to Holders of Series B Preferred Units, to the extent
of the shortfall in their distributions under clause (ii)(A) above. If less than
all of the distributions to such other Holders are reallocated to Holders of
Series A Preferred Units or Series B Preferred Units as described above, the
General Partner shall have the discretion to allocate the reduction in
distributions among such other Holders in a manner that is consistent with their
economic rights under this Agreement. In addition, the deduction created by any
such guaranteed payment to the Holders of Series A Preferred Units or Series B
Preferred Units shall be allocated among such other Holders as reasonably
determined by the General Partner.

 

D.                                    Depreciation Adjustments. Notwithstanding
anything to the contrary in Section 6.2.A.(a)(iv) of this Agreement, for any
Partnership Year or other applicable period, (a) allocations of Net Income to
the Series A Preferred Units with respect to that portion of their Series A
Preferred Priority Return consisting of 5.00% per annum on the Series A
Preferred Stated Value per Series A Preferred Unit shall be exclusive of
Depreciation, and (b) the Series A Preferred Units shall be allocated
Depreciation on a proportionate basis with respect to the remaining portion of
their Series A Preferred Priority Return consisting of the Series A Preferred
Return. For purposes of Section 6.2.D.(b) above, Depreciation shall be allocated
to the Series A Preferred Units based on a fraction, the numerator of which is
that portion of the Series A Preferred Priority Return for a Partnership Year or
other applicable period that constitutes the Series A Preferred Return, and the
denominator of which is the Adjusted Section 704(b) Net Income for such
Partnership Year or other applicable period.

 

Section 6.3                                    Additional Allocation Provisions.
Notwithstanding the foregoing provisions of this Article VI:

 

A.                                    Tax Treatment of Conversion of Contingent
Conversion Units. Upon conversion of a Contingent Conversion Unit into an OP
Unit, the Company will specially allocate to the converted Partner any Net
Income attributable to an adjustment of Gross Asset Values under subparagraph
(b)(v) of the definition of “Gross Asset Value” until the portion of such
Partner’s Capital Account attributable to each OP Unit received upon conversion
equals the Capital Account attributable to an OP Unit at the time of conversion.
To the extent such allocation is insufficient to bring the portion of the
Capital Account attributable to each OP Unit received upon conversion by the
converting Partner up to the Capital Account attributable to an OP Unit at the
time of conversion, additional items of gross income for the Partnership Year
(and future Partnership Years, if necessary) will be allocated to the converted
Partner as quickly as possible until the portion of such Partner’s Capital
Account attributable to each OP Unit received upon conversion equals the Capital
Account attributable to an OP Unit at the time of conversion. Notwithstanding
the foregoing, the General Partner is hereby authorized to make such revisions
to this Section 6.3.A as it determines are necessary to cause the Parent to
comply with the REIT Requirements and to prevent the Parent from being subject
to any additional taxes under Code Section 857 or Code Section 4981.

 

B.                                    Regulatory Allocations.

 

(i)                                     Minimum Gain Chargeback. Except as
otherwise provided in Regulations Section 1.704-2(f), notwithstanding the
provisions of Section 6.2 hereof, or any other provision of this Article VI, if
there is a net decrease in Partnership Minimum Gain during any Partnership Year,
each Holder shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Holder’s share of the net decrease in Partnership Minimum Gain, as determined
under Regulations Section 1.704-2(g). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto. The items to be allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 6.3.B(i) is intended to qualify as a “minimum gain
chargeback” within the meaning of Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(ii)                                  Partner Minimum Gain Chargeback. Except as
otherwise provided in Regulations Section 1.704-2(i)(4) or in
Section 6.3.B(i) hereof, if there is a net decrease in Partner Minimum Gain
attributable to a

 

26

--------------------------------------------------------------------------------


 

Partner Nonrecourse Debt during any Partnership Year, each Holder who has a
share of the Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Holder’s share of the
net decrease in Partner Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each General Partner, Limited
Partner and other Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3.B(ii) is intended to qualify as a “chargeback of
partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

 

(iii)                               Nonrecourse Deductions and Partner
Nonrecourse Deductions. Any Nonrecourse Deductions for any Partnership Year
shall be specially allocated to the Holders of Partnership Units in accordance
with their Partnership Units. Any Partner Nonrecourse Deductions for any
Partnership Year shall be specially allocated to the Holder(s) who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable, in accordance with Regulations
Section 1.704-2(i).

 

(iv)                              Qualified Income Offset. If any Holder
unexpectedly receives an adjustment, allocation or distribution described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership
income and gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible. It is intended that this
Section 6.3.B(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

 

(v)                                 Gross Income Allocation. In the event that
any Holder has an Adjusted Capital Account Deficit at the end of any Partnership
Year, each such Holder shall be specially allocated items of Partnership income
and gain in the amount of such excess to eliminate such deficit as quickly as
possible.

 

(vi)                              Section 754 Adjustment. To the extent that an
adjustment to the adjusted tax basis of any Partnership asset pursuant to Code
Section 734(b) or Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their Partnership Units in
the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the
Holders to whom such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(vii)                           Curative Allocations. The allocations set forth
in Sections 6.3.B(i), (ii), (iii), (iv), (v), and (vi) hereof (the “Regulatory
Allocations”) are intended to comply with certain regulatory requirements,
including the requirements of Regulations Sections 1.704-1(b) and 1.704-2.
Notwithstanding the provisions of Sections 6.1 and 6.2 hereof, the Regulatory
Allocations shall be taken into account in allocating other items of income,
gain, loss and deduction among the Holders of Partnership Units so that to the
extent possible without violating the requirements giving rise to the Regulatory
Allocations, the net amount of such allocations of other items and the
Regulatory Allocations to each Holder of a Partnership Unit shall be equal to
the net amount that would have been allocated to each such Holder if the
Regulatory Allocations had not occurred.

 

(viii)                        Noncompensatory Options. If, as a result of an
exercise of a Noncompensatory Option to acquire an interest in the Partnership,
a Capital Account reallocation is required under Regulations
Section 1.704-1(b)(2)(iv)(s)(3), the Partnership shall make corrective
allocations pursuant to Regulations Section 1.704-1(b)(4)(x).

 

C.                                    Allocation of Excess Nonrecourse
Liabilities. The Partnership shall allocate “nonrecourse liabilities” (within
the meaning of Regulations Section 1.752-1(a)(2)) of the Partnership that are
secured by multiple Properties under any reasonable method chosen by the General
Partner in accordance with Regulations Section

 

27

--------------------------------------------------------------------------------


 

1.752-3(a)(3)(b). The Partnership shall allocate “excess nonrecourse
liabilities” of the Partnership under any method approved under Regulations
Section 1.752-3(a)(3) as chosen by the General Partner.

 

Section 6.4                                    Tax Allocations.

 

A.                                    In General. Except as otherwise provided
in this Section 6.4, for income tax purposes under the Code and the Regulations
each Partnership item of income, gain, loss and deduction (collectively, “Tax
Items”) shall be allocated among the Holders of Partnership Units in the same
manner as its correlative item of “book” income, gain, loss or deduction is
allocated pursuant to Sections 6.2 and 6.3 hereof.

 

B.                                    Allocations Respecting
Section 704(c) Revaluations. Notwithstanding Section 6.4.A hereof, Tax Items
with respect to Property that is contributed to the Partnership with a Gross
Asset Value that varies from its basis in the hands of the contributing Partner
immediately preceding the date of contribution shall be allocated among the
Holders of Partnership Units for income tax purposes pursuant to Regulations
promulgated under Code Section 704(c) so as to take into account such variation.
The Partnership shall account for such variation under any method approved under
Code Section 704(c) and the applicable Regulations as chosen by the General
Partner, including, without limitation, the “remedial allocation method” as
described in Regulations Section 1.704-3(d); provided, however, that the
“traditional method” shall be used for any properties held directly or
indirectly by Extra Space Storage, LLC and contributed to the Partnership
simultaneously with the IPO. In the event that the Gross Asset Value of any
partnership asset is adjusted pursuant to subsection (b) of the definition of
“Gross Asset Value” (provided in Article I hereof), subsequent allocations of
Tax Items with respect to such asset shall take account of the variation, if
any, between the adjusted basis of such asset and its Gross Asset Value in the
same manner as under Code Section 704(c) and the applicable Regulations.

 

ARTICLE VII.
MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1                                    Management.

 

A.                                    Except as otherwise expressly provided in
this Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Partners with or without cause, except with
the consent of the General Partner. In addition to the powers now or hereafter
granted to a general partner of a limited partnership under applicable law or
that are granted to the General Partner under any other provision of this
Agreement, the General Partner, subject to the other provisions hereof including
Section 7.3, shall have full power and authority to do all things deemed
necessary or desirable by it to conduct the business of the Partnership, to
exercise all powers set forth in Section 3.2 hereof and to effectuate the
purposes set forth in Section 3.1 hereof, including, without limitation:

 

(i)                                     the making of any expenditures, the
lending or borrowing of money (including, without limitation, making prepayments
on loans and borrowing money or selling assets to permit the Partnership to make
distributions to its Partners in such amounts as will permit the Parent (so long
as the Parent desires to maintain or restore its status as a REIT) to avoid the
payment of any federal income tax (including, for this purpose, any excise tax
pursuant to Code Section 4981) and to make distributions to its stockholders
sufficient to permit the Parent to maintain or restore REIT status or otherwise
to satisfy the REIT Requirements), the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities, the issuance of evidences
of indebtedness (including the securing of same by deed to secure debt,
mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations that it deems necessary for the
conduct of the activities of the Partnership;

 

(ii)                                  the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership, the
registration of any class of securities of the Partnership under the Exchange
Act and the listing of any debt securities of the Partnership on any exchange;

 

28

--------------------------------------------------------------------------------


 

(iii)                               the acquisition, sale, lease, transfer,
exchange or other disposition of any, all or substantially all of the assets of
the Partnership (including, but not limited to, the exercise or grant of any
conversion, option, privilege or subscription right or any other right available
in connection with any assets at any time held by the Partnership) or the
merger, consolidation, reorganization or other combination of the Partnership
with or into another entity;

 

(iv)                              the mortgage, pledge, encumbrance or
hypothecation of any assets of the Partnership, the use of the assets of the
Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms that it sees fit,
including, without limitation, the financing of the operations and activities of
the General Partner, the Partnership or any of the Partnership’s Subsidiaries,
the lending of funds to other Persons (including, without limitation, the
Partnership’s Subsidiaries) and the repayment of obligations of the Partnership,
its Subsidiaries and any other Person in which the Partnership has an equity
investment, and the making of capital contributions to and equity investments in
the Partnership’s Subsidiaries;

 

(v)                                 the management, operation, leasing,
landscaping, repair, alteration, demolition, replacement or improvement of any
Property, including, without limitation, any Contributed Property, or other
asset of the Partnership or any Subsidiary, whether pursuant to a Services
Agreement or otherwise;

 

(vi)                              the negotiation, execution and performance of
any contracts, leases, conveyances or other instruments that the General Partner
considers useful or necessary to the conduct of the Partnership’s operations or
the implementation of the General Partner’s powers under this Agreement,
including contracting with contractors, developers, consultants, accountants,
legal counsel, other professional advisors and other agents and the payment of
their expenses and compensation out of the Partnership’s assets;

 

(vii)                           the distribution of Partnership cash or other
Partnership assets in accordance with this Agreement, the holding, management,
investment and reinvestment of cash and other assets of the Partnership and the
collection and receipt of revenues, rents and income of the Partnership;

 

(viii)                        the maintenance of such insurance for the benefit
of the Partnership and the Partners as it deems necessary or appropriate,
including, without limitation, (i) casualty, liability and other insurance on
the Properties and (ii) liability insurance for the Indemnitees hereunder;

 

(ix)                              the formation of, or acquisition of an
interest in, and the contribution of property to, any further limited or general
partnerships, limited liability companies, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, any Subsidiary and any other
Person in which it has an equity investment from time to time); provided,
however, that, as long as the Parent has determined to continue to qualify as a
REIT, the General Partner may not engage in any such formation, acquisition or
contribution that would cause the Parent to fail to qualify as a REIT within the
meaning of Code Section 856(a);

 

(x)                                 the control of any matters affecting the
rights and obligations of the Partnership, including the settlement, compromise,
submission to arbitration or any other form of dispute resolution, or
abandonment, of any claim, cause of action, liability, debt or damages, due or
owing to or from the Partnership, the commencement or defense of suits, legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, and the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurring of legal expense, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

 

(xi)                              the undertaking of any action in connection
with the Partnership’s direct or indirect investment in any Subsidiary or any
other Person (including, without limitation, the contribution or loan of funds
by the Partnership to such Persons);

 

(xii)                           except as otherwise specifically set forth in
this Agreement, the determination of the fair market value of any Partnership
property distributed in-kind using such reasonable method of valuation as it may
adopt; provided that such methods are otherwise consistent with the requirements
of this Agreement;

 

29

--------------------------------------------------------------------------------


 

(xiii)                        the enforcement of any rights against any Partner
pursuant to representations, warranties, covenants and indemnities relating to
such Partner’s contribution of property or assets to the Partnership;

 

(xiv)                       the exercise, directly or indirectly, through any
attorney-in-fact acting under a general or limited power-of-attorney, of any
right, including the right to vote, appurtenant to any asset or investment held
by the Partnership;

 

(xv)                          the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of or in connection with any
Subsidiary of the Partnership or any other Person in which the Partnership has a
direct or indirect interest, or jointly with any such Subsidiary or other
Person;

 

(xvi)                       the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of any Person in which the
Partnership does not have an interest, pursuant to contractual or other
arrangements with such Person;

 

(xvii)                    the making, execution and delivery of any and all
deeds, leases, notes, deeds to secure debt, mortgages, deeds of trust, security
agreements, conveyances, contracts, guarantees, warranties, indemnities,
waivers, releases or legal instruments or agreements in writing necessary or
appropriate in the judgment of the General Partner for the accomplishment of any
of the powers of the General Partner enumerated in this Agreement;

 

(xviii)                 the issuance of additional Partnership Units, as
appropriate and in the General Partner’s sole and absolute discretion, in
connection with Capital Contributions by Additional Limited Partners and
additional Capital Contributions by Partners pursuant to Article IV hereof;

 

(xix)                       the selection and dismissal of Company Employees
(including, without limitation, employees having titles or offices such as
president, vice president, secretary and treasurer), and agents, outside
attorneys, accountants, consultants and contractors of the Partnership or the
General Partner, the determination of their compensation and other terms of
employment or hiring and the delegation to any such Company Employee the
authority to conduct the business of the Partnership in accordance with the
terms of this Agreement;

 

(xx)                          the distribution of cash to acquire Partnership
Units held by a Limited Partner in connection with a Limited Partner’s exercise
of its Redemption Right under Section 8.6 hereof;

 

(xxi)                       the amendment and restatement of Exhibit A hereto to
reflect accurately at all times the Capital Contributions and Percentage
Interests of the Partners as the same are adjusted from time to time to the
extent necessary to reflect redemptions, conversion of Contingent Conversion
Units, Capital Contributions, the issuance of Partnership Units, the admission
of any Additional Limited Partner or any Substituted Limited Partner or
otherwise, which amendment and restatement, notwithstanding anything in this
Agreement to the contrary, shall not be deemed an amendment to this Agreement,
as long as the matter or event being reflected in Exhibit A hereto otherwise is
authorized by this Agreement;

 

(xxii)                    the collection and receipt of revenues and income of
the Partnership; and

 

(xxiii)                 an election to dissolve the Partnership pursuant to
Section 13.1.D hereof.

 

B.                                    Each of the Limited Partners agrees that,
except as provided in Section 7.3 hereof, the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement, the Act or any
applicable law, rule or regulation. The execution, delivery or performance by
the General Partner or the Partnership of any agreement authorized or permitted
under this Agreement shall not constitute a breach by the General Partner of any
duty that the General Partner may owe the Partnership or the Limited Partners or
any other Persons under this Agreement or of any duty stated or implied by law
or equity.

 

30

--------------------------------------------------------------------------------


 

C.                                    At all times from and after the date
hereof, the General Partner may cause the Partnership to establish and maintain
working capital and other reserves in such amounts as the General Partner, in
its sole and absolute discretion, deems appropriate and reasonable from time to
time.

 

D.                                    In exercising its authority under this
Agreement, the General Partner may, but shall be under no obligation to, take
into account the tax consequences to any Partner (including the General Partner)
of any action taken (or not taken) by it. The General Partner and the
Partnership shall not have liability to a Limited Partner under any
circumstances as a result of an income tax liability incurred by such Limited
Partner as a result of an action (or inaction) by the General Partner pursuant
to its authority under this Agreement provided that the General Partner has
acted in good faith and pursuant to its authority under this Agreement.

 

Section 7.2                                    Certificate of Limited
Partnership. To the extent that such action is determined by the General Partner
to be reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and each other state, the District of Columbia or any other jurisdiction, in
which the Partnership may elect to do business or own property. Except as
otherwise required under the Act, the General Partner shall not be required,
before or after filing, to deliver or mail a copy of the Certificate or any
amendment thereto to any Limited Partner. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability to the extent provided by applicable
law) in the State of Delaware and any other state, or the District of Columbia
or other jurisdiction, in which the Partnership may elect to do business or own
property.

 

Section 7.3                                    Restrictions on General Partner’s
Authority.

 

A.                                    The General Partner may not take any
action in contravention of an express prohibition or limitation of this
Agreement without the written consent of a Majority in Interest of the Outside
Limited Partners and may not (1) perform any act that would subject a Limited
Partner to liability as a general partner in any jurisdiction or any other
liability except as provided herein or under the Act; or (2) enter into any
contract, mortgage, loan or other agreement that prohibits or restricts, or has
the effect of prohibiting or restricting, the ability of a Limited Partner to
exercise its rights to a Redemption in full, except in each case with the
written consent of such Limited Partner. The General Partner may not take any
action in contravention of this Agreement, including, without limitation:

 

B.                                    The General Partner shall not, without the
written consent of a Majority in Interest of the Outside Limited Partners,
except as provided in Sections 4.3.A, 5.5, 6.2.B and 7.3.C hereof, amend, modify
or terminate this Agreement.

 

C.                                    Notwithstanding Sections 7.3.B and 14.2,
the General Partner shall have the exclusive power, without the prior consent of
the Limited Partners, to amend this Agreement as may be required to facilitate
or implement any of the following purposes:

 

(i)                                     to add to the obligations of the General
Partner or surrender any right or power granted to the General Partner or any
Affiliate of the General Partner for the benefit of the Limited Partners;

 

(ii)                                  to reflect the admission, substitution or
withdrawal of Partners or the termination of the Partnership in accordance with
this Agreement, and to amend Exhibit A in connection with such admission,
substitution or withdrawal;

 

(iii)                               to reflect a change that is of an
inconsequential nature and does not adversely affect the Limited Partners in any
material respect, or to cure any ambiguity, correct or supplement any provision
in this Agreement not inconsistent with law or with other provisions, or make
other changes with respect to matters arising under this Agreement that will not
be inconsistent with law or with the provisions of this Agreement;

 

31

--------------------------------------------------------------------------------


 

(iv)                              to satisfy any requirements, conditions or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal or state agency or contained in federal or state law;

 

(v)                                 (a) to reflect such changes as are
reasonably necessary for the Parent to maintain or restore its status as a REIT
or to satisfy the REIT Requirements; or (b) to reflect the Transfer of all or
any part of a Partnership Interest among the General Partner, the Parent Limited
Partner, the Parent and any Qualified REIT Subsidiary;

 

(vi)                              to modify the manner in which Capital Accounts
are computed (but only to the extent set forth in the definition of “Capital
Account” or contemplated by the Code or the Regulations); and

 

(vii)                           to issue additional Partnership Interests in
accordance with Section 4.3.

 

The General Partner will provide notice to the Limited Partners whenever any
action under this Section 7.3.C is taken.

 

D.                                    Notwithstanding Sections 7.3.B and 7.3.C
hereof, this Agreement shall not be amended, and no action may be taken by the
General Partner, without the consent of each Partner adversely affected thereby,
if such amendment or action would (i) convert a Limited Partner Interest in the
Partnership into a General Partner Interest (except as a result of the General
Partner acquiring such Partnership Interest), (ii) modify the limited liability
of a Limited Partner or (iii) amend this Section 7.3.D. Further, no amendment
may alter the restrictions on the General Partner’s authority set forth
elsewhere in this Section 7.3 or in Section 11.2.B without the consent specified
therein. Any such amendment or action consented to by any Partner shall be
effective as to that Partner, notwithstanding the absence of such consent by any
other Partner.

 

Section 7.4                                    Reimbursement of the General
Partner and Parent.

 

A.                                    Except as provided in this Section 7.4 and
elsewhere in this Agreement (including the provisions of Articles V and VI
regarding distributions, payments and allocations to which it may be entitled),
the General Partner shall not be compensated for its services as general partner
of the Partnership.

 

B.                                    The Partnership shall be responsible for
and shall pay all expenses relating to the Partnership’s, the General Partner’s
and the Parent’s organization, the ownership of their assets and their
operations. The General Partner and/or the Parent are hereby authorized to pay
compensation for accounting, administrative, legal, technical, management and
other services rendered to the Partnership. Except to the extent provided in
this Agreement, the General Partner, the Parent and their Affiliates shall be
reimbursed on a monthly basis, or such other basis as the General Partner may
determine in its sole and absolute discretion, for all expenses that the General
Partner, the Parent and their Affiliates incur relating to the ownership and
operation of, or for the benefit of, the Partnership (including, without
limitation, administrative expenses); provided, that the amount of any such
reimbursement shall be reduced by any interest earned by the General Partner
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Partnership. The Partners acknowledge that all such expenses of
the General Partner and/or the Parent are deemed to be for the benefit of the
Partnership. Such reimbursement shall be in addition to any reimbursement made
as a result of indemnification pursuant to Section 7.7 hereof. In the event that
certain expenses are incurred for the benefit of the Partnership and other
entities (including the General Partner and/or the Parent), such expenses will
be allocated to the Partnership and such other entities in such a manner as the
General Partner in its sole and absolute discretion deems fair and reasonable.
All payments and reimbursements hereunder shall be characterized for federal
income tax purposes as expenses of the Partnership incurred on its behalf, and
not as expenses of the General Partner and/or the Parent.

 

C.                                    If the Parent shall elect to purchase from
its stockholders REIT Shares for the purpose of delivering such REIT Shares to
satisfy an obligation under any dividend reinvestment program adopted by the
Parent, any employee stock purchase plan adopted by the Parent or any similar
obligation or arrangement undertaken by the Parent in the future or for the
purpose of retiring such REIT Shares, the purchase price paid by the Parent for
such REIT Shares and any other expenses incurred by the Parent in connection
with such purchase shall be considered expenses of the Partnership and shall be
advanced to the Parent or reimbursed to the Parent, subject to

 

32

--------------------------------------------------------------------------------


 

the condition that: (1) if such REIT Shares subsequently are sold by the Parent,
the Parent shall pay or cause to be paid to the Partnership any proceeds
received by the Parent for such REIT Shares (which sales proceeds shall include
the amount of dividends reinvested under any dividend reinvestment or similar
program; provided, that a transfer of REIT Shares for Partnership Units pursuant
to Section 8.6 would not be considered a sale for such purposes); and (2) if
such REIT Shares are not retransferred by the Parent within 30 days after the
purchase thereof, or the Parent otherwise determines not to retransfer such REIT
Shares, the Parent shall cause the Partnership to redeem a number of Partnership
Units held by the Parent equal to the number of such REIT Shares, as adjusted
(x) pursuant to Section 7.7 (in the event the General Partner acquires material
assets, other than on behalf of the Partnership) and (y) for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distributions of rights, warrants or options, and distributions of
evidences of indebtedness or assets relating to assets not received by the
General Partner pursuant to a pro rata distribution by the Partnership (in which
case such advancement or reimbursement of expenses shall be treated as having
been made as a distribution in redemption of such number of Partnership Units
held by the General Partner).

 

D.                                    As set forth in Section 4.3, the General
Partner shall be treated as having made a Capital Contribution in the amount of
all expenses that the Parent incurs relating to the Parent’s offering of REIT
Shares, Contingent Conversion Shares, Preferred Shares, Junior Shares or New
Securities.

 

E.                                     If and to the extent any reimbursements
to the General Partner pursuant to this Section 7.4 constitute gross income of
the General Partner (as opposed to the repayment of advances made by the General
Partner on behalf of the Partnership), such amounts shall constitute guaranteed
payments with respect to capital within the meaning of Code Section 707(c),
shall be treated consistently therewith by the Partnership and all Partners, and
shall not be treated as distributions for purposes of computing the Partners’
Capital Accounts.

 

Section 7.5                                    Outside Activities of the General
Partner. The General Partner shall not directly or indirectly enter into or
conduct any business, other than in connection with (a) the ownership,
acquisition and disposition of Partnership Interests as General Partner, (b) the
management of the business of the Partnership, (c) if the General Partner
becomes a reporting company with a class (or classes) of securities registered
under the Exchange Act, the operation of the General Partner as such, (d)
financing or refinancing of any type related to the Partnership or its assets or
activities, (e) any of the foregoing activities as they relate to a Subsidiary
of the Partnership, and (f) such activities as are incidental thereto. Nothing
contained herein shall be deemed to prohibit the General Partner from executing
guarantees of Partnership debt for which it would otherwise be liable in its
capacity as General Partner.

 

Section 7.6                                    Contracts with Affiliates.

 

A.                                    The Partnership may lend or contribute
funds or other assets to its Subsidiaries or other Persons in which it has an
equity investment, and such Persons may borrow funds from the Partnership, on
terms and conditions established in the sole and absolute discretion of the
General Partner. The foregoing authority shall not create any right or benefit
in favor of any Subsidiary or any other Person.

 

B.                                    The Partnership may transfer assets to
joint ventures, limited liability companies, partnerships, corporations,
business trusts or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions consistent with this
Agreement and applicable law as the General Partner, in its sole and absolute
discretion, believes to be advisable.

 

C.                                    Except as expressly permitted by this
Agreement, neither the General Partner nor any of its Affiliates shall sell,
transfer or convey any property to the Partnership, directly or indirectly,
except pursuant to transactions that are determined by the General Partner in
good faith to be fair and reasonable.

 

D.                                    The General Partner and/or the Parent, in
its sole and absolute discretion and without the approval of the Limited
Partners, may propose and adopt on behalf of the Partnership employee benefit
plans funded by the Partnership for the benefit of employees of the General
Partner, the Partnership, Subsidiaries of the Partnership or any Affiliate of
any of them in respect of services performed, directly or indirectly, for the
benefit of the Partnership or any of the Partnership’s Subsidiaries.

 

33

--------------------------------------------------------------------------------


 

E.                                     The General Partner is expressly
authorized to enter into, in the name and on behalf of the Partnership, any
Services Agreement with Affiliates of any of the Partnership or the General
Partner, on such terms as the General Partner, in its sole and absolute
discretion, believes are advisable.

 

Section 7.7                                    Indemnification.

 

A.                                    To the fullest extent permitted by
applicable law, the Partnership shall indemnify each Indemnitee from and against
any and all losses, claims, damages, liabilities (whether joint or several),
expenses (including, without limitation, attorney’s fees and other legal fees
and expenses), judgments, fines, settlements and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that relate to the operations of the
Partnership (“Actions”) as set forth in this Agreement in which such Indemnitee
may be involved, or is threatened to be involved, as a party or otherwise;
provided, however, that the Partnership shall not indemnify an Indemnitee
(1) for willful misconduct or a knowing violation of the law, (2) for any
transaction for which such Indemnitee received an improper personal benefit in
violation or breach of any provision of this Agreement, or (3) in the case of
any criminal proceeding, the Indemnitee had reasonable cause to believe that the
act or omission was unlawful. Without limitation, the foregoing indemnity shall
extend to any liability of any Indemnitee, pursuant to a loan guaranty or
otherwise, for any indebtedness of the Partnership or any Subsidiary of the
Partnership (including, without limitation, any indebtedness which the
Partnership or any Subsidiary of the Partnership has assumed or taken subject
to), and the General Partner is hereby authorized and empowered, on behalf of
the Partnership, to enter into one or more indemnity agreements consistent with
the provisions of this Section 7.7 in favor of any Indemnitee having or
potentially having liability for any such indebtedness. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 7.7.A. The termination of any proceeding by conviction of an Indemnitee
or upon a plea of nolo contendere or its equivalent by an Indemnitee, or an
entry of an order of probation against an Indemnitee prior to judgment, does not
create a presumption that such Indemnitee acted in a manner contrary to that
specified in this Section 7.7.A with respect to the subject matter of such
proceeding. Any indemnification pursuant to this Section 7.7 shall be made only
out of the assets of the Partnership and any insurance proceeds from the
liability policy covering the General Partner and any Indemnitees, and neither
the General Partner nor any Limited Partner shall have any obligation to
contribute to the capital of the Partnership or otherwise provide funds to
enable the Partnership to fund its obligations under this Section 7.7.

 

B.                                    To the fullest extent permitted by law,
expenses incurred by an Indemnitee who is a party to a proceeding or otherwise
subject to or the focus of or is involved in any Action shall be paid or
reimbursed by the Partnership as incurred by the Indemnitee in advance of the
final disposition of the Action upon receipt by the Partnership of (1) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 7.7.B has been met and (2) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

C.                                    The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee or
any other Person may be entitled under any agreement, pursuant to any vote of
the Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee
unless otherwise provided in a written agreement with such Indemnitee or in the
writing pursuant to which such Indemnitee is indemnified.

 

D.                                    The Partnership may, but shall not be
obligated to, purchase and maintain insurance, on behalf of any of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

E.                                     Any liabilities which an Indemnitee
incurs as a result of acting on behalf of the Partnership, the General Partner
or the Parent (whether as a fiduciary or otherwise) in connection with the
operation, administration or maintenance of an employee benefit plan or any
related trust or funding mechanism (whether such liabilities are in the form of
excise taxes assessed by the IRS, penalties assessed by the Department of Labor,
restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding

 

34

--------------------------------------------------------------------------------


 

mechanism, or otherwise) shall be treated as liabilities or judgments or fines
under this Section 7.7, unless such liabilities arise as a result of (1) such
Indemnitee’s intentional misconduct or knowing violation of the law, (2) any
transaction in which such Indemnitee received a personal benefit in violation or
breach of any provision of this Agreement or applicable law, or (3) in the case
of any criminal proceeding, the Indemnitee had reasonable cause to believe that
the act or omission was unlawful.

 

F.                                      In no event may an Indemnitee subject
any of the Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

G.                                    An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

H.                                   The provisions of this Section 7.7 are for
the benefit of the Indemnitees, their heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons. Any amendment, modification or repeal of this Section 7.7 or
any provision hereof shall be prospective only and shall not in any way affect
the obligations of the Partnership or the limitations on the Partnership’s
liability to any Indemnitee under this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

 

I.                                        If and to the extent any payments to
the General Partner pursuant to this Section 7.7 constitute gross income to the
General Partner (as opposed to the repayment of advances made on behalf of the
Partnership) such amounts shall be treated as “guaranteed payments” within the
meaning of Code Section 707(c), shall be treated consistently therewith by the
Partnership and all Partners, and shall not be treated by distribution for
purposes of computing the Partners’ Capital Accounts.

 

Section 7.8                                    Liability of the General Partner.

 

A.                                    Notwithstanding anything to the contrary
set forth in this Agreement, neither the General Partner nor any of its trustees
or officers shall be liable or accountable in damages or otherwise to the
Partnership, any Partners or any Assignees for losses sustained, liabilities
incurred or benefits not derived as a result of errors in judgment or mistakes
of fact or law or of any act or omission if the General Partner or such trustee
or officer acted in good faith.

 

B.                                    The Limited Partners expressly acknowledge
that the General Partner is acting for the benefit of the Partnership, the
Limited Partners and the Parent’s stockholders collectively and that the General
Partner is under no obligation to give priority to the separate interests of the
Limited Partners or the Parent’s stockholders (including, without limitation,
the tax consequences to Limited Partners, Assignees or the Parent’s
stockholders) in deciding whether to cause the Partnership to take (or decline
to take) any actions. If there is a conflict between the interests of the
stockholders of the Parent on one hand and the Limited Partners on the other,
the General Partner shall endeavor in good faith to resolve the conflict in a
manner not adverse to either the stockholders of the Parent or the Limited
Partners. The General Partner shall not be liable under this Agreement to the
Partnership or to any Partner for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions; provided, that the General Partner has acted in good faith.

 

C.                                    Subject to its obligations and duties as
General Partner set forth in Section 7.1.A hereof, the General Partner may
exercise any of the powers granted to it by this Agreement and perform any of
the duties imposed upon it hereunder either directly or by or through its
employees or agents (subject to the supervision and control of the General
Partner). The General Partner shall not be responsible for any misconduct or
negligence on the part of any such agent appointed by it in good faith.

 

D.                                    To the extent that, at law or in equity,
the General Partner has duties (including fiduciary duties) and liabilities
relating thereto to the Partnership or the Limited Partners, the General Partner
shall not be liable to the Partnership or to any other Partner for its good
faith reliance on the provisions of this Agreement. The provisions of

 

35

--------------------------------------------------------------------------------


 

this Agreement, to the extent that they restrict the duties and liabilities of
the General Partner otherwise existing at law or in equity, are agreed by the
Partners to replace such other duties and liabilities of such General Partner.

 

E.                                     Notwithstanding anything herein to the
contrary, except for fraud, willful misconduct or gross negligence, or pursuant
to any express indemnities given to the Partnership by any Partner pursuant to
any other written instrument, no Partner shall have any personal liability
whatsoever, to the Partnership or to the other Partner(s), for the debts or
liabilities of the Partnership or the Partnership’s obligations hereunder, and
the full recourse of the other Partner(s) shall be limited to the interest of
that Partner in the Partnership. To the fullest extent permitted by law, no
officer, trustee or shareholder of the General Partner shall be liable to the
Partnership for money damages except for (1) active and deliberate dishonesty
established by a non-appealable final judgment or (2) actual receipt of an
improper benefit or profit in money, property or services. Without limitation of
the foregoing, and except for fraud, willful misconduct or gross negligence, or
pursuant to any such express indemnity, no property or assets of any Partner,
other than its interest in the Partnership, shall be subject to levy, execution
or other enforcement procedures for the satisfaction of any judgment (or other
judicial process) in favor of any other Partner(s) and arising out of, or in
connection with, this Agreement. This Agreement is executed by the trustees of
the General Partner solely as trustees of the same and not in their own
individual capacities.

 

F.                                      Any amendment, modification or repeal of
this Section 7.8 or any provision hereof shall be prospective only and shall not
in any way affect the limitations on the General Partner’s, and its officers’
and trustees’, liability to the Partnership and the Limited Partners under this
Section 7.8 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

Section 7.9                                    Other Matters Concerning the
General Partner and the Parent.

 

A.                                    The General Partner and the Parent may
rely and shall be protected in acting or refraining from acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, debenture or other paper or document believed by
it in good faith to be genuine and to have been signed or presented by the
proper party or parties.

 

B.                                    The General Partner and the Parent may
consult with legal counsel, accountants, appraisers, management consultants,
investment bankers, architects, engineers, environmental consultants and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the opinion of such Persons as to matters that the
General Partner and the Parent reasonably believe to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.

 

C.                                    The General Partner shall have the right,
in respect of any of its powers or obligations hereunder, to act through any of
its duly authorized officers and a duly appointed attorney or attorneys-in-fact.
Each such attorney shall, to the extent provided by the General Partner in the
power of attorney, have full power and authority to do and perform all and every
act and duty that is permitted or required to be done by the General Partner
hereunder.

 

D.                                    Notwithstanding any other provision of
this Agreement or the Act, any action of the General Partner or the Parent on
behalf of the Partnership or any decision of the General Partner or the Parent
to refrain from acting on behalf of the Partnership, undertaken in the good
faith belief that such action or omission is necessary or advisable in order
(1) to protect the ability of the Parent to continue to qualify as a REIT,
(2) for the Parent otherwise to satisfy the REIT Requirements, or (3) to avoid
the Parent incurring any taxes under Code Section 857 or Code Section 4981, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

 

Section 7.10                             Title to Partnership Assets. Title to
Partnership assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Partnership as an entity, and no
Partner, individually or collectively with other Partners or Persons, shall have
any ownership interest in such Partnership assets or any portion thereof. Title
to any or all of the Partnership assets may be held in the name of the
Partnership,

 

36

--------------------------------------------------------------------------------


 

the General Partner or one or more nominees, as the General Partner may
determine, including Affiliates of the General Partner. The General Partner
hereby declares and warrants that any Partnership assets for which legal title
is held in the name of the General Partner or any nominee or Affiliate of the
General Partner shall be held by the General Partner for the use and benefit of
the Partnership in accordance with the provisions of this Agreement. All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

 

Section 7.11                             Reliance by Third Parties.
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without the consent or approval of any other Partner
or Person, to encumber, sell or otherwise use in any manner any and all assets
of the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership, and such Person shall
be entitled to deal with the General Partner as if it were the Partnership’s
sole party in interest, both legally and beneficially. Each Limited Partner
hereby waives any and all defenses or other remedies that may be available
against such Person to contest, negate or disaffirm any action of the General
Partner in connection with any such dealing. In no event shall any Person
dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expediency of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying in good faith thereon or claiming thereunder that (1) at the time of the
execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect, (2) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership, and (3) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.

 

ARTICLE VIII.
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1                                    Limitation of Liability. The
Limited Partners shall have no liability under this Agreement (other than for
breach thereof) except as expressly provided in Section 10.4 or under the Act.

 

Section 8.2                                    Management of Business. No
Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, member, employee, partner, agent or trustee
of the General Partner, the Partnership or any of their Affiliates, in their
capacity as such) shall take part in the operations, management or control
(within the meaning of the Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. The transaction of any such business by the
General Partner, any of its Affiliates or any officer, director, member,
employee, partner, agent, representative, shareholder or trustee of the General
Partner, the Partnership or any of their Affiliates, in their capacity as such,
shall not affect, impair or eliminate the limitations on the liability of the
Limited Partners or Assignees under this Agreement.

 

Section 8.3                                    Outside Activities of Limited
Partners. Subject to any agreements entered into pursuant to Section 7.6.E
hereof and any other agreements entered into by a Limited Partner or its
Affiliates with the General Partner, the Partnership, the Parent or any
Affiliate thereof (including, without limitation, any employment agreement), any
Limited Partner (other than the Parent Limited Partner) and any Assignee,
officer, director, employee, agent, trustee, Affiliate, member or shareholder of
any Limited Partner shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Partnership,
including business interests and activities that are in direct or indirect
competition with the Partnership or that are enhanced by the activities of the
Partnership. Neither the Partnership nor any Partner shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee. Subject to such agreements, none of the Limited Partners nor any other
Person shall have any rights by virtue of this Agreement or the partnership
relationship established hereby in any business ventures of any other Person
(other than the General Partner, to the extent expressly provided herein), and
such Person shall have no obligation pursuant to this Agreement, subject to
Section 7.6.E hereof and any other agreements entered into by a Limited Partner
or its Affiliates with the General Partner, the Partnership, the Parent or any
Affiliate thereof, to offer any interest in any such business ventures to the

 

37

--------------------------------------------------------------------------------


 

Partnership, any Limited Partner, the Parent or any such other Person, even if
such opportunity is of a character that, if presented to the Partnership, any
Limited Partner, the Parent or such other Person, could be taken by such Person.

 

Section 8.4                                    Return of Capital. Except
pursuant to the rights of Redemption set forth in Section 8.6 hereof, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. Except to
the extent provided in Article VI hereof or otherwise expressly provided in this
Agreement, no Limited Partner or Assignee shall have priority over any other
Limited Partner or Assignee either as to the return of Capital Contributions or
as to profits, losses or distributions.

 

Section 8.5                                    Adjustment Factor. The
Partnership shall notify any Limited Partner that is a Qualifying Party, on
request, of the then current Adjustment Factor or any change made to the
Adjustment Factor.

 

Section 8.6                                    Redemption Rights.

 

A.                                    On or after the date 12 months after the
Effective Date, each Limited Partner (other than the Parent Limited Partner)
shall have the right (subject to the terms and conditions set forth herein and
in any other applicable agreement with such Limited Partner) to require the
Partnership to redeem all or a portion of the OP Units held by such Limited
Partner (such OP Units being hereafter referred to as “Tendered Units”) in
exchange for the Cash Amount (a “Redemption”) unless the terms of such OP Units
or a separate agreement entered into between the Partnership and the holder of
such OP Units provide that such OP Units are not entitled to a right of
Redemption. The Tendering Partner shall have no right, with respect to any OP
Units so redeemed, to receive any distributions paid on or after the Specified
Redemption Date. Any Redemption shall be exercised pursuant to a Notice of
Redemption delivered to the General Partner by the Limited Partner who is
exercising the right (the “Tendering Partner”). The Cash Amount shall be payable
to the Tendering Partner on the Specified Redemption Date.

 

B.                                    Notwithstanding Section 8.6.A above, if a
Limited Partner has delivered to the General Partner a Notice of Redemption then
the Parent may, in its sole and absolute discretion, (subject to the limitations
on ownership and transfer of REIT Shares set forth in the Charter) elect to
assume and satisfy the General Partner’s Redemption obligation and acquire some
or all of the Tendered Units from the Tendering Partner in exchange for the REIT
Shares Amount (as of the Specified Redemption Date) and, if the Parent so
elects, the Tendering Partner shall sell the Tendered Units to the Parent in
exchange for the REIT Shares Amount. In such event, the Tendering Partner shall
have no right to cause the Partnership to redeem such Tendered Units. The Parent
shall promptly give such Tendering Partner written notice of its election, and
the Tendering Partner may elect to withdraw its redemption request at any time
prior to the acceptance of the cash or REIT Shares Amount by such Tendering
Partner. Assuming the Parent exercises its option to deliver REIT Shares, the
Parent shall contribute the Tendered Units to the General Partner and/or the
Parent Limited Partner, as the case may be.

 

C.                                    The REIT Shares Amount, if applicable,
shall be delivered as duly authorized, validly issued, fully paid and
nonassessable REIT Shares and, if applicable, free of any pledge, lien,
encumbrance or restriction, other than those provided in the Charter or the
Bylaws of the Parent, the Securities Act, relevant state securities or blue sky
laws and any applicable registration rights agreement or similar obligation with
respect to such REIT Shares entered into by the Tendering Partner.
Notwithstanding any delay in such delivery (but subject to Section 8.6.E), the
Tendering Partner shall be deemed the owner of such REIT Shares for all
purposes, including without limitation, rights to vote or consent, and receive
dividends, as of the Specified Redemption Date. In addition, the REIT Shares for
which the Partnership Units might be exchanged shall also bear a legend which
generally provides the following:

 

RESTRICTION ON OWNERSHIP AND TRANSFER

 

THE SHARES OF CAPITAL STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE
PURPOSE OF THE COMPANY’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE INVESTMENT
TRUST UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). SUBJECT
TO CERTAIN FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY PROVIDED IN THE
COMPANY’S ARTICLES OF AMENDMENT AND RESTATEMENT, (i) NO PERSON MAY BENEFICIALLY
OR CONSTRUCTIVELY OWN SHARES OF THE COMPANY’S COMMON STOCK IN EXCESS OF [ · %]
(BY

 

38

--------------------------------------------------------------------------------


 

VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE RESTRICTIVE) OF THE OUTSTANDING
COMMON STOCK OF THE COMPANY OR SHARES OF THE COMPANY’S CAPITAL STOCK IN EXCESS
OF [ · %] (BY VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE RESTRICTIVE) OF
THE OUTSTANDING CAPITAL STOCK OF THE COMPANY; (ii) NO PERSON MAY BENEFICIALLY OR
CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK THAT WOULD RESULT IN THE COMPANY
BEING “CLOSELY HELD” UNDER SECTION 856(h) OF THE CODE OR OTHERWISE CAUSE THE
COMPANY TO FAIL TO QUALIFY AS A REIT; AND (iii) NO PERSON MAY TRANSFER SHARES OF
COMMON STOCK IF SUCH TRANSFER WOULD RESULT IN THE COMMON STOCK OF THE COMPANY
BEING OWNED BY FEWER THAN 100 PERSONS. ANY PERSON WHO BENEFICIALLY OR
CONSTRUCTIVELY OWNS OR ATTEMPTS TO BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF
CAPITAL STOCK IN VIOLATION OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE
COMPANY. IF ANY OF THE RESTRICTIONS ON TRANSFER OR OWNERSHIP IS VIOLATED, THE
SHARES OF CAPITAL STOCK REPRESENTED HEREBY WILL BE AUTOMATICALLY TRANSFERRED TO
THE TRUSTEE OF A TRUST FOR THE BENEFIT OF ONE OR MORE CHARITABLE BENEFICIARIES.
IN ADDITION, THE COMPANY MAY REDEEM SHARES UPON THE TERMS AND CONDITIONS
SPECIFIED BY THE BOARD OF DIRECTORS IN ITS SOLE DISCRETION IF THE BOARD OF
DIRECTORS DETERMINES THAT OWNERSHIP OR A TRANSFER OR OTHER EVENT MAY VIOLATE THE
RESTRICTIONS DESCRIBED ABOVE. FURTHERMORE, UPON THE OCCURRENCE OF CERTAIN
EVENTS, ATTEMPTED TRANSFERS IN VIOLATION OF THE RESTRICTIONS DESCRIBED ABOVE
MAY BE VOID AB INITIO. ALL TERMS IN THIS LEGEND THAT ARE DEFINED IN THE ARTICLES
OF AMENDMENT AND RESTATEMENT OF THE COMPANY SHALL HAVE THE MEANINGS ASCRIBED TO
THEM IN THE ARTICLES OF AMENDMENT AND RESTATEMENT OF THE COMPANY, AS THE SAME
MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH, INCLUDING THE RESTRICTIONS ON
TRANSFER AND OWNERSHIP, WILL BE FURNISHED TO EACH HOLDER OF SHARES OF CAPITAL
STOCK ON REQUEST AND WITHOUT CHARGE. REQUESTS FOR SUCH A COPY MAY BE DIRECTED TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICE.

 

D.                                    Each Limited Partner covenants and agrees
with the General Partner that all Tendered Units shall be delivered to the
General Partner free and clear of all liens, claims and encumbrances whatsoever
and should any such liens, claims and/or encumbrances exist or arise with
respect to such Tendered Units, the General Partner shall be under no obligation
to acquire the same. Each Limited Partner further agrees that, in the event any
state or local property transfer tax is payable as a result of the transfer of
its Tendered Units to the General Partner (or its designee), such Limited
Partner shall assume and pay such transfer tax.

 

E.                                     Notwithstanding the provisions of
Section 8.6.A, 8.6.B, 8.6.C or any other provision of this Agreement, a Limited
Partner (i) shall not be entitled to effect a Redemption for cash or an exchange
for REIT Shares to the extent the ownership or right to acquire REIT Shares
pursuant to such exchange by such Partner on the Specified Redemption Date could
cause such Partner or any other Person to violate the restrictions on ownership
and transfer of REIT Shares set forth in the Charter of the Parent and
(ii) shall have no rights under this Agreement to acquire REIT Shares which
would otherwise be prohibited under the Charter. To the extent any attempted
Redemption or exchange for REIT Shares would be in violation of this
Section 8.6.E, it shall be null and void ab initio and such Limited Partner
shall not acquire any rights or economic interest in the cash otherwise payable
upon such Redemption or the REIT Shares otherwise issuable upon such exchange.

 

F.                                      Notwithstanding anything herein to the
contrary (but subject to Section 8.6.E), with respect to any Redemption or
exchange for REIT Shares pursuant to this Section 8.6: (i) all OP Units acquired
by the General Partner pursuant thereto shall automatically, and without further
action required, be converted into and deemed to be General Partner Interests
comprised of the same number and class of OP Units; (ii) without the consent of
the General Partner, each Limited Partner may not effect a Redemption for less
than 1,000 OP Units or, if the Limited Partner holds less than 1,000 OP Units,
all of the OP Units held by such Limited Partner; (iii) without the consent of
the General Partner, each Limited Partner may not effect a Redemption during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the General Partner for a distribution to
its shareholders of some or all of its portion of such distribution; (iv) the
consummation of any Redemption or exchange for REIT Shares shall be subject to
the expiration or termination of the applicable waiting period, if any, under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; and
(v) each Tendering Partner shall continue to own all OP Units subject to any
Redemption or exchange for REIT Shares, and

 

39

--------------------------------------------------------------------------------


 

be treated as a Limited Partner with respect to such OP Units for all purposes
of this Agreement, until such OP Units are transferred to the General Partner
and paid for or exchanged on the Specified Redemption Date. Until a Specified
Redemption Date, the Tendering Partner shall have no rights as a shareholder of
the General Partner with respect to such Tendering Partner’s OP Units.

 

G.                                    In the event that the Partnership issues
additional Partnership Interests to any Additional Limited Partner pursuant to
Section 4.3, the General Partner shall make such revisions to this Section 8.6
as it determines are necessary to reflect the issuance of such additional
Partnership Interests.

 

ARTICLE IX.
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1                                    Records and Accounting.

 

A.                                    The General Partner shall keep or cause to
be kept at the principal office of the Partnership those records and documents
required to be maintained by the Act and other books and records deemed by the
General Partner to be appropriate with respect to the Partnership’s business,
including, without limitation, all books and records necessary to provide to the
Limited Partners any information, lists and copies of documents required to be
provided pursuant to Section 8.5 or 9.3 hereof. Any records maintained by or on
behalf of the Partnership in the regular course of its business may be kept on,
or be in the form for, magnetic tape, photographs, micrographics or any other
information storage device, provided that the records so maintained are
convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles.

 

B.                                    The books of the Partnership shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with generally accepted accounting principles, or on such other basis
as the General Partner determines to be necessary or appropriate. To the extent
permitted by sound accounting practices and principles, the Partnership and the
General Partner may operate with integrated or consolidated accounting records,
operations and principles.

 

Section 9.2                                    Partnership Year. The Partnership
Year of the Partnership shall be the calendar year.

 

Section 9.3                                    Reports.

 

A.                                    As soon as practicable, but in no event
later than the date on which the Parent mails its annual report to its
stockholders, the General Partner shall cause to be mailed to the Limited
Partner an annual report, as of the close of the most recently ended Fiscal
Year, containing financial statements of the Partnership, or of the Parent if
such statements are prepared solely on a consolidated basis with the
Partnership, for such Partnership Year, presented in accordance with generally
accepted accounting principles, such statements to be audited by a nationally
recognized firm of independent public accountants selected by the Parent.

 

B.                                    If and to the extent that the Parent mails
quarterly reports to its stockholders, as soon as practicable, but in no event
later than the date on such reports are mailed, the General Partner shall cause
to be mailed to each Limited Partner a report containing unaudited financial
statements, as of the last day of such fiscal quarter, of the Partnership, or of
the Parent if such statements are prepared solely on a consolidated basis with
the Partnership, and such other information as may be required by applicable law
or regulations, or as the Parent determines to be appropriate.

 

ARTICLE X.
TAX MATTERS

 

Section 10.1                             Preparation of Tax Returns. The General
Partner shall arrange for the preparation and timely filing of all returns with
respect to Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable effort to furnish, within 90 days of the close of each
taxable year, the tax information reasonably required by Limited Partners for
federal and state

 

40

--------------------------------------------------------------------------------


 

income tax reporting purposes. The Limited Partners shall promptly provide the
General Partner with such information relating to the Contributed Properties,
including tax basis and other relevant information, as may be reasonably
requested by the General Partner from time to time.

 

Section 10.2                             Tax Elections. Except as otherwise
provided herein, the General Partner shall, in its sole and absolute discretion,
determine whether to make any available election pursuant to the Code,
including, but not limited to, the election under Code Section 754 and the
election to use the “recurring item” method of accounting provided under Code
Section 461(h) with respect to property taxes imposed on the Partnership’s
Properties; provided, however, that, if the “recurring item” method of
accounting is elected with respect to such property taxes, the Partnership shall
pay the applicable property taxes prior to the date provided in Code
Section 461(h) for purposes of determining economic performance. The General
Partner shall have the right to seek to revoke any such election (including,
without limitation, any election under Code Sections 461(h) and 754) upon the
General Partner’s determination in its sole and absolute discretion that such
revocation is in the best interests of the Partners.

 

Section 10.3                             Tax Matters Partner.

 

A.                                    The General Partner shall be the “tax
matters partner” of the Partnership for federal income tax purposes. The tax
matters partner shall receive no compensation for its services. All third-party
costs and expenses incurred by the tax matters partner in performing its duties
as such (including legal and accounting fees and expenses) shall be borne by the
Partnership in addition to any reimbursement pursuant to Section 7.4 hereof.
Nothing herein shall be construed to restrict the Partnership from engaging an
accounting firm to assist the tax matters partner in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable.

 

B.                                    The tax matters partner is authorized, but
not required:

 

(i)                                     to enter into any settlement with the
IRS with respect to any administrative or judicial proceedings for the
adjustment of Partnership items required to be taken into account by a Partner
for income tax purposes (such administrative proceedings being referred to as a
“tax audit” and such judicial proceedings being referred to as “judicial
review”), and in the settlement agreement the tax matters partner may expressly
state that such agreement shall bind all Partners, except that such settlement
agreement shall not bind any Partner (i) who (within the time prescribed
pursuant to the Code and Regulations) files a statement with the IRS providing
that the tax matters partner shall not have the authority to enter into a
settlement agreement on behalf of such Partner or (ii) who is a “notice partner”
(as defined in Code Section 6231) or a member of a “notice group” (as defined in
Code Section 6223(b)(2));

 

(ii)                                  in the event that a notice of a final
administrative adjustment at the Partnership level of any item required to be
taken into account by a Partner for tax purposes (a “final adjustment”) is
mailed to the tax matters partner, to seek judicial review of such final
adjustment, including the filing of a petition for readjustment with the United
States Tax Court or the United States Claims Court, or the filing of a complaint
for refund with the District Court of the United States for the district in
which the Partnership’s principal place of business is located;

 

(iii)                               to intervene in any action brought by any
other Partner for judicial review of a final adjustment;

 

(iv)                              to file a request for an administrative
adjustment with the IRS at any time and, if any part of such request is not
allowed by the IRS, to file an appropriate pleading (petition or complaint) for
judicial review with respect to such request;

 

(v)                                 to enter into an agreement with the IRS to
extend the period for assessing any tax that is attributable to any item
required to be taken into account by a Partner for tax purposes, or an item
affected by such item; and

 

(vi)                              to take any other action on behalf of the
Partners in connection with any tax audit or judicial review proceeding to the
extent permitted by applicable law or regulations.

 

41

--------------------------------------------------------------------------------


 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 hereof shall be fully applicable to the tax matters partner in
its capacity as such.

 

C.                                    The tax matters partner shall receive no
compensation for its services. All third party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees) shall be borne by the Partnership. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm to assist
the tax matters partner in discharging its duties hereunder, so long as the
compensation paid by the Partnership for such services is reasonable.

 

Section 10.4                             Withholding. Each Limited Partner
hereby authorizes the Partnership to withhold from or pay on behalf of or with
respect to such Limited Partner any amount of federal, state, local or foreign
taxes that the General Partner determines that the Partnership is required to
withhold or pay with respect to any amount distributable or allocable to such
Limited Partner pursuant to this Agreement, including, without limitation, any
taxes required to be withheld or paid by the Partnership pursuant to Code
Sections 1441, 1442, 1445 or 1446. Any amount paid on behalf of or with respect
to a Limited Partner shall constitute a loan by the Partnership to such Limited
Partner, which loan shall be repaid by such Limited Partner within 15 days after
notice from the General Partner that such payment must be made unless (i) the
Partnership withholds such payment from a distribution that would otherwise be
made to the Limited Partner or (ii) the General Partner determines, in its sole
and absolute discretion, that such payment may be satisfied out of the Available
Funds of the Partnership that would, but for such payment, be distributed to the
Limited Partner. Each Limited Partner hereby unconditionally and irrevocably
grants to the Partnership a security interest in such Limited Partner’s
Partnership Interest to secure such Limited Partner’s obligation to pay to the
Partnership any amounts required to be paid pursuant to this Section 10.4. In
the event that a Limited Partner fails to pay any amounts owed to the
Partnership pursuant to this Section 10.4 when due, the General Partner may, in
its sole and absolute discretion, elect to make the payment to the Partnership
on behalf of such defaulting Limited Partner, and in such event shall be deemed
to have loaned such amount to such defaulting Limited Partner and shall succeed
to all rights and remedies of the Partnership as against such defaulting Limited
Partner (including, without limitation, the right to receive distributions). Any
amounts payable by a Limited Partner hereunder shall bear interest at the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, plus four percentage
points (but not higher than the maximum lawful rate) from the date such amount
is due (i.e., 15 days after demand) until such amount is paid in full. Each
Limited Partner shall take such actions as the Partnership or the General
Partner shall request in order to perfect or enforce the security interest
created hereunder.

 

Section 10.5                             Organizational Expenses. The
Partnership shall elect to amortize expenses, if any, incurred by it in
organizing the Partnership ratably over a 60-month period as provided in Code
Section 709.

 

ARTICLE XI.
TRANSFERS AND WITHDRAWALS

 

Section 11.1                             Transfer.

 

A.                                    No part of the interest of a Partner shall
be subject to the claims of any creditor, to any spouse for alimony or support,
or to legal process, and may not be voluntarily or involuntarily alienated or
encumbered except as may be specifically provided for in this Agreement.

 

B.                                    No Partnership Interest shall be
Transferred, in whole or in part, except in accordance with the terms and
conditions set forth in Section 4.7(i) and this Article XI. Any Transfer or
purported Transfer of a Partnership Interest not made in accordance with
Section 4.7(i) and this Article XI shall be null and void ab initio unless
consented to by the General Partner in its sole and absolute discretion.

 

C.                                    Notwithstanding the other provisions of
this Article XI (other than Section 11.6.D hereof), the Partnership Interests of
the General Partner may be Transferred, at any time or from time to time, to any
Person that is, at the time of such Transfer, the Parent or any successor
thereto or a Qualified REIT Subsidiary. Any transferee of the entire General
Partner Interest pursuant to this Section 11.1.C shall automatically become,
without further

 

42

--------------------------------------------------------------------------------


 

action or Consent of any Limited Partners, the sole general partner of the
Partnership, subject to all the rights, privileges, duties and obligations under
this Agreement and the Act relating to a general partner. Upon any Transfer
permitted by this Section 11.1.C, the transferor Partner shall be relieved of
all its obligations under this Agreement. The provisions of Section 11.2.B
(other than the last sentence thereof), 11.3 and 11.4 hereof shall not apply to
any Transfer permitted by this Section 11.1.C.

 

D.                                    No Transfer of any Partnership Interest
may be made to a lender to the Partnership or any Person who is related (within
the meaning of Section 1.752-4(b) of the Regulations) to any lender to the
Partnership whose loan constitutes a Nonrecourse Liability, without the consent
of the General Partner in its sole and absolute discretion; provided that as a
condition to such consent, the lender will be required to enter into an
arrangement with the Partnership and the General Partner to redeem or exchange
for REIT Shares any Partnership Units in which a security interest is held by
such lender concurrently with such time as such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Code Section 752.

 

Section 11.2                             Transfer of General Partner’s
Partnership Interest.

 

A.                                    The General Partner may not Transfer any
of its General Partner Interest or withdraw from the Partnership except as
provided in Sections 11.1.C, 11.2.B and 11.2.C hereof.

 

B.                                    Except as set forth in Section 11.1.C
above and Section 11.2.C below, the General Partner shall not withdraw from the
Partnership and shall not Transfer all or any portion of its interest in the
Partnership (whether by sale, disposition, statutory merger or consolidation,
liquidation or otherwise) without the Consent of a Majority in Interest of the
Outside Limited Partners, which Consent may be given or withheld in the sole and
absolute discretion of such Limited Partners. Upon any Transfer of such a
Partnership Interest pursuant to the Consent of a Majority in Interest of the
Outside Limited Partners and otherwise in accordance with the provisions of this
Section 11.2.B, the transferee shall become a successor General Partner for all
purposes herein, and shall be vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner, once such transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Interest so
acquired. It is a condition to any Transfer otherwise permitted hereunder that
the transferee assumes, by operation of law or express agreement, all of the
obligations of the transferor General Partner under this Agreement with respect
to such Transferred Partnership Interest, and such Transfer shall relieve the
transferor General Partner of its obligations under this Agreement without the
Consent of a Majority in Interest of the Outside Limited Partners. In the event
that the General Partner withdraws from the Partnership, in violation of this
Agreement or otherwise, or otherwise dissolves or terminates, or upon the
Incapacity of the General Partner, all of the remaining Partners may elect to
continue the Partnership business by selecting a successor General Partner in
accordance with the Act.

 

C.                                    Notwithstanding Section 11.2.B, the
General Partner may Transfer its Interest in connection with any merger or sale
of all or substantially all of the assets of the Parent.

 

Section 11.3                             Transfer of Limited Partners’
Partnership Interests.

 

A.                                    No Limited Partner shall Transfer all or
any portion of its Partnership Interest to any transferee without the consent of
the General Partner, which consent may be withheld in its sole and absolute
discretion.

 

B.                                    Notwithstanding any other provision of
this Article XI (other than Section 11.6.D hereof), the Partnership Interests of
the Parent Limited Partner may be Transferred in whole or in part, at any time
and from time to time to any Person that is, at the time of such Transfer, the
Parent or any successor thereto or any Qualified REIT Subsidiary.

 

C.                                    Without limiting the generality of
Section 11.3.A hereof, it is expressly understood and agreed that the General
Partner will not consent to any Transfer of all or any portion of any
Partnership Interest pursuant to Section 11.3.A above unless such Transfer meets
each of the following conditions:

 

43

--------------------------------------------------------------------------------


 

(i)                                     Such Transfer is made only to a single
Qualified Transferee; provided, however, that, for such purposes, all Qualified
Transferees that are Affiliates, or that comprise investment accounts or funds
managed by a single Qualified Transferee and its Affiliates, shall be considered
together to be a single Qualified Transferee.

 

(ii)                                  The transferee in such Transfer assumes by
operation of law or express agreement all of the obligations of the transferor
Limited Partner under this Agreement with respect to such Transferred
Partnership Interest; provided, that no such Transfer (unless made pursuant to a
statutory merger or consolidation wherein all obligations and liabilities of the
transferor Partner are assumed by a successor corporation by operation of law)
shall relieve the transferor Partner of its obligations under this Agreement
without the approval of the General Partner, in its sole and absolute
discretion. Notwithstanding the foregoing, any transferee of any Transferred
Partnership Interest shall be subject to any and all ownership limitations
contained in the Charter that may limit or restrict such transferee’s ability to
exercise its Redemption rights, including, without limitation, the Ownership
Limit. Any transferee, whether or not admitted as a Substituted Limited Partner,
shall take subject to the obligations of the transferor hereunder. Unless
admitted as a Substituted Limited Partner, no transferee, whether by a voluntary
Transfer, by operation of law or otherwise, shall have any rights hereunder,
other than the rights of an Assignee as provided in Section 11.5 hereof.

 

(iii)                               Such Transfer is effective as of the first
day of a fiscal quarter of the Partnership.

 

D.                                    If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partners, for the purpose of settling or managing the estate, and such
power as the Incapacitated Limited Partner possessed to Transfer all or any part
of its interest in the Partnership. The Incapacity of a Limited Partner, in and
of itself, shall not dissolve or terminate the Partnership.

 

E.                                     In connection with any proposed Transfer
of a Limited Partner Interest, the General Partner shall have the right to
receive an opinion of counsel reasonably satisfactory to it to the effect that
the proposed Transfer may be effected without registration under the Securities
Act and will not otherwise violate any federal or state securities laws or
regulations applicable to the Partnership or the Partnership Interests
Transferred.

 

F.                                      No Transfer by a Limited Partner of its
Partnership Interests (including any Redemption, any other acquisition of
Partnership Units by the Partnership or the General Partner) may be made to or
by any person if (i) in the opinion of legal counsel for the Partnership, it
would result in the Partnership being treated as an association taxable as a
corporation or would result in a termination of the Partnership under Code
Section 708, (ii) in the opinion of legal counsel for the Partnership, it would
adversely affect the ability of the Parent to continue to qualify as a REIT or
would subject the Parent to any additional taxes under Code Section 857 or Code
Section 4981, or (iii) such Transfer would be effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Code Section 7704 (provided that this
clause (iii) shall not be the basis for limiting or restricting in any manner
the exercise of a Redemption Right unless, and only to the extent that, in the
absence of such limitation or restriction, there is a significant risk that the
Partnership will be treated as a “publicly traded partnership” and, by reason
thereof, taxable as a corporation).

 

Section 11.4                             Substituted Limited Partners.

 

A.                                    A transferee of the interest of a Limited
Partner pursuant to a Transfer consented to by the General Partner pursuant to
Section 11.3.A may be admitted as a Substituted Limited Partner only with the
consent of the General Partner, which consent may be given or withheld by the
General Partner in its sole and absolute discretion. The failure or refusal by
the General Partner to permit a transferee of any such interests to become a
Substituted Limited Partner shall not give rise to any cause of action against
the Partnership or the General Partner. Subject to the foregoing, an Assignee
shall not be admitted as a Substituted Limited Partner until and unless it
furnishes to the General Partner (i) evidence of acceptance, in form and
substance satisfactory to the General Partner, of all the terms, conditions and
applicable obligations of this Agreement, (ii) a counterpart signature page to
this Agreement executed by such Assignee, and (iii) such other documents and
instruments as may be required or advisable, in the sole and absolute discretion
of the General Partner, to effect such Assignee’s admission as a Substituted
Limited Partner.

 

44

--------------------------------------------------------------------------------


 

B.                                    A transferee who has been admitted as a
Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement.

 

C.                                    Upon the admission of a Substituted
Limited Partner, the General Partner shall amend Exhibit A to reflect the name,
address and number of Partnership Units of such Substituted Limited Partner and
to eliminate or adjust, if necessary, the name, address and number of
Partnership Units of the predecessor of such Substituted Limited Partner.

 

Section 11.5                             Assignees. If the General Partner, in
its sole and absolute discretion, does not consent to the admission of any
transferee of any Partnership Interest as a Substituted Limited Partner in
connection with a transfer permitted by the General Partner pursuant to
Section 11.3.A, such transferee shall be considered an Assignee for purposes of
this Agreement. An Assignee shall be entitled to all the rights of an assignee
of a limited partnership interest under the Act, including the right to receive
distributions from the Partnership and the share of Net Income, Net Losses and
other items of income, gain, loss, deduction and credit of the Partnership
attributable to the Partnership Units assigned to such transferee and the rights
to Transfer the Partnership Units only in accordance with the provisions of this
Article XI, but shall not be deemed to be a holder of Partnership Units for any
other purpose under this Agreement, and shall not be entitled to effect a
Consent or vote or effect a Redemption with respect to such Partnership Units on
any matter presented to the Limited Partners for approval (such right to Consent
or vote or effect a Redemption, to the extent provided in this Agreement or
under the Act, fully remaining with the transferor Limited Partner). In the
event that any such transferee desires to make a further assignment of any such
Partnership Units, such transferee shall be subject to all the provisions of
this Article XI to the same extent and in the same manner as any Limited Partner
desiring to make an assignment of Partnership Units.

 

Section 11.6                             General Provisions.

 

A.                                    No Limited Partner may withdraw from the
Partnership other than as a result of a permitted Transfer of all of such
Limited Partner’s Partnership Units in accordance with this Article XI, with
respect to which the transferee becomes a Substituted Limited Partner, or
pursuant to a redemption (or acquisition by the General Partner) of all of its
Partnership Units pursuant to a Redemption under Section 8.6 hereof and/or
pursuant to any Partnership Unit Designation.

 

B.                                    Any Limited Partner who shall Transfer all
of its Partnership Units in a Transfer (i) consented to by the General Partner
pursuant to this Article XI where such transferee was admitted as a Substituted
Limited Partner, (ii) pursuant to the exercise of its rights to effect a
redemption of all of its Partnership Units pursuant to a Redemption under
Section 8.6 hereof and/or pursuant to any Partnership Unit Designation, or
(iii) to the General Partner, whether or not pursuant to Section 8.6.B hereof,
shall cease to be a Limited Partner.

 

C.                                    If any Partnership Unit is Transferred in
compliance with the provisions of this Article XI, or is redeemed by the
Partnership, or acquired by the General Partner pursuant to Section 8.6 hereof,
on any day other than the first day of a Partnership Year, then Net Income, Net
Losses, each item thereof and all other items of income, gain, loss, deduction
and credit attributable to such Partnership Unit for such Partnership Year shall
be allocated to the transferor Partner or the Tendering Partner, as the case may
be, and, in the case of a Transfer or assignment other than a Redemption, to the
transferee Partner, by taking into account their varying interests during the
Partnership Year in accordance with Code Section 706(d), using the “interim
closing of the books” method or another permissible method selected by the
General Partner. Solely for purposes of making such allocations, each of such
items for the calendar month in which a Transfer occurs shall be allocated to
the transferee Partner and none of such items for the calendar month in which a
Transfer or a Redemption occurs shall be allocated to the transferor Partner or
the Tendering Partner, as the case may be, if such Transfer occurs on or before
the 15th day of the month, otherwise such items shall be allocated to the
transferor. All distributions of Available Cash attributable to such Partnership
Unit with respect to which the Partnership Record Date is before the date of
such Transfer, assignment or Redemption shall be made to the transferor Partner
or the Tendering Partner, as the case may be, and, in the case of a Transfer
other than a Redemption, all distributions of Available Cash thereafter
attributable to such Partnership Unit shall be made to the transferee Partner.

 

45

--------------------------------------------------------------------------------


 

D.                                    In no event may any Transfer or assignment
of a Partnership Interest by any Partner (including any Redemption, any
acquisition of Partnership Units by the General Partner or any other acquisition
of Partnership Units by the Partnership) be made (i) to any person or entity who
lacks the legal right, power or capacity to own a Partnership Interest; (ii) in
violation of applicable law; (iii) of any component portion of a Partnership
Interest, such as the Capital Account, or rights to distributions, separate and
apart from all other components of a Partnership Interest; (iv) in the event
that such Transfer would cause the Parent to cease to comply with the REIT
Requirements; (v) if such Transfer would, in the opinion of counsel to the
Partnership or the General Partner, cause a termination of the Partnership for
federal or state income tax purposes; (vi) if such Transfer would, in the
opinion of legal counsel to the Partnership, cause the Partnership to cease to
be classified as a partnership for federal income tax purposes; (vii) if such
Transfer would cause the Partnership to become, with respect to any employee
benefit plan subject to Title I of ERISA, a “party-in-interest” (as defined in
ERISA Section 3(14)) or a “disqualified person” (as defined in Code
Section 4975(c)); (viii) without the consent of the General Partner, to any
benefit plan investor within the meaning of Department of Labor Regulations
Section 2510.3-101(f); (ix) if such Transfer would, in the opinion of legal
counsel to the Partnership or the General Partner, cause any portion of the
assets of the Partnership to constitute assets of any employee benefit plan
pursuant to Department of Labor Regulations Section 2510.3-101; (x) if such
Transfer requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (xi) if such Transfer would, in the
opinion of legal counsel to the Partnership or the General Partner, adversely
affect the ability of the Parent to continue to qualify as a REIT or would
subject the Parent to any additional taxes under Code Section 857 or Code
Section 4981; (xii) if such transfer would be effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Code Section 7704 (provided that this
clause (xii) shall not be the basis for limiting or restricting in any manner
the exercise of a Redemption Right unless, and only to the extent that, in the
absence of such limitation or restriction there is a significant risk that the
Partnership will be treated as a “publicly traded partnership” and, by reason
thereof, taxable as a corporation); (xiii) if such Transfer would cause the
Partnership to have more than 100 partners (including as partners those persons
indirectly owning an interest in the Partnership through a partnership, limited
liability company, subchapter S corporation or grantor trust); (xiv) if such
Transfer causes the Partnership (as opposed to the Parent) to become a reporting
company under the Exchange Act; or (xv) if such Transfer subjects the
Partnership to regulation under the Investment Company Act of 1940, the
Investment Advisors Act of 1940 or ERISA, each as amended.

 

ARTICLE XII.
ADMISSION OF PARTNERS

 

Section 12.1                             Admission of Successor General Partner.
A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 hereof who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
immediately prior to such Transfer. Any such successor shall carry on the
business of the Partnership without dissolution. In each case, the admission
shall be subject to the successor General Partner executing and delivering to
the Partnership an acceptance of all of the terms and conditions of this
Agreement and such other documents or instruments as may be required to effect
the admission.

 

Section 12.2                             Admission of Additional Limited
Partners.

 

A.                                    After the date hereof, a Person (other
than an existing Partner) who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance, in form and substance satisfactory to the General
Partner, of all of the terms and conditions of this Agreement, including,
without limitation, the power of attorney granted in Section 2.4 hereof, (ii) a
counterpart signature page to this Agreement executed by such Person, and
(iii) such other documents or instruments as may be required in the sole and
absolute discretion of the General Partner in order to effect such Person’s
admission as an Additional Limited Partner.

 

B.                                    Notwithstanding anything to the contrary
in this Section 12.2, no Person shall be admitted as an Additional Limited
Partner without the consent of the General Partner, which consent may be given
or withheld in the General Partner’s sole and absolute discretion. The admission
of any Person as an Additional Limited Partner shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the consent of the General Partner to such admission.

 

46

--------------------------------------------------------------------------------


 

C.                                    If any Additional Limited Partner is
admitted to the Partnership on any day other than the first day of a Partnership
Year, then Net Income, Net Losses, each item thereof and all other items of
income, gain, loss, deduction and credit allocable among Partners and Assignees
for such Partnership Year shall be allocated pro rata among such Additional
Limited Partner and all other Partners and Assignees by taking into account
their varying interests during the Partnership Year in accordance with Code
Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner. Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
the Partners and Assignees including such Additional Limited Partner, in
accordance with the principles described in Section 11.6.C hereof. All
distributions of Available Cash with respect to which the Partnership Record
Date is before the date of such admission shall be made solely to Partners and
Assignees other than the Additional Limited Partner, and all distributions of
Available Cash thereafter shall be made to all the Partners and Assignees
including such Additional Limited Partner.

 

Section 12.3                             Amendment of Agreement and Certificate
of Limited Partnership. For the admission to the Partnership of any Partner, the
General Partner shall take all steps necessary and appropriate under the Act to
amend the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement (including an amendment of Exhibit A)
and, if required by law, shall prepare and file an amendment to the Certificate
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.4 hereof.

 

Section 12.4                             Limit on Number of Partners. Unless
otherwise permitted by the General Partner, no Person shall be admitted to the
Partnership as an Additional Limited Partner if the effect of such admission
would be to cause the Partnership to have a number of Partners (including as
Partners for this purpose those Persons indirectly owning an interest in the
Partnership through another partnership, a limited liability company, a
subchapter S corporation or a grantor trust) that would cause the Partnership to
become a reporting company under the Exchange Act.

 

ARTICLE XIII.
DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.1                             Dissolution. The Partnership shall not
be dissolved by the admission of Additional Limited Partners or by the admission
of a successor General Partner in accordance with the terms of this Agreement.
Upon the withdrawal of the General Partner, any successor General Partner shall
continue the business of the Partnership without dissolution. However, the
Partnership shall dissolve, and its affairs shall be wound up, upon the first to
occur of any of the following (each a “Liquidating Event”):

 

A.                                    the expiration of its term as provided in
Section 2.5;

 

B.                                    a final and non-appealable judgment is
entered by a court of competent jurisdiction ruling that the General Partner is
bankrupt or insolvent, or a final and non-appealable order for relief is entered
by a court with appropriate jurisdiction against the General Partner, in each
case under any federal or state bankruptcy or insolvency laws as now or
hereafter in effect, unless, prior to the entry of such order or judgment, a
Majority in Interest of the remaining Outside Limited Partners agree in writing,
in their sole and absolute discretion, to continue the business of the
Partnership and to the appointment, effective as of a date prior to the date of
such order or judgment, of a successor General Partner;

 

C.                                    an election to dissolve the Partnership
made by the General Partner in its sole and absolute discretion, with or without
the Consent of a Majority in Interest of the Outside Limited Partners;

 

D.                                    entry of a decree of judicial dissolution
of the Partnership pursuant to the provisions of the Act;

 

E.                                     the occurrence of a Terminating Capital
Transaction; or

 

F.                                      the Redemption (or acquisition by the
General Partner) of all Partnership Units other than Partnership Units held by
the General Partner and the Parent Limited Partner; or

 

47

--------------------------------------------------------------------------------


 

G.                                    the Incapacity of the General Partner,
unless all of the remaining Partners in their sole and absolute discretion agree
in writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such Incapacity, of a substitute
General Partner.

 

Section 13.2                             Winding Up.

 

A.                                    Upon the occurrence of a Liquidating
Event, the Partnership shall continue solely for the purposes of winding up its
affairs in an orderly manner, liquidating its assets and satisfying the claims
of its creditors and Partners. After the occurrence of a Liquidating Event, no
Partner shall take any action that is inconsistent with, or not necessary to or
appropriate for, the winding up of the Partnership’s business and affairs. The
General Partner or, in the event that there is no remaining General Partner or
the General Partner has dissolved, become bankrupt within the meaning of the Act
or ceased to operate, any Person elected by a Majority in Interest of the
Outside Limited Partners (the General Partner or such other Person being
referred to herein as the “Liquidator”) shall be responsible for overseeing the
winding up and dissolution of the Partnership and shall take full account of the
Partnership’s liabilities and property, and the Partnership property shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom (which may, to the extent determined by the General
Partner, include shares of stock in the General Partner) shall be applied and
distributed in the following order:

 

(i)                                     First, to the satisfaction of all of the
Partnership’s debts and liabilities to creditors other than the Partners and
their Assignees (whether by payment or the making of reasonable provision for
payment thereof);

 

(ii)                                  Second, to the satisfaction of all of the
Partnership’s debts and liabilities to the General Partner (whether by payment
or the making of reasonable provision for payment thereof), including, but not
limited to, amounts due as reimbursements under Section 7.4 hereof;

 

(iii)                               Third, to the satisfaction of all of the
Partnership’s debts and liabilities to the other Partners and any Assignees
(whether by payment or the making of reasonable provision for payment thereof);
and

 

(iv)                              The balance, if any, to the General Partner,
the Limited Partners and any Assignees in accordance with their Capital Account
balances, after giving effect to all contributions, distributions and
allocations for all periods; provided, however, that the distribution provisions
in this Section 13.2.A(iv) shall be made by giving effect to Section 6.2.C
hereof and any distributions under this Section 13.2.A(iv) shall be made first
to the Holders of Series A Preferred Units, second to the Holders of Series B
Preferred Units and thereafter to the Holders of other Partnership Interests.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

 

B.                                    Notwithstanding the provisions of
Section 13.2.A hereof that require liquidation of the assets of the Partnership,
but subject to the order of priorities set forth therein, if prior to or upon
dissolution of the Partnership the Liquidator determines that an immediate sale
of part or all of the Partnership’s assets would be impractical or would cause
undue loss to the Partners, the Liquidator may, in its sole and absolute
discretion, defer for a reasonable time the liquidation of any assets except
those necessary to satisfy liabilities of the Partnership (including to those
Partners as creditors) and/or distribute to the Partners, in lieu of cash, as
tenants in common and in accordance with the provisions of Section 13.2.A
hereof, undivided interests in such Partnership assets as the Liquidator deems
not suitable for liquidation. Any such distributions in kind shall be made only
if, in the good faith judgment of the Liquidator, such distributions in kind are
in the best interest of the Partners, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time. The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.

 

C.                                    In the event that the Partnership is
“liquidated” within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),
distributions shall be made pursuant to this Article XIII to the Partners and
Assignees that have

 

48

--------------------------------------------------------------------------------


 

positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2) as provided in Section 13.2.A(iv). If any
Partner has a deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the year during which such liquidation occurs) (a “Capital Account Deficit”),
such Partner shall not be required to make any contribution to the capital of
the Partnership with respect to a Capital Account Deficit, if any, of such
Partner, and such Capital Account Deficit shall not be considered a debt owed to
the Partnership or any other person for any purpose whatsoever.

 

D.                                    Notwithstanding the foregoing, (i) if the
General Partner has a Capital Account Deficit, the General Partner shall
contribute to the capital of the Partnership the amount necessary to restore
such Capital Account Deficit balance to zero; (ii) if an Obligated Partner has a
Capital Account Deficit, such Obligated Partner shall be obligated to make a
contribution to the Partnership with respect to any such Capital Account Deficit
balance upon a liquidation of the Partnership or a “liquidation” of such
Partner’s Partnership Interest within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) (which term shall include a redemption by the
Partnership of such Obligated Partner’s Partnership Interest upon exercise of
the Redemption Right) in an amount equal to the lesser of such Capital Account
Deficit balance or such Obligated Partner’s Protected Amount; and (iii) the
second sentence of Section 13.2.C shall not apply with respect to any other
Partner to the extent, but only to the extent, that such Partner previously has
agreed in writing, with the consent of the General Partner, to undertake an
express obligation to restore all or any portion of a deficit that may exist in
its Capital Account upon a liquidation of the Partnership. Solely for purposes
of determining an Obligated Partner’s Capital Account balance upon a liquidation
of such Partner’s Partnership Interest, the General Partner shall redetermine
the Gross Asset Value of the Partnership’s assets on such date based upon the
principles set forth in the definition of “Gross Asset Value,” and shall take
into account the Obligated Partner’s allocable share of any unrealized gain or
unrealized loss resulting from such adjustment in determining the Obligated
Partner’s Capital Account balance. No Partner shall have any right to become an
Obligated Partner, to increase its Protected Amount, or otherwise agree to
restore any portion of any Capital Account Deficit without the express written
consent of the General Partner, in its sole and absolute discretion. The General
Partner shall not have the right to eliminate or decrease any Partner’s
Protected Amount without the written consent of such Partner unless otherwise
agreed to by the parties. Any contribution required of a Partner under this
Section 13.2.D shall be made on or before the later of (i) the end of the
Partnership Year in which the interest is liquidated or (ii) the ninetieth
(90th) day following the date of such liquidation. The proceeds of any
contribution to the Partnership made by an Obligated Partner with respect to
such Obligated Partner’s Capital Account Deficit balance shall be treated as a
Capital Contribution by such Obligated Partner and the proceeds thereof shall be
treated as assets of the Partnership to be applied as set forth in
Section 13.2.A.

 

E.                                     In the sole and absolute discretion of
the General Partner or the Liquidator, a pro rata portion of the distributions
that would otherwise be made to the Partners pursuant to this Article XIII may
be:

 

(i)                                     distributed to a trust established for
the benefit of the General Partner and the Limited Partners for the purpose of
liquidating Partnership assets, collecting amounts owed to the Partnership, and
paying any contingent or unforeseen liabilities or obligations of the
Partnership or of the General Partner arising out of or in connection with the
Partnership and/or Partnership activities. The assets of any such trust shall be
distributed to the General Partner and the Limited Partners, from time to time,
in the reasonable discretion of the General Partner or the Liquidator, in the
same proportions and amounts as would otherwise have been distributed to the
General Partner and the Limited Partners pursuant to this Agreement; or

 

(ii)                                  withheld or escrowed to provide a
reasonable reserve for Partnership liabilities (contingent or otherwise) and to
reflect the unrealized portion of any installment obligations owed to the
Partnership, provided that such withheld or escrowed amounts shall be
distributed to the General Partner and Limited Partners in the manner and order
of priority set forth in Section 13.2.A hereof as soon as practicable.

 

Section 13.3                             Deemed Distribution and Recontribution.
Notwithstanding any other provision of this Article XIII, in the event that the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), but no Liquidating Event has occurred, the
Partnership’s Property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged and the Partnership’s affairs shall not be wound
up. Instead, for federal income tax purposes the Partnership shall be deemed to
have contributed all of its assets and liabilities to a new partnership in
exchange for an interest in the new partnership; and, immediately thereafter,
distributed interests in the new partnership to the Partners in accordance with
their respective Capital Accounts in liquidation of the Partnership, and

 

49

--------------------------------------------------------------------------------


 

the new partnership is deemed to continue the business of the Partnership.
Nothing in this Section 13.3 shall be deemed to have constituted any Assignee as
a Substituted Limited Partner without compliance with the provisions of
Section 11.4 hereof.

 

Section 13.4                             Rights of Limited Partners. Except as
otherwise provided in this Agreement, (a) each Limited Partner shall look solely
to the assets of the Partnership for the return of its Capital Contribution,
(b) no Limited Partner shall have the right or power to demand or receive
property other than cash from the Partnership, and (c) no Limited Partner (other
than any Limited Partner who holds Preferred Units, including Series A Preferred
Units or Series B Preferred Units, to the extent specifically set forth herein
and in the applicable Partnership Unit Designation) shall have priority over any
other Limited Partner as to the return of its Capital Contributions,
distributions or allocations.

 

Section 13.5                             Notice of Dissolution. In the event
that a Liquidating Event occurs or an event occurs that would, but for an
election or objection by one or more Partners pursuant to Section 13.1 hereof,
result in a dissolution of the Partnership, the General Partner shall, within 30
days thereafter, provide written notice thereof to each of the Partners and, in
the General Partner’s sole and absolute discretion or as required by the Act, to
all other parties with whom the Partnership regularly conducts business (as
determined in the sole and absolute discretion of the General Partner), and the
General Partner may, or, if required by the Act, shall, publish notice thereof
in a newspaper of general circulation in each place in which the Partnership
regularly conducts business (as determined in the sole and absolute discretion
of the General Partner).

 

Section 13.6                             Cancellation of Certificate of Limited
Partnership. Upon the completion of the liquidation of the Partnership cash and
property as provided in Section 13.2 hereof, the Partnership shall be
terminated, a certificate of cancellation shall be filed with the State of
Delaware, all qualifications of the Partnership as a foreign limited partnership
or association in jurisdictions other than the State of Delaware shall be
cancelled, and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

Section 13.7                             Reasonable Time for Winding-Up. A
reasonable time shall be allowed for the orderly winding-up of the business and
affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof, in order to minimize any losses otherwise attendant upon
such winding up, and the provisions of this Agreement shall remain in effect
between the Partners during the period of liquidation.

 

ARTICLE XIV.
PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS

 

Section 14.1                             Procedures for Actions and Consents of
Partners. The actions requiring consent or approval of Limited Partners pursuant
to this Agreement, including Section 7.3 hereof, or otherwise pursuant to
applicable law, are subject to the procedures set forth in this Article XIV.

 

Section 14.2                             Amendments. Amendments to this
Agreement requiring Consent of the Limited Partners may be proposed by the
General Partner. Following such proposal, the General Partner shall submit any
proposed amendment to the Limited Partners. The General Partner shall seek the
written consent of the Limited Partners on the proposed amendment or shall call
a meeting to vote thereon and to transact any other business that the General
Partner may deem appropriate. For purposes of obtaining a written consent, the
General Partner may require a response within a reasonable specified time, but
not less than 10 days, and failure to respond in such time period shall
constitute a consent that is consistent with the General Partner’s
recommendation with respect to the proposal; provided, however, that an action
shall become effective at such time as requisite consents are received even if
prior to such specified time. Notwithstanding anything to the contrary in this
Agreement, the General Partner shall have the power, without the consent of the
Limited Partners, to amend this Agreement as may be required to reflect the
admission, substitution, termination or withdrawal of Partners or an increase or
decrease in a Partner’s Protected Amount in accordance with this Agreement
(which may be affected through the replacement of Exhibit C with an amended
Exhibit C).

 

50

--------------------------------------------------------------------------------


 

Section 14.3                             Meetings of the Partners.

 

A.                                    Meetings of the Partners may be called by
the General Partner and shall be called upon the receipt by the General Partner
of a written request by a Majority in Interest of the Outside Limited Partners.
The call shall state the nature of the business to be transacted. Notice of any
such meeting shall be given to all Partners not less than seven days nor more
than 30 days prior to the date of such meeting. Partners may vote in person or
by proxy at such meeting. Whenever the vote or Consent of Partners is permitted
or required under this Agreement, such vote or Consent may be given at a meeting
of Partners or may be given in accordance with the procedure prescribed in
Section 14.3.B hereof.

 

B.                                    Any action required or permitted to be
taken at a meeting of the Partners may be taken without a meeting if a written
consent setting forth the action so taken is signed by a majority of the
Percentage Interests of the Partners (or such other percentage as is expressly
required by this Agreement for the action in question). Such consent may be in
one instrument or in several instruments, and shall have the same force and
effect as a vote of a majority of the Percentage Interests of the Partners (or
such other percentage as is expressly required by this Agreement). Such consent
shall be filed with the General Partner. An action so taken shall be deemed to
have been taken at a meeting held on the effective date so certified.

 

C.                                    Each Limited Partner may authorize any
Person or Persons to act for it by proxy on all matters in which a Limited
Partner is entitled to participate, including waiving notice of any meeting, or
voting or participating at a meeting. Every proxy must be signed by the Limited
Partner or its attorney-in-fact. No proxy shall be valid after the expiration of
11 months from the date thereof unless otherwise provided in the proxy (or there
is receipt of a proxy authorizing a later date). Every proxy shall be revocable
at the pleasure of the Limited Partner executing it, such revocation to be
effective upon the Partnership’s receipt of written notice of such revocation
from the Limited Partner executing such proxy. The use of proxies will be
governed in the same manner as in the case of corporations organized under the
General Corporation Law of Delaware (including Section 212 thereof).

 

D.                                    Each meeting of Partners shall be
conducted by the General Partner or such other Person as the General Partner may
appoint pursuant to such rules for the conduct of the meeting as the General
Partner or such other Person deems appropriate in its sole and absolute
discretion. Without limitation, meetings of Partners may be conducted in the
same manner as meetings of the General Partner’s stockholders and may be held at
the same time as, and as part of, the meetings of the General Partner’s
stockholders.

 

E.                                     On matters on which Limited Partners are
entitled to vote, each Limited Partner holding OP Units shall have a vote equal
to the number of OP Units held.

 

F.                                      Except as otherwise expressly provided
in this Agreement, the Consent of Holders of Partnership Interests representing
a majority of the Partnership Interests of the Limited Partners shall control.

 

ARTICLE XV.
GENERAL PROVISIONS

 

Section 15.1                             Addresses and Notice. Any notice,
demand, request or report required or permitted to be given or made to a Partner
or Assignee under this Agreement shall be in writing and shall be deemed given
or made when delivered in person or when sent by first class United States mail
or by other means of written communication (including by telecopy, facsimile, or
commercial courier service) to the Partner or Assignee at the address set forth
in Exhibit A or such other address of which the Partner shall notify the General
Partner in writing.

 

Section 15.2                             Titles and Captions. All article or
section titles or captions in this Agreement are for convenience only. They
shall not be deemed part of this Agreement and in no way define, limit, extend
or describe the scope or intent of any provisions hereof. Except as specifically
provided otherwise, references to “Articles” or “Sections” are to Articles and
Sections of this Agreement.

 

51

--------------------------------------------------------------------------------


 

Section 15.3                             Pronouns and Plurals. Whenever the
context may require, any pronouns used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 15.4                             Further Action. The parties shall
execute and deliver all documents, provide all information and take or refrain
from taking action as may be necessary or appropriate to achieve the purposes of
this Agreement.

 

Section 15.5                             Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

 

Section 15.6                             Waiver.

 

A.                                    No failure by any party to insist upon the
strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof
shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

 

B.                                    The restrictions, conditions and other
limitations on the rights and benefits of the Limited Partners contained in this
Agreement, and the duties, covenants and other requirements of performance or
notice by the Limited Partners, are for the benefit of the Partnership and,
except for an obligation to pay money to the Partnership, may be waived or
relinquished by the General Partner, in its sole and absolute discretion, on
behalf of the Partnership in one or more instances from time to time and at any
time.

 

Section 15.7                             Counterparts. This Agreement may be
executed in counterparts, all of which together shall constitute one agreement
binding on all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

 

Section 15.8                             Applicable Law. This Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of Delaware, without regard to the principles of conflicts of law. In the event
of a conflict between any provision of this Agreement and any non-mandatory
provision of the Act, the provisions of this Agreement shall control and take
precedence.

 

Section 15.9                             Entire Agreement. This Agreement
contains all of the understandings and agreements between and among the Partners
with respect to the subject matter of this Agreement and the rights, interests
and obligations of the Partners with respect to the Partnership.

 

Section 15.10                      Invalidity of Provisions. If any provision of
this Agreement is or becomes invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

 

Section 15.11                      Limitation to Preserve REIT Status.
Notwithstanding anything else in this Agreement, to the extent that the amount
paid, credited, distributed or reimbursed by the Partnership to the Parent, the
General Partner or the Parent Limited Partner or their trustees, officers,
directors, employees or agents, whether as a reimbursement, fee, expense or
indemnity (a “REIT Payment”), would constitute gross income to the Parent for
purposes of Code Section 856(c)(2) or Code Section 856(c)(3), then,
notwithstanding any other provision of this Agreement, the amount of such REIT
Payments, as selected by the General Partner in its discretion from among items
of potential distribution, reimbursement, fees, expenses and indemnities, shall
be reduced for any Partnership Year so that the REIT Payments, as so reduced,
for or with respect to the Parent, the General Partner or the Parent Limited
Partner, shall not exceed the lesser of:

 

(i)                                     an amount equal to the excess, if any,
of (a) 4.9% of the Parent’s total gross income (but excluding the amount of any
REIT Payments) for the Partnership Year that is described in subsections (A)
through (H) of Code Section 856(c)(2) over (b) the amount of gross income
(within the meaning of Code Section 856(c)(2)) derived by the Parent from
sources other than those described in subsections (A) through (H) of Code
Section 856(c)(2) (but not including the amount of any REIT Payments); or

 

52

--------------------------------------------------------------------------------


 

(ii)                                  an amount equal to the excess, if any, of
(a) 24% of the Parent’s total gross income (but excluding the amount of any REIT
Payments) for the Partnership Year that is described in subsections (A) through
(I) of Code Section 856(c)(3) over (b) the amount of gross income (within the
meaning of Code Section 856(c)(3)) derived by the Parent from sources other than
those described in subsections (A) through (I) of Code Section 856(c)(3) (but
not including the amount of any REIT Payments); provided, however, that REIT
Payments in excess of the amounts set forth in clauses (i) and (ii) above may be
made if the General Partner, as a condition precedent, obtains an opinion of tax
counsel that the receipt of such excess amounts shall not adversely affect the
Parent’s ability to qualify as a REIT. To the extent that REIT Payments may not
be made in a Partnership Year as a consequence of the limitations set forth in
this Section 15.11, such REIT Payments shall carry over and shall be treated as
arising in the following Partnership Year. The purpose of the limitations
contained in this Section 15.11 is to prevent the Parent from failing to qualify
as a REIT under the Code by reason of the Parent’s share of items, including
distributions, reimbursements, fees, expenses or indemnities, receivable
directly or indirectly from the Partnership, and this Section 15.11 shall be
interpreted and applied to effectuate such purpose.

 

Section 15.12                      No Partition. No Partner nor any
successor-in-interest to a Partner shall have the right while this Agreement
remains in effect to have any property of the Partnership partitioned, or to
file a complaint or institute any proceeding at law or in equity to have such
property of the Partnership partitioned, and each Partner, on behalf of itself
and its successors and assigns hereby waives any such right. It is the intention
of the Partners that the rights of the parties hereto and their
successors-in-interest to Partnership property, as among themselves, shall be
governed by the terms of this Agreement, and that the rights of the Partners and
their successors-in-interest shall be subject to the limitations and
restrictions as set forth in this Agreement.

 

Section 15.13                      No Third-Party Rights Created Hereby. The
provisions of this Agreement are solely for the purpose of defining the
interests of the Partners, inter se; and no other person, firm or entity (i.e.,
a party who is not a signatory hereto or a permitted successor to such signatory
hereto) shall have any right, power, title or interest by way of subrogation or
otherwise, in and to the rights, powers, title and provisions of this Agreement.
No creditor or other third party having dealings with the Partnership (other
than as expressly set forth herein with respect to Indemnitees) shall have the
right to enforce the right or obligation of any Partner to make Capital
Contributions or loans to the Partnership or to pursue any other right or remedy
hereunder or at law or in equity. None of the rights or obligations of the
Partners herein set forth to make Capital Contributions or loans to the
Partnership shall be deemed an asset of the Partnership for any purpose by any
creditor or other third party, nor may any such rights or obligations be sold,
transferred or assigned by the Partnership or pledged or encumbered by the
Partnership to secure any debt or other obligation of the Partnership or any of
the Partners.

 

Section 15.14                      No Rights as Shareholders of General Partner
or Stockholders of Parent. Nothing contained in this Agreement shall be
construed as conferring upon the Holders of Partnership Units any rights
whatsoever as shareholders of the General Partner or stockholders of the Parent,
including without limitation any right to receive dividends or other
distributions made to shareholders of the General Partner or stockholders of the
Parent or to vote or to consent or receive notice as shareholders in respect of
any meeting of shareholders for the election of trustees of the General Partner
or of any meeting of the stockholders of the Parent for the election of
directors or any other matter.

 

Section 15.15                      Creditors. Other than as expressly set forth
herein with respect to Indemnitees, none of the provisions of this Agreement
shall be for the benefit of, or shall be enforceable by, any creditor of the
Partnership.

 

ARTICLE XVI.
SERIES A PARTICIPATING REDEEMABLE PREFERRED UNITS

 

Section 16.1                             Designation and Number.

 

A series of Partnership Units in the Partnership designated as the “Series A
Participating Redeemable Preferred Units” (the “Series A Preferred Units”) is
hereby established.

 

53

--------------------------------------------------------------------------------


 

Section 16.2                             Distributions.

 

A.                                    Payment of Preferred Distributions.
Pursuant to Section 5.1, each Holder of the Series A Preferred Units will be
entitled to receive, at least quarterly to the extent of Available Cash, an
amount equal to the Series A Preferred Priority Return. Such distributions shall
be cumulative, shall accrue from the original date of issuance and will be
payable quarterly (such quarterly periods for purposes of payment and accrual
will be the quarterly periods ending on the dates specified in this sentence and
not calendar quarters) in arrears, on or about the date of any distribution made
with respect to the OP Units, commencing on the first of such dates to occur
after the original date of issuance (the “Series A Preferred Unit Distribution
Payment Date”). If any date on which distributions are to be made on the Series
A Preferred Units is not a Business Day, then payment of the distribution to be
made on such date will be made on the next succeeding day that is a Business
Day.

 

B.                                    Preferred Distributions Cumulative.
Notwithstanding the foregoing, distributions on the Series A Preferred Units
will accrue whether or not the terms and provisions set forth in Section 16.2.C
hereof at any time prohibit the current payment of distributions, whether or not
the Partnership has earnings, whether or not there are funds legally available
for the payment of such distributions and whether or not such distributions are
authorized.

 

C.                                    Priority as to Distributions.

 

(i)                                     No distributions shall be declared or
paid or set apart for payment and no other distribution of cash or other
property may be declared or made on or with respect to any Junior Unit or
Preferred Unit (that is not a Series A Preferred Unit) as to distributions
(other than a distribution paid in Junior Units or Preferred Units (that are not
Series A Preferred Units) as to distributions and upon liquidation) for any
period, nor shall any Junior Units or Preferred Units (that are not Series A
Preferred Units) as to distributions or upon liquidation be redeemed, purchased
or otherwise acquired for any consideration (and no funds shall be paid or made
available for a sinking fund for the redemption of such units) and no other
distribution of cash or other property may be made, directly or indirectly, on
or with respect thereto by the Partnership (except by conversion into or
exchange for Junior Units or Preferred Units (that are not Series A Preferred
Units) as to distributions and upon liquidation or pursuant to the Charter to
the extent necessary to preserve the Parent’s status as a REIT), unless full
cumulative distributions on the Series A Preferred Units for all past periods
shall have been or contemporaneously are (i) declared and paid in cash or (ii)
declared and a sum sufficient for the payment thereof in cash is set apart for
such payment.

 

(ii)                                  No interest, or sum of money in lieu of
interest, shall be payable in respect of any distribution payment or payments on
the Series A Preferred Units which may be in arrears.

 

D.                                    Series A Preferred Return. Holders of
Series A Preferred Units will be entitled to receive the Series A Preferred
Return, which will be paid to Holders of Series A Preferred Units as part of the
Series A Preferred Priority Return and before any distributions are made to
Holders of OP Units pursuant to Section 5.1(4).

 

E.                                     No Further Rights. Holders of the Series
A Preferred Units shall not be entitled to any distributions, whether payable in
cash, other property or otherwise, in excess of the full cumulative
distributions described herein. Any distribution payment made on the Series A
Preferred Units shall first be credited against the earliest accrued but unpaid
distribution due with respect to such Series A Preferred Units which remains
payable. Accrued but unpaid distributions on the Series A Preferred Units will
accumulate as of the Series A Preferred Unit Distribution Payment Date on which
they first become payable.

 

Section 16.3                             Liquidation Proceeds.

 

A.                                    Distributions. Upon any voluntary or
involuntary liquidation, dissolution or winding-up of the affairs of the
Partnership, distributions on the Series A Preferred Units shall be made in
accordance with Article 13 hereof.

 

54

--------------------------------------------------------------------------------


 

B.                                    Notice. Written notice of any such
voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by the General Partner pursuant to Section 13.5 hereof.

 

C.                                    No Further Rights. After payment of the
full amount of the liquidating distributions to which they are entitled pursuant
to this Section 16.3, the Holders of the Series A Preferred Units will have no
right or claim to any of the remaining assets of the Partnership.

 

D.                                    Consolidation, Merger or Certain Other
Transactions. The voluntary sale, conveyance, lease, exchange or transfer (for
cash, shares of stock, securities or other consideration) of all or
substantially all of the property or assets of the Partnership to, or the
consolidation or merger or other business combination of the Partnership with or
into, any corporation, trust or other entity (or of any corporation, trust or
other entity with or into the Partnership) shall not be deemed to constitute a
liquidation, dissolution or winding-up of the Partnership.

 

Section 16.4                             Redemption.

 

A.                                    On or after September 1, 2008, with
respect to the Series A Preferred Units, each Holder of Series A Preferred Units
shall have the right (subject to the terms and conditions set forth herein and
in any separate agreement entered into between the Partnership and the Holder of
such Series A Preferred Units that provides otherwise) to require the
Partnership to redeem (a “Series A Preferred Redemption”) all or a portion of
the Series A Preferred Units held by such Holder (such Series A Preferred Units
being hereafter referred to as “Tendered Series A Preferred Units”) in exchange
for a cash amount per Series A Preferred Unit (the “Series A Preferred
Redemption Amount”) equal to the sum of (i) the Series A Preferred Capital and
(ii) the product of (x) the Adjustment Factor and (y) the Value of a REIT Share
unless the terms of such Series A Preferred Units or such separate agreement
provides that such Series A Preferred Units are not entitled to a right of
Series A Preferred Redemption or are entitled to consideration other than the
Series A Preferred Redemption Amount. The tendering Series A Preferred Unit
Holder shall have no right, with respect to any Series A Preferred Units so
redeemed, to receive any distributions paid on or after the Series A Preferred
Redemption Date. Any Series A Preferred Redemption shall be exercised pursuant
to a Notice of Series A Preferred Redemption delivered to the General Partner by
the Series A Preferred Unit Holder who is exercising the right (the “Tendering
Series A Preferred Unit Holder”) and surrender to the General Partner of
certificates representing the Series A Preferred Units. The Series A Preferred
Redemption Amount shall be payable to the Tendering Series A Preferred Unit
Holder on the Series A Preferred Redemption Date.

 

B.                                    Notwithstanding Section 16.4.A above, if a
Series A Preferred Unit Holder has delivered to the General Partner a Notice of
Series A Preferred Redemption and the certificates representing the Series A
Preferred Units, then the Parent may, in its sole and absolute discretion
(subject to the limitations on ownership and transfer of REIT Shares set forth
in the Charter), elect to assume and satisfy the General Partner’s Series A
Preferred Redemption obligation and acquire some or all of the Tendered Series A
Preferred Units from the Tendering Series A Preferred Unit Holder in exchange
for the Series A Preferred REIT Shares Amount (as of the Series A Preferred
Redemption Date) and, if the Parent so elects, the Tendering Series A Preferred
Unit Holder shall sell the Tendered Series A Preferred Units to the Parent in
exchange for the Series A Preferred REIT Shares Amount (to the extent then
permitted by the rules of the New York Stock Exchange without having to obtain
the approval of Parent’s stockholders). In such event, the Tendering Series A
Preferred Unit Holder shall have no right to cause the Partnership to redeem
such Tendered Series A Preferred Units. The Parent shall promptly, and in no
event later than the Series A Preferred Redemption Date, give such Tendering
Series A Preferred Unit Holder written notice of its election to deliver the
Series A Preferred REIT Shares Amount, and the Tendering Series A Preferred Unit
Holder may elect to withdraw its redemption request at any time prior to the
acceptance of the cash or Series A Preferred REIT Shares Amount by such
Tendering Series A Preferred Unit Holder. Assuming the Parent exercises its
option to deliver the Series A Preferred REIT Shares Amount, the Parent shall
contribute the Tendered Series A Preferred Units to the Parent Limited Partner.
Upon Parent Limited Partner’s acquisition of the Series A Preferred Units
(including the certificates, if any, representing such Series A Preferred
Units), such Series A Preferred Units shall automatically be converted into a
number of OP Units equal to the number of REIT Shares issued by Parent in such
Series A Preferred Redemption. In addition, upon or subsequent to such
conversion, the General Partner shall be permitted to make adjustments to the
Capital Accounts of the Partners in order to prevent any differences in
distributions among OP Units resulting from such conversion.

 

55

--------------------------------------------------------------------------------


 

C.                                    The Series A Preferred REIT Shares Amount,
if applicable, shall be delivered as duly authorized, validly issued, fully paid
and nonassessable REIT Shares and, if applicable, free of any pledge, lien,
encumbrance or restriction, other than those provided in the Charter or the
Bylaws of the Parent, the Securities Act, relevant state securities or blue sky
laws and any applicable registration rights agreement with respect to such REIT
Shares entered into by the Tendering Series A Preferred Unit Holder.
Notwithstanding any delay in such delivery (but subject to Section 16.4.E), the
Tendering Series A Preferred Unit Holder shall be deemed the owner of such REIT
Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Series A Preferred Redemption Date. In
addition, the REIT Shares for which the Series A Preferred Units might be
exchanged shall also bear a legend which generally provides the following:

 

RESTRICTION ON OWNERSHIP AND TRANSFER

 

THE SHARES OF CAPITAL STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE
PURPOSE OF THE COMPANY’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE INVESTMENT
TRUST UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). SUBJECT
TO CERTAIN FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY PROVIDED IN THE
COMPANY’S ARTICLES OF AMENDMENT AND RESTATEMENT, (i) NO PERSON MAY BENEFICIALLY
OR CONSTRUCTIVELY OWN SHARES OF THE COMPANY’S COMMON STOCK IN EXCESS OF [ · %]
(BY VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE RESTRICTIVE) OF THE
OUTSTANDING COMMON STOCK OF THE COMPANY OR SHARES OF THE COMPANY’S CAPITAL STOCK
IN EXCESS OF [ · %] (BY VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE
RESTRICTIVE) OF THE OUTSTANDING CAPITAL STOCK OF THE COMPANY; (ii) NO PERSON MAY
BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK THAT WOULD RESULT IN
THE COMPANY BEING “CLOSELY HELD” UNDER SECTION 856(h) OF THE CODE OR OTHERWISE
CAUSE THE COMPANY TO FAIL TO QUALIFY AS A REIT; AND (iii) NO PERSON MAY TRANSFER
SHARES OF COMMON STOCK IF SUCH TRANSFER WOULD RESULT IN THE COMMON STOCK OF THE
COMPANY BEING OWNED BY FEWER THAN 100 PERSONS. ANY PERSON WHO BENEFICIALLY OR
CONSTRUCTIVELY OWNS OR ATTEMPTS TO BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF
CAPITAL STOCK IN VIOLATION OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE
COMPANY. IF ANY OF THE RESTRICTIONS ON TRANSFER OR OWNERSHIP IS VIOLATED, THE
SHARES OF CAPITAL STOCK REPRESENTED HEREBY WILL BE AUTOMATICALLY TRANSFERRED TO
THE TRUSTEE OF A TRUST FOR THE BENEFIT OF ONE OR MORE CHARITABLE BENEFICIARIES.
IN ADDITION, THE COMPANY MAY REDEEM SHARES UPON THE TERMS AND CONDITIONS
SPECIFIED BY THE BOARD OF DIRECTORS IN ITS SOLE DISCRETION IF THE BOARD OF
DIRECTORS DETERMINES THAT OWNERSHIP OR A TRANSFER OR OTHER EVENT MAY VIOLATE THE
RESTRICTIONS DESCRIBED ABOVE. FURTHERMORE, UPON THE OCCURRENCE OF CERTAIN
EVENTS, ATTEMPTED TRANSFERS IN VIOLATION OF THE RESTRICTIONS DESCRIBED ABOVE MAY
BE VOID AB INITIO. ALL TERMS IN THIS LEGEND THAT ARE DEFINED IN THE ARTICLES OF
AMENDMENT AND RESTATEMENT OF THE COMPANY SHALL HAVE THE MEANINGS ASCRIBED TO
THEM IN THE ARTICLES OF AMENDMENT AND RESTATEMENT OF THE COMPANY, AS THE SAME
MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH, INCLUDING THE RESTRICTIONS ON
TRANSFER AND OWNERSHIP, WILL BE FURNISHED TO EACH HOLDER OF SHARES OF CAPITAL
STOCK ON REQUEST AND WITHOUT CHARGE. REQUESTS FOR SUCH A COPY MAY BE DIRECTED TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICE.

 

D.                                    Each Holder of Series A Preferred Units
covenants and agrees with the General Partner that all Tendered Series A
Preferred Units shall be delivered to the General Partner and/or Parent free and
clear of all liens, claims and encumbrances whatsoever and should any such
liens, claims and/or encumbrances exist or arise with respect to such Tendered
Series A Preferred Units, the General Partner shall be under no obligation to
acquire the same. Each Holder of Series A Preferred Units further agrees that,
in the event any state or local property transfer tax is payable as a result of
the transfer of its Tendered Series A Preferred Units to the General Partner (or
its designee), such Holder of Series A Preferred Units shall assume and pay such
transfer tax.

 

E.                                     Notwithstanding the provisions of Section
16.4.A, 16.4.B, 16.4.C or any other provision of this Agreement, a Holder of
Series A Preferred Units (i) shall not be entitled to effect a Series A
Preferred Redemption

 

56

--------------------------------------------------------------------------------


 

for cash or an exchange for REIT Shares to the extent the ownership or right to
acquire REIT Shares pursuant to such exchange by such Holder on the Series A
Preferred Redemption Date could cause such Holder or any other Person to violate
the restrictions on ownership and transfer of REIT Shares set forth in the
Charter of the Parent and (ii) shall have no rights under this Agreement to
acquire REIT Shares which would otherwise be prohibited under the Charter. To
the extent any attempted Series A Preferred Redemption or exchange for REIT
Shares would be in violation of this Section 16.4.E, it shall be null and void
ab initio and such Holder of Series A Preferred Units shall not acquire any
rights or economic interest in the cash otherwise payable upon such Series A
Preferred Redemption or the REIT Shares otherwise issuable upon such exchange.

 

F.                                      Notwithstanding anything herein to the
contrary (but subject to Section 16.4.E), with respect to any Series A Preferred
Redemption or exchange for REIT Shares pursuant to this Section 16.4: (i) all
Series A Preferred Units acquired by the Parent Limited Partner pursuant thereto
shall automatically, and without further action required, be converted into and
deemed to be OP Units comprised of the same number of REIT Shares issued by
Parent upon such Series A Preferred Redemption; (ii) without the consent of the
General Partner, each Holder of Series A Preferred Units may not effect a Series
A Preferred Redemption for less than 1,000 Series A Preferred Units or, if the
Series A Preferred Unit Holder holds less than 1,000 Series A Preferred Units,
all of the Series A Preferred Units held by such Holder; (iii) without the
consent of the General Partner, each Series A Preferred Unit Holder may not
effect a Series A Preferred Redemption during the period after the Partnership
Record Date with respect to a distribution and before the record date
established by the Parent for a distribution to its stockholders of some or all
of its portion of such distribution; (iv) the consummation of any Series A
Preferred Redemption or exchange for REIT Shares shall be subject to the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; and (v) each
Tendering Series A Preferred Unit Holder shall continue to own all Series A
Preferred Units subject to any Series A Preferred Redemption or exchange for
REIT Shares, and be treated as a Holder of such Series A Preferred Units for all
purposes of this Agreement, until such Series A Preferred Units are transferred
to the General Partner and paid for or exchanged on the Series A Preferred
Redemption Date. Until a Series A Preferred Redemption Date, the Tendering
Series A Preferred Unit Holder shall have no rights as a stockholder of the
Parent with respect to such Tendering Series A Preferred Unit Holder’s Series A
Preferred Units.

 

G.                                    In the event that the Partnership issues
additional Series A Preferred Units to any Additional Limited Partner pursuant
to Section 4.3, the General Partner shall make such revisions to this Section
16.4 as it determines are necessary to reflect the issuance of such additional
Series A Preferred Units.

 

Section 16.5                             Ranking. The Series A Preferred Units
shall, with respect to distribution rights and rights upon voluntary or
involuntary liquidation, winding-up or dissolution of the Partnership, rank
senior to all other Partnership Units. So long as the Series A Preferred Units
remain issued and outstanding, the Partnership shall not (A) authorize or issue
any securities having any preference as to or on parity with the dividend or
redemption rights, liquidation preferences, conversion rights, voting rights or
any other rights or privileges of the Series A Preferred Units, (B) reclassify
any Partnership Interests into interests having any preference as to or on a
parity with the dividend or redemption rights, liquidation preferences,
conversion rights, voting rights or any other rights or privileges of the Series
A Preferred Units, (C) authorize or issue any debt convertible into or
exchangeable for Partnership Interests having any preference as to or on parity
with the dividend or redemption rights, liquidation preferences, conversion
rights, voting rights or any other rights or privileges of the Series A
Preferred Units, or (D) amend or repeal any provision of, or add any provision
to this Agreement if such actions would alter or change the preferences, rights,
privileges or restrictions provided for the benefit of the Series A Preferred
Units.

 

Section 16.6                             Voting Rights. The General Partner is
expressly authorized to, without the approval of the Holders of Series A
Preferred Units, cause the Partnership to issue additional Series A Preferred
Units in accordance with Section 4.3 hereof.

 

Section 16.7                             Transfer Restrictions. The Series A
Preferred Units shall not be transferable except in accordance with Section 11.3
and Section 3(g) of the Contribution Agreement.

 

Section 16.8                             No Conversion Rights. Except as
contemplated in Section 16.4, the Series A Preferred Units shall not be
convertible into any other class or series of interest in the Partnership.

 

57

--------------------------------------------------------------------------------


 

Section 16.9                             No Sinking Fund. No sinking fund shall
be established for the retirement or redemption of Series A Preferred Units.

 

Section 16.10                      Article 8 Opt-In. The Partnership hereby
irrevocably elects that all Series A Preferred Units shall be “securities”
governed by Article 8 of the Uniform Commercial Code as in effect in the State
of Utah and each other applicable jurisdiction. The ownership of Series A
Preferred Units shall be evidenced by certificates. Each certificate evidencing
Series A Preferred Units shall bear the following legend: “This certificate
evidences an interest in Extra Space Storage LP and shall be a security governed
by Article 8 of the Uniform Commercial Code as in effect in the State of Utah
and, to the extent permitted by applicable law, each other applicable
jurisdiction.” This provision shall not be amended, and any purported amendment
to this provision shall not take effect, until all outstanding certificates
evidencing Series A Preferred Units have been surrendered for cancellation.

 

ARTICLE XVII.
SERIES B REDEEMABLE PREFERRED UNITS

 

Section 17.1                             Designation and Number.

 

A series of Partnership Units in the Partnership designated as the “Series B
Redeemable Preferred Units” (the “Series B Preferred Units”) is hereby
established.

 

Section 17.2                             Distributions.

 

A.                                    Payment of Preferred Distributions.
Pursuant to Section 5.1, each Holder of a Series B Preferred Unit will be
entitled to receive, at least quarterly to the extent of Available Cash, an
amount equal to the Series B Preferred Priority Return payable with respect to
such unit. Such distributions shall be cumulative, shall accrue from the
original date of issuance and will be payable quarterly (such quarterly periods
for purposes of payment and accrual will be the quarterly periods ending on the
dates specified in this sentence and not calendar quarters) in arrears, on or
about the date of any distribution made with respect to the OP Units, commencing
on the first of such dates to occur after the original date of issuance (the
“Series B Preferred Unit Distribution Payment Date”). If any date on which
distributions are to be made on the Series B Preferred Units is not a Business
Day, then payment of the distribution to be made on such date will be made on
the next succeeding day that is a Business Day.

 

B.                                    Preferred Distributions Cumulative.
Notwithstanding the foregoing, distributions on the Series B Preferred Units
will accrue whether or not the terms and provisions set forth in Section 17.2.C
hereof at any time prohibit the current payment of distributions, whether or not
the Partnership has earnings, whether or not there are funds legally available
for the payment of such distributions and whether or not such distributions are
authorized.

 

C.                                    Priority as to Distributions.

 

(i)                                     No distributions shall be declared or
paid or set apart for payment and no other distribution of cash or other
property may be declared or made on or with respect to any Junior Unit or
Preferred Unit ranking junior to the Series B Preferred Units as to
distributions (other than a distribution paid in Junior Units or Preferred Units
ranking junior to the Series B Preferred Units as to distributions and upon
liquidation) for any period, nor shall any Junior Units or Preferred Units
ranking junior to the Series B Preferred Units as to distributions or upon
liquidation be redeemed, purchased or otherwise acquired for any consideration
(and no funds shall be paid or made available for a sinking fund for the
redemption of such units) and no other distribution of cash or other property
may be made, directly or indirectly, on or with respect thereto by the
Partnership (except by conversion into or exchange for Junior Units or Preferred
Units ranking junior to the Series B Preferred Units as to distributions and
upon liquidation, or pursuant to the Charter to the extent necessary to preserve
the Parent’s status as a REIT), unless full cumulative distributions on the
Series B Preferred Units for all past periods shall have been or
contemporaneously are (i) declared and paid in cash or (ii) declared and a sum
sufficient for the payment thereof in cash is set apart for such payment.

 

(ii)                                  No interest, or sum of money in lieu of
interest, shall be payable in respect of any distribution payment or payments on
the Series B Preferred Units which may be in arrears.

 

58

--------------------------------------------------------------------------------


 

D.                                    No Further Rights. Holders of the Series B
Preferred Units shall not be entitled to any distributions, whether payable in
cash, other property or otherwise, in excess of the full cumulative
distributions described herein. Any distribution payment made on the Series B
Preferred Units shall first be credited against the earliest accrued but unpaid
distribution due with respect to such Series B Preferred Units which remains
payable. Accrued but unpaid distributions on the Series B Preferred Units will
accumulate as of the Series B Preferred Unit Distribution Payment Date on which
they first become payable.

 

Section 17.3                             Liquidation Proceeds.

 

A.                                    Distributions. Upon any voluntary or
involuntary liquidation, dissolution or winding-up of the affairs of the
Partnership, distributions on the Series B Preferred Units shall be made in
accordance with Article 13 hereof.

 

B.                                    Notice. Written notice of any such
voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by the General Partner pursuant to Section 13.5 hereof.

 

C.                                    No Further Rights. After payment of the
full amount of the liquidating distributions to which they are entitled pursuant
to this Section 17.3, the Holders of the Series B Preferred Units will have no
right or claim to any of the remaining assets of the Partnership.

 

D.                                    Consolidation, Merger or Certain Other
Transactions. The voluntary sale, conveyance, lease, exchange or transfer (for
cash, shares of stock, securities or other consideration) of all or
substantially all of the property or assets of the Partnership to, or the
consolidation or merger or other business combination of the Partnership with or
into, any corporation, trust or other entity (or of any corporation, trust or
other entity with or into the Partnership) shall not be deemed to constitute a
liquidation, dissolution or winding-up of the Partnership.

 

Section 17.4                             Redemption.

 

A.                                    On or after the first anniversary of the
original date of issuance, with respect to each Series B Preferred Unit, each
Holder of Series B Preferred Units shall have the right (subject to the terms
and conditions set forth herein and in any separate agreement entered into
between the Partnership and the Holder of such Series B Preferred Unit that
provides otherwise) to require the Partnership to redeem (a “Series B Preferred
Redemption”) all or a portion of all of such Series B Preferred Units held by
such Holder (such Series B Preferred Units being hereafter referred to as
“Tendered Series B Preferred Units”) in exchange for a cash amount per Series B
Preferred Unit (the “Series B Preferred Redemption Amount”) equal to the sum of
(i) the Series B Preferred Stated Value and (ii) any accrued and unpaid
distributions with respect to such Tendered Series B Preferred Unit up to, but
not including, the Series B Preferred Redemption Date, unless the terms of such
Series B Preferred Units or such separate agreement provides that such Series B
Preferred Units are not entitled to a right of Series B Preferred Redemption or
are entitled to consideration other than the Series B Preferred Redemption
Amount. The tendering Series B Preferred Unit Holder shall have no right, with
respect to any Series B Preferred Units so redeemed, to receive any
distributions paid on or after the Series B Preferred Redemption Date. Any
Series B Preferred Redemption shall be exercised pursuant to a Notice of Series
B Preferred Redemption delivered to the General Partner by the Series B
Preferred Unit Holder who is exercising the right (the “Tendering Series B
Preferred Unit Holder”) and surrender to the General Partner of certificates
representing the Series B Preferred Units, if any. The Series B Preferred
Redemption Amount shall be payable to the Tendering Series B Preferred Unit
Holder on the Series B Preferred Redemption Date.

 

B.                                    Notwithstanding Section 17.4.A above, if a
Series B Preferred Unit Holder has delivered to the General Partner a Notice of
Series B Preferred Redemption and the certificates representing the Series B
Preferred Units, if any, then the Parent may, in its sole and absolute
discretion (subject to the limitations on ownership and transfer of REIT Shares
set forth in the Charter), elect to assume and satisfy the Partnership’s Series
B Preferred Redemption obligation and acquire some or all of the Tendered Series
B Preferred Units from the Tendering Series B Preferred Unit Holder in exchange
for the Series B Preferred REIT Shares Amount (as of the Series B Preferred
Redemption Date) and, if the Parent so elects, the Tendering Series B Preferred
Unit Holder shall sell the Tendered Series B Preferred Units to the Parent in
exchange for the Series B Preferred REIT Shares Amount (to the extent

 

59

--------------------------------------------------------------------------------


 

then permitted by the rules of the New York Stock Exchange without having to
obtain the approval of Parent’s stockholders). In such event, the Tendering
Series B Preferred Unit Holder shall have no right to cause the Partnership to
redeem such Tendered Series B Preferred Units. The Parent shall promptly, and in
no event later than the Series B Preferred Redemption Date, give such Tendering
Series B Preferred Unit Holder written notice of its election to deliver the
Series B Preferred REIT Shares Amount, and the Tendering Series B Preferred Unit
Holder may elect to withdraw its redemption request at any time prior to the
acceptance of the cash or Series B Preferred REIT Shares Amount by such
Tendering Series B Preferred Unit Holder. Assuming the Parent exercises its
option to deliver the Series B Preferred REIT Shares Amount, the Parent shall
contribute the Tendered Series B Preferred Units to the Parent Limited Partner.
Upon Parent Limited Partner’s acquisition of the Series B Preferred Units
(including the certificates, if any, representing such Series B Preferred
Units), such Series B Preferred Units shall automatically be converted into a
number of OP Units equal to the number of REIT Shares issued by Parent in such
Series B Preferred Redemption. In addition, upon or subsequent to such
conversion, the General Partner shall be permitted to make adjustments to the
Capital Accounts of the Partners in order to prevent any differences in
distributions among OP Units resulting from such conversion.

 

C.                                    The Series B Preferred REIT Shares Amount,
if applicable, shall be delivered as duly authorized, validly issued, fully paid
and nonassessable REIT Shares and, if applicable, free of any pledge, lien,
encumbrance or restriction, other than those provided in the Charter or the
Bylaws of the Parent, the Securities Act, relevant state securities or blue sky
laws and any applicable registration rights agreement with respect to such REIT
Shares entered into by the Tendering Series B Preferred Unit Holder.
Notwithstanding any delay in such delivery (but subject to Section 17.4.E), the
Tendering Series B Preferred Unit Holder shall be deemed the owner of such REIT
Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Series B Preferred Redemption Date. In
addition, the REIT Shares for which the Series B Preferred Units might be
exchanged shall also bear a legend which generally provides the following:

 

RESTRICTION ON OWNERSHIP AND TRANSFER

 

THE SHARES OF CAPITAL STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE
PURPOSE OF THE COMPANY’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE INVESTMENT
TRUST UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). SUBJECT
TO CERTAIN FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY PROVIDED IN THE
COMPANY’S ARTICLES OF AMENDMENT AND RESTATEMENT, (i) NO PERSON MAY BENEFICIALLY
OR CONSTRUCTIVELY OWN SHARES OF THE COMPANY’S COMMON STOCK IN EXCESS OF [ · %]
(BY VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE RESTRICTIVE) OF THE
OUTSTANDING COMMON STOCK OF THE COMPANY OR SHARES OF THE COMPANY’S CAPITAL STOCK
IN EXCESS OF [ · %] (BY VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE
RESTRICTIVE) OF THE OUTSTANDING CAPITAL STOCK OF THE COMPANY; (ii) NO PERSON MAY
BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK THAT WOULD RESULT IN
THE COMPANY BEING “CLOSELY HELD” UNDER SECTION 856(h) OF THE CODE OR OTHERWISE
CAUSE THE COMPANY TO FAIL TO QUALIFY AS A REIT; AND (iii) NO PERSON MAY TRANSFER
SHARES OF COMMON STOCK IF SUCH TRANSFER WOULD RESULT IN THE COMMON STOCK OF THE
COMPANY BEING OWNED BY FEWER THAN 100 PERSONS. ANY PERSON WHO BENEFICIALLY OR
CONSTRUCTIVELY OWNS OR ATTEMPTS TO BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF
CAPITAL STOCK IN VIOLATION OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE
COMPANY. IF ANY OF THE RESTRICTIONS ON TRANSFER OR OWNERSHIP IS VIOLATED, THE
SHARES OF CAPITAL STOCK REPRESENTED HEREBY WILL BE AUTOMATICALLY TRANSFERRED TO
THE TRUSTEE OF A TRUST FOR THE BENEFIT OF ONE OR MORE CHARITABLE BENEFICIARIES.
IN ADDITION, THE COMPANY MAY REDEEM SHARES UPON THE TERMS AND CONDITIONS
SPECIFIED BY THE BOARD OF DIRECTORS IN ITS SOLE DISCRETION IF THE BOARD OF
DIRECTORS DETERMINES THAT OWNERSHIP OR A TRANSFER OR OTHER EVENT MAY VIOLATE THE
RESTRICTIONS DESCRIBED ABOVE. FURTHERMORE, UPON THE OCCURRENCE OF CERTAIN
EVENTS, ATTEMPTED TRANSFERS IN VIOLATION OF THE RESTRICTIONS DESCRIBED ABOVE MAY
BE VOID AB INITIO. ALL TERMS IN THIS LEGEND THAT ARE DEFINED IN THE ARTICLES OF
AMENDMENT AND RESTATEMENT OF THE COMPANY SHALL HAVE THE MEANINGS ASCRIBED TO
THEM IN THE ARTICLES OF AMENDMENT AND RESTATEMENT OF THE COMPANY, AS THE SAME

 

60

--------------------------------------------------------------------------------


 

MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH, INCLUDING THE RESTRICTIONS ON
TRANSFER AND OWNERSHIP, WILL BE FURNISHED TO EACH HOLDER OF SHARES OF CAPITAL
STOCK ON REQUEST AND WITHOUT CHARGE. REQUESTS FOR SUCH A COPY MAY BE DIRECTED TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICE.

 

D.                                    Each Holder of Series B Preferred Units
covenants and agrees with the General Partner that all Tendered Series B
Preferred Units shall be delivered to the General Partner and/or Parent free and
clear of all liens, claims and encumbrances whatsoever and should any such
liens, claims and/or encumbrances exist or arise with respect to such Tendered
Series B Preferred Units, the General Partner shall be under no obligation to
acquire the same. Each Holder of Series B Preferred Units further agrees that,
in the event any state or local property transfer tax is payable as a result of
the transfer of its Tendered Series B Preferred Units to the General Partner (or
its designee), such Holder of Series B Preferred Units shall assume and pay such
transfer tax.

 

E.                                     Notwithstanding the provisions of Section
17.4.A, 17.4.B, 17.4.C or any other provision of this Agreement, a Holder of
Series B Preferred Units (i) shall not be entitled to effect a Series B
Preferred Redemption for cash or an exchange for REIT Shares to the extent the
ownership or right to acquire REIT Shares pursuant to such exchange by such
Holder on the Series B Preferred Redemption Date could cause such Holder or any
other Person to violate the restrictions on ownership and transfer of REIT
Shares set forth in the Charter of the Parent and (ii) shall have no rights
under this Agreement to acquire REIT Shares which would otherwise be prohibited
under the Charter. To the extent any attempted Series B Preferred Redemption or
exchange for REIT Shares would be in violation of this Section 17.4.E, it shall
be null and void ab initio and such Holder of Series B Preferred Units shall not
acquire any rights or economic interest in the cash otherwise payable upon such
Series B Preferred Redemption or the REIT Shares otherwise issuable upon such
exchange.

 

F.                                      Notwithstanding anything herein to the
contrary (but subject to Section 17.4.E), with respect to any Series B Preferred
Redemption or exchange for REIT Shares pursuant to this Section 17.4: (i) all
Series B Preferred Units acquired by the Parent Limited Partner pursuant thereto
shall automatically, and without further action required, be converted into and
deemed to be OP Units comprised of the same number of REIT Shares issued by
Parent upon such Series B Preferred Redemption; (ii) without the consent of the
General Partner, each Holder of Series B Preferred Units may not effect a Series
B Preferred Redemption for less than 1,000 Series B Preferred Units or, if the
Series B Preferred Unit Holder holds less than 1,000 Series B Preferred Units,
all of the Series B Preferred Units held by such Holder; (iii) without the
consent of the General Partner, each Series B Preferred Unit Holder may not
effect a Series B Preferred Redemption during the period after the Partnership
Record Date with respect to a distribution and before the record date
established by the Parent for a distribution to its stockholders of some or all
of its portion of such distribution; (iv) the consummation of any Series B
Preferred Redemption or exchange for REIT Shares shall be subject to the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; and (v) each
Tendering Series B Preferred Unit Holder shall continue to own all Series B
Preferred Units subject to any Series B Preferred Redemption or exchange for
REIT Shares, and be treated as a Holder of such Series B Preferred Units for all
purposes of this Agreement, until such Series B Preferred Units are transferred
to the General Partner and paid for or exchanged on the Series B Preferred
Redemption Date. Until a Series B Preferred Redemption Date, the Tendering
Series B Preferred Unit Holder shall have no rights as a stockholder of the
Parent with respect to such Tendering Series B Preferred Unit Holder’s Series B
Preferred Units.

 

G.                                    In the event that the Partnership issues
additional Series B Preferred Units to any Additional Limited Partner pursuant
to Section 4.3, the General Partner shall make such revisions to this Section
17.4 as it determines are necessary to reflect the issuance of such additional
Series B Preferred Units.

 

Section 17.5                             Ranking. The Series B Preferred Units
shall, with respect to distribution rights and rights upon voluntary or
involuntary liquidation, winding-up or dissolution of the Partnership, rank
junior to the Series A Preferred Units, on parity with all Partnership Units
issued by the Partnership the terms of which specifically provide that such
Partnership Units rank on parity with the Series B Preferred Units, and senior
to all other Partnership Units. Notwithstanding Section 4.3 but subject to the
provisions of Section 17.6, so long as any Series B Preferred Units remain
issued and outstanding, the Partnership shall not (A) authorize or issue any
securities having any preference as to the dividend or redemption rights,
liquidation preferences, conversion rights, voting rights or any other rights or
privileges of the Series B Preferred Units (other than additional Series A
Preferred Units in

 

61

--------------------------------------------------------------------------------


 

accordance with Section 17.6), (B) reclassify any Partnership Interests into
interests having any preference as to the dividend or redemption rights,
liquidation preferences, conversion rights, voting rights or any other rights or
privileges of the Series B Preferred Units (other than additional Series A
Preferred Units in accordance with Section 17.6), (C) authorize or issue any
debt convertible into or exchangeable for Partnership Interests having any
preference as to the dividend or redemption rights, liquidation preferences,
conversion rights, voting rights or any other rights or privileges of the Series
B Preferred Units (other than additional Series A Preferred Units in accordance
with Section 17.6), or (D) amend or repeal any provision of, or add any
provision to this Agreement if such actions would alter or change the
preferences, rights, privileges or restrictions provided for the benefit of the
Series B Preferred Units.

 

Section 17.6                             Voting Rights. The General Partner is
expressly authorized to, without the approval of the Holders of Series B
Preferred Units, cause the Partnership to issue additional Series A Preferred
Units to any holder of issued and outstanding Series A Preferred Units and/or
any Affiliate of any such holder of Series A Preferred Units, in accordance with
Section 4.3 hereof.  Furthermore, the General Partner is expressly authorized
to, without the approval of the Holders of Series B Preferred Units, cause the
Partnership to issue additional Series B Preferred Units or other Partnership
Units ranking on parity with the Series B Preferred Units, in accordance with
Section 4.3 hereof.

 

Section 17.7                             Transfer Restrictions. The Series B
Preferred Units shall not be transferable except in accordance with Section
11.3.

 

Section 17.8                             No Conversion Rights. Except as
contemplated in Section 17.4, the Series B Preferred Units shall not be
convertible into any other class or series of interest in the Partnership.

 

Section 17.9                             No Sinking Fund. No sinking fund shall
be established for the retirement or redemption of Series B Preferred Units.

 

Section 17.10                      Article 8 Opt-In. The Partnership hereby
irrevocably elects that all Series B Preferred Units shall be “securities”
governed by Article 8 of the Uniform Commercial Code as in effect in the State
of Utah and each other applicable jurisdiction. The ownership of Series B
Preferred Units shall be evidenced by certificates. Each certificate evidencing
Series B Preferred Units shall bear the following legend: “This certificate
evidences an interest in Extra Space Storage LP and shall be a security governed
by Article 8 of the Uniform Commercial Code as in effect in the State of Utah
and, to the extent permitted by applicable law, each other applicable
jurisdiction.” This provision shall not be amended, and any purported amendment
to this provision shall not take effect, until all outstanding certificates
evidencing Series B Preferred Units have been surrendered for cancellation.

 

[the next page is the signature page]

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Third Amended and Restated Agreement of Limited
Partnership has been executed as of the date first written above.

 

 

GENERAL PARTNER:

 

 

 

ESS HOLDINGS BUSINESS TRUST I

 

 

 

 

 

By:

/s/ Charles L. Allen

 

 

Name: Charles L. Allen

 

 

Title: Trustee

 

 

 

 

 

LIMITED PARTNERS:

 

 

 

ESS HOLDINGS BUSINESS TRUST II

 

 

 

 

 

By:

/s/ Charles L. Allen

 

 

Name: Charles L. Allen

 

 

Title: Trustee

 

63

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTNERS AND PARTNERSHIP UNITS

 

Name and Address

 

OP Units

 

 

 

 

 

General Partner:

 

 

 

 

 

 

 

ESS Holdings Business Trust I
2795 East Cottonwood Parkway, Suite 400
Salt Lake City, UT 84121

 

1,177,257

 

 

 

 

 

Limited Partners:

 

 

 

 

 

 

 

ESS Holdings Business Trust II
2795 East Cottonwood Parkway, Suite 400
Salt Lake City, UT 84121

 

110,046,203

 

 

 

 

 

SSA Ventures LLC

 

261,953

 

 

 

 

 

Daveco Extra, LLC

 

638,000

 

 

 

 

 

David A. Lackland

 

12,000

 

 

 

 

 

Gerald & Natalie L Marks Living Trust
     Dated August 4th, 1994

 

13,386

 

 

 

 

 

Thomas T. Johnson Exemption Trust

 

5,377

 

 

 

 

 

Robert J. & Phyllis Y. Sokol Living Trust

 

13,443

 

 

 

 

 

Allen Sackler Trust

 

249,184

 

 

 

 

 

Sandra Tamkin

 

3,556

 

 

 

 

 

Kirshner Family Limited Partnership

 

170,851

 

 

 

 

 

Liebes Family Properties, LP

 

79,847

 

 

 

 

 

Morton and Sally Ann Kirshner Trust

 

64,665

 

 

 

 

 

John and Gail Liebes Trust

 

64,665

 

 

 

 

 

Richard and Marsha Ifland Family Trust
   Dated 2/10/88

 

150,000

 

 

 

 

 

Morrell Development, Inc.

 

100,000

 

 

 

 

 

Hollywood Industrial Associates, L.P.
(Richard H. Prant, General Partner)

 

659,993

 

 

 

 

 

ESSJBM, LLC

 

54,127

 

 

 

 

 

ESSCZM, LLC

 

19,721

 

 

 

 

 

Ace Dog LLC

 

108,980

 

 

 

 

 

Barry Bender

 

6,868

 

 

 

 

 

1400 Folsom St., LLC

 

62,027

 

 

 

 

 

Mr. David G. Rhodes

 

16,007

 

 

 

 

 

Kenneth F. Morrell

 

71,930

 

 

 

 

 

Craig P. Morrell

 

71,930

 

 

A-1

--------------------------------------------------------------------------------


 

 

 

 

 

Lance D. Alworth Family Trust dated May 1, 1979

 

754,052

 

 

 

 

 

Space Saver, Inc.

 

36,044

 

 

 

 

 

Rail Pacific, Inc.

 

24,988

 

 

 

 

 

Driscoll Family Trust dated September 7, 2007

 

174,719

 

 

 

 

 

The Selby Family Trust dated March 21, 2001

 

71,630

 

 

 

 

 

The Josephine Miller Family Trust u/d/t dated 4/13/90

 

85,233

 

 

 

 

 

The Railpac, L.P .

 

46,489

 

 

 

 

 

Robert M. Backer and Kathleen D. Backer AB Living Trust dated October 4, 2007

 

6,573

 

 

 

 

 

The Suzanne N. Flocchini Revocable Trust dated December 5, 2007

 

6,573

 

 

 

 

 

Rian Faith Alworth Management Trust dated May 24, 2013

 

32,863

 

 

 

 

 

Lance D. Alworth Jr.

 

32,863

 

 

 

 

 

Glick Community Property Trust dated May 10, 2000

 

56,859

 

 

 

 

 

Elizabeth L. Grasso and Frank F. Grasso, Jr., Co-Trustees UTD December 19, 2000

 

12,004

 

 

 

 

 

Joseph D. Ellison Trust under trust dated July 8, 1992

 

4,501

 

 

 

 

 

Constance A. Ellison Trust under trust dated July 8, 1992

 

10,819

 

 

 

 

 

Series A Units:

 

 

 

 

 

 

 

H James Knuppe
Barbara Knuppe

 

989,980

 

 

 

 

 

Series B Units:

 

 

 

 

 

 

 

Lance D. Alworth Family Trust dated May 1, 1979

 

699,180

 

 

 

 

 

Space Saver, Inc.

 

33,421

 

 

 

 

 

Rail Pacific, Inc.

 

23,170

 

 

 

 

 

Driscoll Family Trust dated September 7, 2007

 

162,005

 

 

 

 

 

The Selby Family Trust dated March 21, 2001

 

66,417

 

 

 

 

 

The Josephine Miller Family Trust u/d/t dated 4/13/90

 

79,030

 

 

 

 

 

The Railpac, L.P .

 

43,106

 

 

 

 

 

Robert M. Backer and Kathleen D. Backer AB Living Trust dated October 4, 2007

 

6,094

 

 

 

 

 

The Suzanne N. Flocchini Revocable Trust dated December 5, 2007

 

6,094

 

 

 

 

 

Rian Faith Alworth Management Trust dated May 24, 2013

 

30,472

 

 

 

 

 

Lance D. Alworth Jr.

 

30,472

 

 

 

 

 

Glick Community Property Trust dated May 10, 2000

 

52,721

 

 

 

 

 

Elizabeth L. Grasso and Frank F. Grasso, Jr., Co-Trustees UTD December 19, 2000

 

11,130

 

 

 

 

 

Joseph D. Ellison Trust under trust dated July 8, 1992

 

4,174

 

 

 

 

 

Constance A. Ellison Trust under trust dated July 8, 1992

 

10,032

 

 

 

 

 

TOTAL:

 

117,725,678

 

 

 

 

 

OP Units held by Extra Space LP:

 

111,223,460

 

 

 

 

 

OP Units NOT held by Extra Space LP:

 

4,254,720

 

 

 

 

 

Series A OP Units:

 

989,980

 

 

 

 

 

Series B OP Units:

 

1,257,518

 

 

 

 

 

Total Outisde OP, Series A & Series B Units:

 

6,502,218

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF REDEMPTION

 

To:                             Extra Space Storage Inc.

c/o                                   

 

 

 

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption                                        OP Units in Extra Space
Storage LP in accordance with the terms of the Third Amended and Restated
Agreement of Limited Partnership of Extra Space Storage LP, dated as of
August 29, 2013 (the “Agreement”), and the Redemption rights referred to
therein. The undersigned Limited Partner or Assignee:

 

(a)                                 undertakes (i) to surrender such OP Units
and any certificate therefor at the closing of the Redemption and (ii) to
furnish to the General Partner, prior to the Specified Redemption Date, the
documentation, instruments and information required under Section 8.6 of the
Agreement;

 

(b)                                 directs that the certified check
representing the Cash Amount, or the REIT Shares Amount, as applicable,
deliverable upon the closing of such Redemption be delivered to the address
specified below;

 

(c)                                  represents, warrants, certifies and agrees
that:

 

(i) the undersigned Limited Partner or Assignee is a Qualifying Party,

 

(ii) the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, good, marketable and unencumbered title to such OP Units,
free and clear of the rights or interests of any other person or entity,

 

(iii) the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, the full right, power and authority to tender and
surrender such OP Units as provided herein, and

 

(iv) the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender; and

 

(d)                                 acknowledges that he will continue to own
such OP Units until and unless either (1) such OP Units are acquired by the
Parent pursuant to Section 8.6.B of the Agreement or (2) such Redemption
transaction closes.

 

B-1

--------------------------------------------------------------------------------


 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Name of Limited Partner or Assignee:

 

 

 

 

 

 

 

 

(Signature of Limited Partner or Assignee)

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(city)

(State)

(Zip Code)

 

 

 

 

 

Signature Guaranteed by:

 

 

 

Issue Check Payable/REIT Shares to:

 

 

 

 

 

Name:

 

 

 

 

 

Please insert social security or identifying number:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OBLIGATED PARTNERS AND PROTECTED AMOUNTS

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LIST OF WHOLLY OWNED EARLY STAGE LEASE-UP STORAGE FACILITIES

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

NOTICE OF SERIES A PREFERRED REDEMPTION

 

To:                             Extra Space Storage Inc.

c/o                                  

 

 

 

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Series A Preferred Redemption                     Series A Preferred Units in
Extra Space Storage LP in accordance with the terms of the Third Amended and
Restated Agreement of Limited Partnership of Extra Space Storage LP, dated as of
August 29, 2013 (the “Agreement”), and the Series A Preferred Redemption rights
referred to therein. The undersigned Limited Partner or Assignee:

 

(a)                                 undertakes (i) to surrender such Series A
Preferred Units and any certificate therefor at the closing of the Series A
Preferred Redemption and (ii) to furnish to the General Partner, prior to the
Series A Preferred Redemption Date, the documentation, instruments and
information required under Section 16.4 of the Agreement;

 

(b)                                 directs that the certified check
representing the Series A Preferred Redemption Amount, or the Series A Preferred
REIT Shares Amount, as applicable, deliverable upon the closing of such
Redemption be delivered to the address specified below;

 

(c)                                  represents, warrants, certifies and agrees
that:

 

(i) the undersigned Limited Partner or Assignee is a Qualifying Party,

 

(ii) the undersigned Limited Partner or Assignee has, and at the closing of the
Series A Preferred Redemption will have, good, marketable and unencumbered title
to such Series A Preferred Units, free and clear of the rights or interests of
any other person or entity,

 

(iii) the undersigned Limited Partner or Assignee has, and at the closing of the
Series A Preferred Redemption will have, the full right, power and authority to
tender and surrender such Series A Preferred Units as provided herein, and

 

(iv) the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender; and

 

(d)                                 acknowledges that he will continue to own
such Series A Preferred Units until and unless either (1) such Series A
Preferred Units are acquired by the Parent pursuant to Section 16.4.B of the
Agreement or (2) such Series A Preferred Redemption transaction closes.

 

E-1

--------------------------------------------------------------------------------


 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Name of Limited Partner or Assignee:

 

 

 

 

 

 

 

 

(Signature of Limited Partner or Assignee)

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(city)

(State)

(Zip Code)

 

 

 

 

 

Signature Guaranteed by:

 

 

 

Issue Check Payable/REIT Shares to:

 

 

 

 

 

Name:

 

 

 

 

 

Please insert social security or identifying number:

 

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

NOTICE OF SERIES B PREFERRED REDEMPTION

 

To:                             Extra Space Storage Inc.

c/o                                  

 

 

 

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Series B Preferred Redemption                             Series B Preferred
Units in Extra Space Storage LP in accordance with the terms of the Third
Amended and Restated Agreement of Limited Partnership of Extra Space Storage LP,
dated as of August 29, 2013 (the “Agreement”), and the Series B Preferred
Redemption rights referred to therein. The undersigned Limited Partner or
Assignee:

 

(a)                                 undertakes (i) to surrender such Series B
Preferred Units and any certificate therefor at the closing of the Series B
Preferred Redemption and (ii) to furnish to the General Partner, prior to the
Series B Preferred Redemption Date, the documentation, instruments and
information required under Section 17.4 of the Agreement;

 

(b)                                 directs that the certified check
representing the Series B Preferred Redemption Amount, or the Series B Preferred
REIT Shares Amount, as applicable, deliverable upon the closing of such
Redemption be delivered to the address specified below;

 

(c)                                  represents, warrants, certifies and agrees
that:

 

(i) the undersigned Limited Partner or Assignee is a Qualifying Party,

 

(ii) the undersigned Limited Partner or Assignee has, and at the closing of the
Series B Preferred Redemption will have, good, marketable and unencumbered title
to such Series B Preferred Units, free and clear of the rights or interests of
any other person or entity,

 

(iii) the undersigned Limited Partner or Assignee has, and at the closing of the
Series B Preferred Redemption will have, the full right, power and authority to
tender and surrender such Series B Preferred Units as provided herein, and

 

(iv) the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender; and

 

(d)                                 acknowledges that he will continue to own
such Series B Preferred Units until and unless either (1) such Series B
Preferred Units are acquired by the Parent pursuant to Section 17.4.B of the
Agreement or (2) such Series B Preferred Redemption transaction closes.

 

F-1

--------------------------------------------------------------------------------


 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Name of Limited Partner or Assignee:

 

 

 

 

 

 

 

 

(Signature of Limited Partner or Assignee)

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(city)

(State)

(Zip Code)

 

 

 

 

 

Signature Guaranteed by:

 

 

 

Issue Check Payable/REIT Shares to:

 

 

 

 

 

Name:

 

 

 

 

 

Please insert social security or identifying number:

 

 

 

F-2

--------------------------------------------------------------------------------